


Exhibit 10.1
FIFTH AMENDED AND RESTATED
LOAN AND SERVICING AGREEMENT
dated as of August 29, 2014
among
PROSPECT CAPITAL FUNDING LLC
as Borrower
PROSPECT CAPITAL CORPORATION
as Servicer
THE LENDERS FROM TIME TO TIME PARTY HERETO
as Lenders
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO
as Managing Agents
U.S. BANK NATIONAL ASSOCIATION
as Calculation Agent, Paying Agent and Documentation Agent
and
KEYBANK NATIONAL ASSOCIATION
as Facility Agent
___________________
KEYBANK NATIONAL ASSOCIATION
ROYAL BANK OF CANADA
Co-Syndication Agents
___________________
KEYBANK NATIONAL ASSOCIATION
Structuring Agent, Sole Lead Arranger and Sole Bookrunner




--------------------------------------------------------------------------------

Table of Contents
Page

ARTICLE IDEFINITIONS    1
Section 1.1Certain Defined Terms    1
Section 1.2Other Terms    1
Section 1.3Computation of Time Periods    2
Section 1.4Interpretation    2
ARTICLE IIADVANCES    2
Section 2.1Advances    2
Section 2.2Procedures for Advances; Delivery of Loan Documents    4
Section 2.3Prepayments    5
Section 2.4Principal Repayments    6
Section 2.5The Notes    6
Section 2.6Interest Payments    6
Section 2.7Fees    7
Section 2.8Priority of Payments    7
Section 2.9Collections and Allocations    11
Section 2.10Payments, Computations, Etc    11
Section 2.11Breakage Costs    12
Section 2.12Increased Costs; Capital Adequacy    13
Section 2.13Taxes    14
Section 2.14Mitigation Obligations; Replacement of Lenders    16
Section 2.15Changes in Facility Amount    17
Section 2.16Reallocations    19
Section 2.17Defaulting Lenders    19
ARTICLE IIICONDITIONS OF EFFECTIVENESS AND ADVANCES    23
Section 3.1Conditions to Amendment and Restatement    23
Section 3.2Additional Conditions Precedent to All Advances    25
ARTICLE IVREPRESENTATIONS AND WARRANTIES    26
Section 4.1Representations and Warranties of the Borrower    26
Section 4.2Representations, Warranties and Covenants of the Lenders and Paying
Agent    31
ARTICLE VGENERAL COVENANTS OF THE BORROWER    31
Section 5.1Covenants of the Borrower    31
Section 5.2Hedging Agreement    38
ARTICLE VISECURITY INTEREST    38
Section 6.1Security Interest    38
Section 6.2Remedies    39
Section 6.3Release of Liens    40
Section 6.4Assignment of the Purchase Agreement    41
Section 6.5Delivery of Loan Files    41
Section 6.6Custody of Transferred Loans    42
Section 6.7Filings, etc    42




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

Section 6.8Change of Name or Jurisdiction of Borrower; Records    42
Section 6.9Global Note Loans    43
ARTICLE VIIADMINISTRATION AND SERVICING OF LOANS    43
Section 7.1Appointment of the Servicer    43
Section 7.2Duties and Responsibilities of the Servicer    43
Section 7.3Authorization of the Servicer    45
Section 7.4Collection of Payments; Modifications; Reserves    46
Section 7.5Servicer Advances    50
Section 7.6Realization Upon Defaulted Loans or Charged-Off Loans    51
Section 7.7Optional Purchases and Sales of Transferred Loans; Releases of
Transferred Loans    51
Section 7.8Representations and Warranties of the Servicer    54
Section 7.9Covenants of the Servicer    55
Section 7.10Payment of Certain Expenses by Servicer    57
Section 7.11Reports    57
Section 7.12Annual Statements as to Compliance    59
Section 7.13Limitation on Liability of the Servicer and Others    60
Section 7.14The Servicer Not to Resign    60
Section 7.15Access to Certain Documentation and Information Regarding the
Loans    61
Section 7.16Merger or Consolidation of the Servicer    61
Section 7.17Identification of Records    62
Section 7.18Servicer Termination Events    62
Section 7.19Appointment of Successor Servicer    65
Section 7.20Exclusion of Loans    66
Section 7.21Determination of Certain Collateral Quality Tests    67
Section 7.22Collateral Quality Matrix Grid    67
ARTICLE VIIIREVOLVING PERIOD TERMINATION EVENTS; OPTIONAL REDEMPTION EVENTS AND
EVENTS OF DEFAULT    67
Section 8.1Revolving Period Termination Events; Optional Redemption Events    67
Section 8.2Events of Default    71
ARTICLE IXINDEMNIFICATION    73
Section 9.1Indemnities by the Borrower    73
Section 9.2Indemnities by the Servicer    75
Section 9.3Control of Actions    77
ARTICLE XTHE AGENTS    78
Section 10.1Authorization and Action    78
Section 10.2Delegation of Duties    79
Section 10.3Exculpatory Provisions    79
Section 10.4Reliance    80
Section 10.5Non-Reliance on Facility Agent and Other Lenders    80
Section 10.6Reimbursement and Indemnification    81

(ii)

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

Section 10.7Agent in its Individual Capacity    81
Section 10.8Successor Agents    81
ARTICLE XIASSIGNMENTS; PARTICIPATIONS    83
Section 11.1Assignments and Participations    83
ARTICLE XIIMISCELLANEOUS    85
Section 12.1Amendments and Waivers    85
Section 12.2Notices, Etc    87
Section 12.3No Waiver, Rights and Remedies    87
Section 12.4Binding Effect    87
Section 12.5Term of this Agreement    88
Section 12.6GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE    88
Section 12.7WAIVER OF JURY TRIAL    88
Section 12.8Costs, Expenses and Taxes    88
Section 12.9No Proceedings    89
Section 12.10Recourse Against Certain Parties    90
Section 12.11Protection of Security Interest; Appointment of Facility Agent as
Attorney-in-Fact    90
Section 12.12Confidentiality    91
Section 12.13Execution in Counterparts; Severability; Integration    92
Section 12.14Special Provisions Applicable to Conduit Lenders    93
Section 12.15Waiver of Consequential Damages    93
Section 12.16No Fiduciary Duty    94
Section 12.17USA PATRIOT Act Notice    94
Section 12.18Certain Consent and Acknowledgments    94







(iii)

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A-1
 
Form of Borrower Notice (Advances)
EXHIBIT A-2
 
Form of Borrower Notice (Facility Amount Reductions)
EXHIBIT A-3
 
Form of Borrower Notice (Prepayments)
EXHIBIT B
 
Form of Note
EXHIBIT C-1
 
Form of Assignment and Acceptance
EXHIBIT C-2
 
Form of Joinder Agreement
EXHIBIT C-3
 
Form of Commitment Increase Agreement
EXHIBIT D
 
Form of Monthly Report
EXHIBIT E
 
Form of Servicer’s Certificate
EXHIBIT F
 
Form of Assignment of Mortgage
EXHIBIT G
 
Form of Account Control Agreement
EXHIBIT H-1
 
Form of Purchase of Transferred Loan Agreement
EXHIBIT H-2
 
Form of Sale of Transferred Loan Agreement
EXHIBIT I
 
Form of Independent Accountant Report



ANNEXES
ANNEX I
 
Definitions
ANNEX II
 
Moody’s Industry Classifications
ANNEX III
 
Diversity Score Table
ANNEX IV
 
Moody’s Asset Correlation Methodology
ANNEX V
 
Certain Representations and Warranties
ANNEX VI
 
Collateral Quality Matrix



SCHEDULES
SCHEDULE I
 
Loan List
SCHEDULE II
 
Additional Servicer Data Deliveries
SCHEDULE III
 
Permitted Subordinated Loan List









--------------------------------------------------------------------------------




THIS FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT is made as of
August 29, 2014, among PROSPECT CAPITAL FUNDING LLC, a Delaware limited
liability company, as borrower (the “Borrower”), PROSPECT CAPITAL CORPORATION, a
Maryland corporation, as servicer (in such capacity, the “Servicer”), each
financial institution or other entity from time to time party hereto as a
“Lender,” each financial institution or other entity from time to time party
hereto acting in its capacity as managing agent for a Lender Group hereunder
(each such party, together with its respective successors in such capacity, a
“Managing Agent”), U.S. BANK NATIONAL ASSOCIATION, in its capacities as
calculation agent for the Lenders (in such capacity, the “Calculation Agent”),
paying agent for the Lenders (in such capacity, the “Paying Agent”) and
documentation agent for the Lenders (in such capacity, the “Documentation
Agent”), and KEYBANK NATIONAL ASSOCIATION (as successor to Key Equipment Finance
Inc.), in its capacity as facility agent for the Lenders (in such capacity, the
“Facility Agent”). ROYAL BANK OF CANADA and KEYBANK NATIONAL ASSOCIATION, in
their capacities as co-syndication agents with respect to this Agreement (each,
in such capacity, a “Syndication Agent”), and KEYBANK NATIONAL ASSOCIATION, in
its capacities as Structuring Agent (the “Structuring Agent”), Sole Lead
Arranger (the “Sole Lead Arranger”) and Sole Bookrunner (the “Sole Bookrunner”),
are also parties hereto to the extent provided herein.
WHEREAS, each of the parties hereto is a party to the Fourth Amended and
Restated Loan and Servicing Agreement, dated as of March 27, 2012, as heretofore
amended and supplemented (the “Existing Loan and Servicing Agreement”); and
WHEREAS, the parties hereto have agreed to certain amendments to the Existing
Loan and Servicing Agreement and to restate the Existing Loan and Servicing
Agreement, as so amended.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Existing
Loan and Servicing Agreement is hereby further amended and restated to read in
its entirety as follows:
ARTICLE I


DEFINITIONS
Section 1.1    Certain Defined Terms.
Certain capitalized terms used throughout this Agreement are defined above or in
Annex I hereto.
Section 1.2    Other Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.




--------------------------------------------------------------------------------




Section 1.3    Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Section 1.4    Interpretation.
In each Transaction Document, unless a contrary intention appears:
(a)    the singular number includes the plural number and vice versa;
(b)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Document;
(c)    reference to any gender includes each other gender;
(d)    the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(e)    reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and
(f)    reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.
ARTICLE II
ADVANCES
Section 2.1    Advances.
(a)    On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Documentation Agent from time to time on
any Business Day during the Revolving Period, at the Borrower’s option, request
that the Lenders make advances (each, an “Advance”) to it in an amount which, at
any time, shall not exceed the Availability in effect on the related Funding
Date and shall be in an amount equal to $2,000,000 or an integral multiple of
$100,000 in excess thereof. The Documentation Agent shall promptly provide a
copy of such Funding Request to the Facility Agent and each Managing Agent, and
each Managing Agent, upon receipt thereof, shall provide a copy thereof to each
Lender in its Lender Group.

-2-

--------------------------------------------------------------------------------




(b)    A Funding Request shall be delivered to the Documentation Agent not later
than 10:00 a.m. (New York City time) on the Business Day prior to the requested
Funding Date. Notwithstanding anything contained in this Section 2.1 or
elsewhere in this Agreement to the contrary, no Committed Lender shall be
obligated to make a share of any Advance in an amount that would result in the
aggregate Advances then funded by such Committed Lender exceeding its Commitment
then in effect, and no Conduit Lender which is not a Committed Lender shall be
obligated to make a share of any Advance in an amount that would result in the
aggregate Advances then funded by such Conduit Lender exceeding its Maximum
Advance Amount then in effect.
(c)    Each Funding Request shall contain the information specified in the form
of Funding Request contained in Exhibit A‑1 hereto. A Funding Request for
Advances shall be irrevocable when delivered, except that to the extent a
Funding Request relates to Advances which are designated in the related Funding
Request to be applied to fund one or more Pre-Positioned Loans, such Funding
Request may be amended or revoked by the Borrower by notice to the Documentation
Agent not later than 3:00 p.m. (New York City time) on the Business Day
immediately preceding the Funding Date. The Documentation Agent shall promptly
provide a copy of any such notice to the Facility Agent, the Collateral
Custodian and each Managing Agent, and each Managing Agent, upon receipt
thereof, shall promptly provide a copy thereof to each Lender in its Lender
Group. No more than seven Funding Dates may be designated in any calendar month,
and not more than two Funding Dates may be designated in any calendar week
unless consented to by the Facility Agent.
(d)    On the Funding Date with respect to an Advance following (and subject to)
prompt notice from the Documentation Agent to the Facility Agent, each Managing
Agent and each Lender concerning the satisfaction of the applicable conditions
set forth in Section 2.2 and Article III, (i) each Conduit Lender which is not a
Committed Lender may make a portion of such Advance to the Borrower in an amount
equal to its Funding Percentage of such Advance, and (ii) each Committed Lender,
severally, agrees to make a portion of such Advance to the Borrower in an amount
equal to its Funding Percentage of such Advance. Such Advance shall be made by
the applicable Lenders by wire transfer of same day funds to the account
specified in the relevant Funding Request in accordance with Section 2.1(c) no
later than 3:00 p.m. (New York City time) on the applicable Funding Date.
(e)    Each Conduit Lender which is not a Committed Lender shall notify the
Managing Agent for its Lender Group by 1:00 p.m. (New York City time) on the
applicable Funding Date whether it has elected to make its full pro rata share
of an Advance pursuant to Section 2.1(d). In the event that a Conduit Lender
shall fail to timely provide such notice, such Conduit Lender shall be deemed to
have elected not to make any portion of such Advance. Such Managing Agent shall
notify each Committed Lender in its Lender Group on or prior to 1:30 p.m. (New
York City time) on the applicable Funding Date if such Conduit Lender has
elected not to make its share of an Advance equal to its Funding Percentage of
the requested Borrowing, which notice shall specify (i) the identity of such
Conduit Lender, (ii) the portion of the Advance which such Conduit Lender has
elected not to make, and (iii) the respective Liquidity Percentages of such
Committed Lenders on such Funding Date (as determined by such Managing Agent in
good faith; for purposes of such determination, such Managing Agent shall be
entitled to rely conclusively on the most recent

-3-

--------------------------------------------------------------------------------




information provided by such Conduit Lender or its agent or by the agent for its
Support Parties). Subject to receiving such notice and to the satisfaction of
the applicable conditions set forth in Section 2.2 and Article III, each of the
Committed Lenders in such Lender Group shall make an Advance in an amount equal
to its Liquidity Percentage multiplied by the amount of each Advance which any
Conduit Lender in such Lender Group has elected not to make at or before 3:00
p.m. (New York City time), on the applicable Funding Date and otherwise in
accordance with Section 2.1(d).
(f)    In the event that notwithstanding the fulfilment of the applicable
conditions set forth in Section 2.2 and Article III with respect to an Advance,
a Conduit Lender which is not a Committed Lender elects to make a share of an
Advance on a Funding Date by providing the notice required pursuant to
Section 2.1(e) but fails to make the proceeds of such Advance available to the
Borrower by 2:00 p.m. on such Funding Date pursuant to Section 2.1(d), such
Conduit Lender shall be deemed to have rescinded its election to make such share
of such Advance, and neither the Borrower nor any other party shall have any
claim against such Conduit Lender by reason of its failure to timely make such
Advance. In any such case, the Managing Agent for such Conduit Lender’s Lender
Group shall give notice of such failure to each Committed Lender in such Lender
Group, to the Documentation Agent, the Facility Agent and the Borrower not later
than 2:15 p.m. (New York City time), on the Funding Date, which notice shall
specify (i) the identity of such Conduit Lender, (ii) the amount of such Advance
which it elected, but failed, to make, and (iii) the respective Liquidity
Percentages of each of such Committed Lenders on such Funding Date (as
determined by such Managing Agent in good faith; for purposes of such
determination, such Managing Agent shall be entitled to rely conclusively on the
most recent information provided by such Conduit Lender or its agent or by the
agent for its Support Parties). Subject to receiving such notice, each Committed
Lender in such Lender Group shall make an Advance in an amount equal to its
Liquidity Percentage multiplied by each Advance which any Conduit Lender in such
Lender Group has been deemed to have rescinded its election to fund at or before
3:00 p.m. (New York City time), on such Funding Date and otherwise in accordance
with Section 2.1(d).
(g)    The obligation of each Committed Lender to remit its share (if any) of
Advances hereunder shall be several from that of each other Lender, and the
failure of any Lender to so make any such amount available to the Borrower shall
not relieve any other Lender which is a Committed Lender of its obligation
hereunder.
Section 2.2    Procedures for Advances; Delivery of Loan Documents.
(a)    It shall be a condition precedent to any Advance (other than an Advance
designed to fund Pre-Positioned Loans) that each of the delivery requirements
set forth in Section 2(a) of the Custody Agreement shall have been satisfied
with respect to any Eligible Loan (other than Pre-Positioned Loans) first
included in the Collateral since the date of the prior Advance. No later than
1:00 p.m. (New York City time) on the Funding Date, the Collateral Custodian
shall have delivered to the Facility Agent, the Managing Agents and the
Documentation Agent with respect to each Loan a Custodian Certification
substantially in the form of Exhibit A‑1 to the Custody Agreement, which shall
not be subject to exceptions stated in a related Custodian Exceptions Report.

-4-

--------------------------------------------------------------------------------




(b)    It shall be a condition precedent to any Advance designed to fund
Pre-Positioned Loans that each of the delivery requirements set forth in
Section 2(b) of the Custody Agreement that are required to have been satisfied
on or prior to the related Funding Date shall have been satisfied with respect
to each such Pre-Positioned Loan. No later than 1:00 p.m. (New York City time)
on the Funding Date, the Collateral Custodian shall have delivered to the
Facility Agent, the Managing Agents and the Documentation Agent with respect to
each such Pre-Positioned Loan a Custodian Certification substantially in the
form of Exhibit A‑2 to the Custody Agreement, which shall not be subject to
exceptions stated in the Custodian Exceptions Report (other than with respect to
the delivery of items in the related Loan File which are not required to be
delivered on or prior to the Funding Date in accordance with Section 2(b)(v) or
2(b)(vii) of the Custody Agreement).
(c)    The parties acknowledge and agree that deliveries of the foregoing
documents, instruments and certificates made by the Originator to the Facility
Agent, the Documentation Agent or the Collateral Custodian pursuant to the
Purchase Agreement or the Custody Agreement shall be deemed to have been
delivered by or on behalf of the Borrower for purposes of this Agreement.
Section 2.3    Prepayments.
(g)    At any time during the Revolving Period other than a Payment Date, the
Borrower may prepay, in accordance with this Section 2.3, all or any portion of
the Outstanding Borrowings. Any such prepayment shall be made to the Paying
Agent for payment on a pro rata and pari passu basis to the Lenders. The
Servicer shall have discretion to determine whether any such repayment is paid
from available Interest Collections and/or Principal Collections. The amount of
any prepayment shall include any accrued and unpaid Interest on the amount
prepaid and any Breakage Costs related thereto. Any partial prepayment by the
Borrower of Advances pursuant to this Section 2.3 shall be in a minimum amount
of $2,000,000 and integral multiples of $100,000 in excess thereof. Any amount
prepaid may, subject to the terms and conditions hereof, be reborrowed during
the Revolving Period.
(h)    Any prepayment shall be in an amount not to exceed the excess, if any, of
(i) the aggregate amount in and available from the Collection Account (including
the proceeds of any permitted Servicer Advances theretofore made) over (ii) 150%
of the aggregate amount necessary on the following Payment Date, in the good
faith estimation of the Servicer, to make the required payments under the
Priority of Payments (after giving effect to any prepayments under this
Section 2.3).
(i)    In conjunction with any prepayment, the Borrower shall deliver to the
Documentation Agent a Borrower Notice substantially in the form of Exhibit A‑3
at least two (2) Business Days prior to the date of such repayment (or, in each
case, such later time as each Lender, in its sole discretion, may agree),
specifying the date and amount of the prepayment, a written statement of the
amounts estimated by the Servicer to be necessary to make the required payments
under the Priority of Payments under Section 2.3(b) and certifying that,
following such prepayment, the Borrower will be in compliance with the terms of
this Agreement. Upon receipt of any such Borrower Notice, the Documentation
Agent shall promptly forward a copy thereof to the Facility

-5-

--------------------------------------------------------------------------------




Agent, the Collateral Custodian, each Managing Agent and Lender. The amount set
forth in any such Borrower Notice shall be due and payable on the date specified
therein. A Borrower Notice relating to any such prepayment shall be irrevocable
when delivered.
Section 2.4    Principal Repayments.
The Outstanding Borrowings shall be due and payable on the Legal Final Maturity
Date. In addition, Outstanding Borrowings shall be repaid on each Payment Date
in accordance with the Priority of Payments, and any amount so repaid may,
subject to the terms and conditions hereof, be reborrowed hereunder during the
Revolving Period.
Section 2.5    The Notes.
(a)    The Advances made by any Lender hereunder shall, at the request of such
Lender, be evidenced by a duly executed promissory note of the Borrower payable
to such Lender in substantially the form of Exhibit B hereto (collectively, the
“Notes”). The Note issued to a Lender shall be dated the Fifth Restatement
Effective Date or such later date on which such Person becomes a Lender
hereunder and shall be in a maximum principal amount equal to such Lender’s
Commitment or Maximum Advance Amount (as applicable) and shall otherwise be duly
completed. Thereafter, the Advances evidenced by a Note and interest thereon
shall at all times (including after assignment permitted pursuant to Article XI)
be represented by one or more Notes payable to the payee named therein and its
registered assigns.
(b)    Each Lender is hereby authorized to enter on a schedule attached to the
Note as to which it is the payee the following notations (which may be computer
generated) with respect to each Advance made by such Lender:  (i) the date and
principal amount thereof and (ii) each payment and repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded. The failure of a Lender to obtain a
Note or to make any such notation on the schedule attached to an applicable Note
shall not limit or otherwise affect the obligation of the Borrower to repay the
Advances in accordance with their respective terms as set forth herein.
Section 2.6    Interest Payments.
(a)    Interest shall accrue on the unpaid principal amount of each Advance for
each day during the period commencing on and including the Funding Date of such
Advance until but excluding the date that such Advance shall be paid in full at
the applicable Interest Rate for such day. Interest on the Outstanding
Borrowings shall be payable on each Payment Date in accordance with the Priority
of Payments or as otherwise required pursuant to Section 2.3.
(b)    If any Lender shall notify the Documentation Agent and the Calculation
Agent that a Eurodollar Disruption Event has occurred, the (i) Documentation
Agent shall promptly notify the Servicer and Borrower and (ii) the Calculation
Agent shall in turn so notify the Borrower, whereupon all Advances of such
Lender in respect of which Interest accrues at the LIBO Rate shall immediately
be converted into Advances in respect of which Interest accrues based on the
Alternate Base Rate (but shall on the next Payment Date revert to accruing
Interest based on the LIBO Rate

-6-

--------------------------------------------------------------------------------




upon such Lender’s prompt notice to the Documentation Agent and the Calculation
Agent that such Eurodollar Disruption Event shall no longer be continuing, which
notice the Calculation Agent shall forward to the Borrower). The Facility Agent
shall notify the Calculation Agent and the Borrower of the occurrence of any
other date on which Interest on Advances commences to accrue based on the
Alternate Base Rate rather than the LIBO Rate as herein provided.
(c)    Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the other Transaction Documents exceeds the
highest rate of interest permissible under Applicable Law (the “Maximum Lawful
Rate”), then, so long as the Maximum Lawful Rate would be exceeded, the rate of
interest under this Agreement and the other Transaction Documents shall be equal
to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Agreement and the other Transaction Documents is less than
the Maximum Lawful Rate, such Person shall continue to pay interest under this
Agreement and the other Transaction Documents at the Maximum Lawful Rate until
such time as the total interest received from such Person is equal to the total
interest that would have been received had Applicable Law not limited the
interest rate payable under this Agreement and the other Transaction Documents.
In no event shall the total interest received by a Lender under this Agreement
and the other Transaction Documents exceed the amount that such Lender could
lawfully have received, had the interest due under this Agreement and the other
Transaction Documents been calculated since the Closing Date at the Maximum
Lawful Rate.
Section 2.7    Fees.
(a)    On each Payment Date and in accordance with the Priority of Payments, the
Borrower shall pay or cause to be paid from the Collection Account to the Paying
Agent, for distribution to the Lenders, the Unused Fee and such other fees and
amounts payable as specified in the Lenders Fee Letter.
(b)    On each Payment Date and in accordance with the Priority of Payments, the
Borrower shall pay or cause to be paid from the Collection Account the Servicing
Fee, the Backup Servicing Fee, the Custodian Fee and the respective Agents Fees
as specified in the Agents/Backup Servicer Fee Letter.
Section 2.8    Priority of Payments.
(a)    On each Payment Date, the Servicer on behalf of the Borrower shall direct
the Paying Agent to pay to the following Persons, from the Collection Account,
to the extent of (i) available funds received with respect to the related
Collection Period, (including any amounts transferred on such Payment Date from
the Interest Reserve Account pursuant to Section 7.4(g)(iii)), and (ii) Servicer
Advances, if any, with respect to such Collection Period or the related Payment
Date (the sum of such amounts described in clauses (i) and (ii) being the
“Available Collections”) the following amounts and in accordance with the
relevant Monthly Report, from (and, where applicable, limited to) the following
sources, in the following order of priority (the “Priority of Payments”):

-7-

--------------------------------------------------------------------------------




From:
Priority:
First, Interest Collections, then Principal Collections
(i)    FIRST, to the payment of Taxes and governmental registration, filing and
similar fees (including any deposit being made into a Tax Reserve Account in
accordance with this Agreement), if any, due and owing by the Borrower;
First, Interest Collections, then Principal Collections
(ii)    SECOND, (A) first, to the payment of Administrative Expenses in the
order of priority that such expenses appear in the definition thereof, (B)
second, to the Securities Custodian in an amount equal to any accrued and unpaid
Custodian Fee and Custodian Expenses, if any, and (C) third, to the Securities
Intermediary in an amount equal to any accrued and unpaid amounts then due and
payable to the Securities Intermediary pursuant to the Account Control
Agreement; provided that the aggregate amount paid pursuant to this
clause (ii) and clause (v) below in any Annual Period shall not exceed the
Annual Expense Cap;
First, Interest Collections, then Principal Collections
(iii)    THIRD, to the Servicer, in an amount equal to any Unreimbursed Servicer
Advances;
First, Interest Collections, then Principal Collections
(iv)    FOURTH, to the Servicer, in an amount equal to its accrued and unpaid
Senior Servicing Fees (other than any such Senior Servicing Fees for any
Collection Period, the payment of which has been voluntarily deferred by the
Servicer) for the payment thereof;
First, Interest Collections, then Principal Collections
(v)    FIFTH, to the Backup Servicer and any Successor Servicer, as applicable,
in an amount equal to any accrued and unpaid Backup Servicing Fee and, if any,
accrued and unpaid Transition Costs, Backup Servicer Expenses and Successor
Servicer Expenses, provided that the aggregate amount paid pursuant to this
clause (v) and clause (ii) above below in any Annual Period shall not exceed the
Annual Expense Cap;
First, Interest Collections, then Principal Collections
(vi)    SIXTH, to the Paying Agent for payment on a pro rata and pari passu
basis, to each Lender in an amount equal to any accrued and unpaid Interest and
Unused Fees for such Payment Date owed to such Lender for such Payment Date;
provided that the aggregate amount payable pursuant to this clause (vi) on a
Payment Date shall not exceed the Cap Amount for such Payment Date;
First, Interest Collections, then Principal Collections
(vii)    SEVENTH, to the Interest Reserve Account until the amount on deposit
therein equals the Interest Reserve Account Requirement;
First Principal Collections, then Interest Collections
(viii)    EIGHTH, to the Paying Agent for payment on a pro rata and pari passu
basis to each Lender in repayment of Outstanding Borrowings, to the extent
necessary so that (A) each of the Borrowing Base Test, the Overcollateralization
Ratio Test, the Required Equity Test and the Interest Coverage Test is satisfied
and (B) the Outstanding Borrowings do not exceed the Facility Amount;


-8-

--------------------------------------------------------------------------------




From:
Priority:
Principal Collections only
(ix)    NINTH, so long as no Event of Default or an Optional Redemption Event
shall have occurred and be continuing, to the Paying Agent for payment on a pro
rata and pari passu basis to each Lender in repayment of any Outstanding
Borrowings until such amounts are reduced to zero;
First, Interest Collections, then Principal Collections
(x)    TENTH, following the occurrence and continuation of an Event of Default
or an Optional Redemption Event, to the Paying Agent, for payment on a pro rata
and pari passu basis to each Lender in repayment of any Outstanding Borrowings
until such amounts are reduced to zero;
First, Interest Collections, then Principal Collections
(xi)    ELEVENTH, to the Paying Agent for payment on a pro rata and pari passu
basis to each Lender in an amount equal to any accrued and unpaid Subordinate
Interest and Fees owed to such Lender for such Payment Date or, to the extent it
remains unpaid, for any prior Payment Date (together with interest accrued on
such deferred Subordinate Interest and Fees);
First, Interest Collections, then Principal Collections
(xii)    TWELFTH, to the Paying Agent for payment on a pro rata and pari passu
(based on the amount of Breakage Costs) basis to each Lender entitled thereto,
the amount of Breakage Costs, if any, incurred by such Lenders in connection
with any repayments of Advances occurring on any prior date which remain unpaid
(as such Breakage Costs are notified to the Borrower pursuant to Section 2.11);
First, Interest Collections, then Principal Collections
(xiii)    THIRTEENTH, on a pro rata and pari passu basis (A) to the Paying Agent
for payment to the Person entitled thereto, all other amounts then due and
payable under this Agreement to the Agents, including any Agents Fees, the
Lenders, the Affected Parties or Indemnified Parties, each for the payment
thereof, (B) to the payment of any amounts described in clause (ii) or (v) above
which remain unpaid as a result of the application of the Annual Expense Cap,
(C) to the Servicer in an amount equal to any amounts then due and payable by
the Borrower to the Servicer (including in respect of any legal fees and
expenses of the Servicer and or any indemnities under the Transaction Documents
to the extent required to be paid by the Borrower as set forth therein), other
than the Subordinate Servicing Fees and other amounts described in
clause (xiv) below, and (D) any other Person in respect of any other fees or
expenses (including indemnities) permitted under this Agreement and the other
Transaction Documents and the documents delivered pursuant to or in connection
with this Agreement and the other Transaction Documents then due and payable by
the Borrower; provided that following the occurrence and continuation of an
Event of Default or an Optional Redemption Event, amounts shall not be applied
pursuant to clause (C) above until all amounts payable pursuant to clauses (A),
(B) and (D) above shall have been paid in full;


-9-

--------------------------------------------------------------------------------




From:
Priority:
First, Interest Collections, then Principal Collections
(xiv)    FOURTEENTH, to the Servicer, in an amount equal to its accrued and
unpaid Subordinate Servicing Fees and any Senior Servicing Fees for any prior
Collection Period (including any such Senior Servicing Fees, the payment of
which was voluntarily deferred by the Servicer) which remain unpaid, for the
payment thereof; and
Any remaining available funds
(xv)    FIFTEENTH, the remainder thereof, for the account of the Borrower and at
its direction, to or to the order of the member or members of the Borrower (as
reflected in any register of members maintained by or on behalf of the
Borrower).

(b)    The Calculation Agent shall determine the Interest Rate applicable to
each Advance for each day during each Accrual Period (including the LIBO Rate or
Alternate Base Rate, if applicable, used in determining such Interest Rate) and
the Cap Rate applicable for such Accrual Period. Not later than the Business Day
preceding the Reporting Date relating to an Accrual Period, the Calculation
Agent shall provide a written statement to the Borrower, the Servicer, the
Documentation Agent, the Facility Agent and each Managing Agent, together with
any supporting documentation or calculations (including such additional
information as the Borrower, the Servicer, the Facility Agent or any Managing
Agent may reasonably request), setting forth the Interest Rate applicable to
each Advance for each day during each Accrual Period, the LIBO Rate (if used in
determining such Interest Rate), the Alternate Base Rate (if used in determining
such Interest Rate) and the Cap Rate applicable to such Accrual Period.
(c)    Not later than the Reporting Date relating to each Payment Date, the
Documentation Agent shall provide a written notice or other statement to the
Borrower and the Servicer, with a copy to the Facility Agent, the Paying Agent
and each Managing Agent, stating (A) the amount of Interest, Unused Fees,
Subordinate Interest and Fees (if any), Agents Fees, Breakage Costs and other
Obligations that are due and payable to any Agent, Lender or other Secured Party
on such Payment Date and (B) the amount of the Servicing Fee, the Backup
Servicing Fee and the Custodian Fee that are due and payable to any Agent,
Lender or other Secured Party on such Payment Date.
(d)    Funds may only be withdrawn from the Collection Account on dates other
than Payment Dates for the payment of (w) Taxes and governmental registration,
filing and similar fees, if any, then due and owing by the Borrower and which
would otherwise be paid on the next following Payment Date pursuant to
clause (i) above, (x) Administrative Expenses due and owing by the Borrower and
which would otherwise be paid on the next following Payment Date pursuant to
clause (ii) above (and subject, together with other payments pursuant to this
clause (x) or pursuant to clause (ii) above, to the Annual Expense Cap),
(y) prepayments permitted pursuant to Section 2.3 and (z) payment of fees on the
Fifth Restatement Effective Date as contemplated by Section 3.1(b), provided
that, with respect to clause (z), in the good faith estimation of the Servicer,
the aggregate amount available in the Collection Account (after giving effect to
any payments under this Section 2.8(d)) is sufficient to make the required
payments under the Priority of Payments on the following Payment Date. In
addition, on the date of any purchase of a Transferred Loan by the Servicer
pursuant to Section 7.7(a) or (b), any sale of a Transferred Loan by the
Borrower pursuant

-10-

--------------------------------------------------------------------------------




to Section 7.7(c) or any purchase of any Transferred Loan by the Originator
pursuant to Section 7.1 of the Purchase Agreement, the Borrower may withdraw
from the Collection Account an amount up to the applicable Release Price, the
Optional Purchase Price or the Third Party Purchase Price, as the case may be,
to the extent of the amount deposited into the Collection Account in respect
thereof; provided that (i) after giving effect to such withdrawal, there shall
exist no Revolving Period Termination Event or Unmatured Termination Event and
each of the Borrowing Base Test, the Overcollateralization Ratio Test, the
Required Equity Test and the Interest Coverage Test is and remains satisfied and
(ii) in the good faith estimation of the Servicer, the aggregate amount
available in the Collection Account (after giving effect to such withdrawal and
to payments under the first sentence of this Section 2.8(d) on such day) is
sufficient to make the required payments under the Priority of Payments on the
following Payment Date. Any withdrawals permitted pursuant to this
Section 2.8(d) shall be made at the direction of the Servicer, on behalf of the
Borrower, delivered to the Paying Agent. Delivery of any such direction by the
Servicer, on behalf of the Borrower, to the Paying Agent shall constitute a
certification by the Servicer, on behalf of the Borrower, that such withdrawal
is permitted under the terms of this Agreement.
(e)    Notwithstanding anything to the contrary herein, on the Fifth Restatement
Effective Date the Servicer, on behalf of the Borrower, shall direct the Paying
Agent to pay from the Collection Account to (i) each Lender having Advances
which are being repaid on such date pursuant to Section 2.16 an amount equal to
the accrued and unpaid Interest on such Advances through such date and the
accrued and unpaid portion of Facility Fees calculated by reference to such
Advances through such date and (ii) each Person that is ceasing to be a Lender
on such date an amount equal to all accrued and unpaid Interest on its
outstanding Advances and all accrued and unpaid Facility Fees through such date,
in each case in full payment thereof and such payment to each such Lender or
such other Person being limited to its pro rata share of amounts on deposit in
the Collection Account. For purposes of this Section 2.8(e), the terms
“Interest” and “Facility Fees” have the respective meanings assigned to them in
this Agreement as in effect immediately prior to the Fifth Restatement Effective
Date.
Section 2.9    Collections and Allocations.
The Borrower or the Servicer on behalf of the Borrower shall promptly (but in no
event later than the Business Day after the receipt thereof) identify any
Collections received by it as being on account of Interest Collections or
Principal Collections and remit all such Interest Collections or Principal
Collections received directly by it to the Paying Agent for deposit into the
Collection Account. The Servicer on behalf of the Borrower shall make such
deposits or payments on the date indicated by wire transfer, in immediately
available funds.
Section 2.10    Payments, Computations, Etc.
(a)    Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
3:00 p.m. (New York City time) on the day when due in lawful money of the United
States in immediately available funds. The Borrower shall, to the extent
permitted by law and, in accordance with the Priority of Payments, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
(including

-11-

--------------------------------------------------------------------------------




Subordinate Interest and Fees or other payments, the payment of which is
deferred in accordance with the Priority of Payments by reason of insufficient
Available Collections) at the rate per annum set forth in the Lenders Fee
Letter, payable on demand; provided, however, that such interest rate shall not
at any time exceed the Maximum Lawful Rate. All computations of interest and all
computations of the Interest Rate and other fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
but excluding the last day) elapsed; provided that any computations of the
Interest Rate using the Prime Rate shall be made on the basis of a year of 365
days (or, in the case of an accrual period which occurs in a leap year, 366
days) for the actual number of days (including the first but excluding the last
day) elapsed.
(b)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be reflected in the computation of
Interest, other interest or any fee payable hereunder, as the case may be;
provided, however, that if the preceding extension results in a Payment Date in
respect of any Accrual Period occurring later than otherwise scheduled, Interest
in respect of the following Accrual Period shall not begin to accrue until the
date to which such Payment Date is extended.
(c)    All payments hereunder shall be made in accordance with the Priority of
Payments and without set-off or counterclaim and in such amounts as may be
necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under this Agreement (after withholding for or on
account of any Taxes).
(d)    The Paying Agent shall distribute funds received by it for the account of
other Persons entitled thereto (including such Paying Agent for its own account)
as promptly as practicable after such receipt and in any event on the same
Business Day on which such funds are received, if such receipt occurs no later
than 3:00 p.m. (New York City time), and otherwise on the next succeeding
Business Day, in accordance (where applicable) with the Priority of Payments.
(e)    Neither the Borrower nor the Servicer shall be accountable or liable for
any use or application of any amounts paid to the Paying Agent or any Lender in
accordance with the Transaction Documents.
Section 2.11    Breakage Costs.
The Borrower shall pay, in accordance with the Priority of Payments, to the
Paying Agent, for payment to any applicable Lender upon the request of any
Lender or Managing Agent on each date on which a prepayment is made in
accordance with the Priority of Payments, such amount or amounts as shall,
without duplication, compensate such Lender for any loss, cost or expense
(excluding administrative costs) (the “Breakage Costs”) incurred by such Lender
(as reasonably documented by such Lender and delivered to the Borrower) as a
result of (i) any prepayment of an Advance, other than an Advance which bears
interest based on the Alternate Base Rate, on a date other than a Payment Date,
(ii) any failure to repay or prepay an Advance on a Payment Date that (x) is
required to be paid or (y) the Borrower has elected to prepay on such Payment
Date, or (iii) any failure on the part of the Borrower to accept or take an
Advance as to which a Funding Request shall have been delivered to be made on
the Funding Date specified in

-12-

--------------------------------------------------------------------------------




such Funding Request for any reason, including the Borrower’s failure to satisfy
the conditions to the making of such Advance set forth in Section 2.1 or 2.2 or
Article III, but excluding (A) a default by any Lender in making its share of
such Advance when required under the terms and conditions of this Agreement and
(B) a failure of an Advance (or the applicable portion thereof) designated to
fund one or more Pre-Positioned Loans to be made on the Funding Date specified
in the applicable Funding Request to the extent such Funding Request shall have
been amended or revoked in accordance with Section 2.1(c) by no later than 5:00
p.m. on the second Business Day immediately preceding the Funding Date. Such
Breakage Costs to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Advance had such event not
occurred, at the Interest Rate that would have been applicable to such Advance,
for the period from the date of such event to the last day of the then current
Accrual Period (or, in the case of a failure to borrow, for the period that
would have been the initial Accrual Period for such Advance), over (ii) the
amount of Interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market (whether or not any Advances by
such Lender are in fact funded in the eurodollar market). The determination by
any Lender of the amount of any such Breakage Costs shall be set forth in a
written notice to the Borrower, the Servicer and the Documentation Agent
delivered by the applicable Lender prior to the date of such prepayment in the
case where notice of such prepayment is delivered to such Lender in accordance
with Section 2.3 or within two (2) Business Days following such prepayment in
the case where no such notice is delivered (in which case, Breakage Costs shall
include interest thereon from the date of such prepayment), or in the case of a
failure of an Advance to be made, within two (2) Business Days following the
stated Funding Date for such Advance (in which case, Breakage Costs shall
include interest thereon from such stated Funding Date), and shall be conclusive
absent manifest error.
Section 2.12    Increased Costs; Capital Adequacy.
(a)    If after the date hereof, any Affected Party shall be charged any fee,
expense or increased cost on account of the adoption of any Applicable Law
(including any Applicable Law regarding capital adequacy or liquidity), any
accounting principles or any change in any of the foregoing, or any change in
the interpretation or administration thereof by any Governmental Authority, the
Financial Accounting Standards Board, any central bank or any comparable agency
charged with the interpretation or administration thereof, or compliance with
any request or directive (whether or not having the force of law) of any such
authority or agency (a “Regulatory Change”): (i) that subjects any Affected
Party to any charge or withholding on or with respect to any Transaction
Document or an Affected Party’s obligations under a Transaction Document, or on
or with respect to the Advances, or changes the basis of taxation of payments to
any Affected Party of any amounts payable under any Transaction Document (except
for changes in the rate of tax on the overall net income of an Affected Party or
taxes excluded by Section 2.13) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of an Affected
Party, or credit extended by an Affected Party pursuant to a Transaction
Document or (iii) that imposes any other condition the result of which is to
increase the cost to an Affected Party of performing its obligations under a

-13-

--------------------------------------------------------------------------------




Transaction Document, or to reduce the rate of return on an Affected Party’s
capital as a consequence of its obligations under a Transaction Document, or to
reduce the amount of any sum received or receivable by an Affected Party under a
Transaction Document or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the applicable Lender (on behalf of the relevant Affected Party) or an Agent
to the Borrower, with a copy to the Servicer, the Documentation Agent and the
applicable Managing Agent, the Borrower shall pay, in accordance with the
Priority of Payments, to the Paying Agent, for payment to any applicable Lenders
for the benefit of the relevant Affected Party or to the applicable Agent, as
the case may be, such amounts charged to such Affected Party or such amounts to
otherwise compensate such Affected Party for such increased cost or such
reduction. For the avoidance of doubt, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all Applicable Laws, principles, interpretations,
administrations, requests or directives promulgated thereunder and (B) all
Applicable Laws, principles, interpretations, administrations, requests or
directives promulgated by the Bank for International Settlements, Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign Governmental Authorities or central banks or comparable
agencies, in each case pursuant to Basel III, are deemed to have been adopted or
changed after the date hereof, regardless of the date the same were adopted or
changed.
(b)    If as a result of any event or circumstance similar to those described in
Section 2.12(a), an Affected Party is required to compensate a Funding Source or
Support Provider in connection with this Agreement or the funding or maintenance
of Advances hereunder, then on the next Payment Date after demand by the
relevant Lender, on behalf of such Affected Party, the Borrower shall pay, in
accordance with the Priority of Payments, for payment to any applicable Lender
for the benefit of the relevant Affected Party, such additional amount or
amounts as may be necessary to reimburse such Affected Party for any such
amounts paid by it.
(c)    In determining any amount provided for in this section, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.12 shall submit to the Borrower, with
a copy to the Documentation Agent and the Servicer, a certificate as to such
additional or increased cost or reduction, which certificate shall calculate in
reasonable detail any such cost or reduction and shall be conclusive absent
demonstrable error.
Section 2.13    Taxes.
(a)    All payments made by the Borrower in respect of any Advance and all
payments made by the Borrower under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes, unless
such withholding or deduction is required by Applicable Law. In such event, the
Borrower shall pay, in accordance with the Priority of Payments, to the
appropriate taxing authority any such Taxes required to be deducted or withheld
and the amount payable to each Lender or Agent (as the case may be) will be
increased (such increase, the “Additional Amount”) such that every net payment
made under this Agreement, after deduction or withholding for or on account of
any Taxes (including any Taxes on such increase), is equal to the amount that
would have been paid had no such deduction or withholding been deducted or
withheld; provided that the foregoing obligation to pay Additional Amounts will
not apply to,

-14-

--------------------------------------------------------------------------------




and the term “Additional Amount” shall not include, net income or franchise
taxes imposed on a Lender or Agent, respectively, with respect to payments
required to be made by the Borrower or the Servicer on behalf of the Borrower
under this Agreement, by a taxing jurisdiction in which such Lender or Agent is
organized, conducts business or is paying taxes as of the Closing Date (as the
case may be). If a Lender or Agent pays any Taxes in respect of which the
Borrower is obligated to pay Additional Amounts under this Section 2.13(a), the
Borrower shall promptly reimburse such Lender or Agent in full.
(b)    The Borrower will indemnify each Lender and Agent, in accordance with the
Priority of Payments, for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including any Taxes imposed by
any jurisdiction on such Additional Amounts) paid by such Lender or Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, however, that such Lender
or Agent, as appropriate, making a demand for indemnity payment, shall provide
the Borrower, at its address set forth under its name on the signature pages
hereof, with a certificate from the relevant taxing authority or from a
Responsible Officer of such Lender or Agent stating or otherwise evidencing that
such Lender or Agent has made payment of such Taxes and will promptly provide a
copy of or extract from documentation, if available, furnished by such taxing
authority evidencing assertion or payment of such Taxes. This indemnification
shall be made within ten days from the date such Lender or Agent (as the case
may be) makes written demand therefor by notice to the Borrower and the
Servicer, with a copy to the Documentation Agent.
(c)    Within 30 days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the applicable Agent or Lender at its
address specified in Section 12.2, with a copy to the Documentation Agent,
appropriate evidence of payment thereof.
(d)    If an Agent or Lender is not created or organized under the laws of the
United States or a political subdivision thereof, such Agent or Lender shall,
within 15 days after the date hereof, or, if later, the date on which such Agent
or Lender becomes an Agent or Lender, as applicable, hereunder, and at any other
time or times required under Applicable Laws or as reasonably requested by the
Borrower, the Servicer, the Collateral Custodian, any Managing Agent, the Paying
Agent or the Facility Agent, deliver to the Borrower, the Collateral Custodian,
the applicable Managing Agent and the Paying Agent (i) two (or such other number
as may from time to time be prescribed by Applicable Laws) duly completed copies
of IRS Form W‑8ECI, Form W‑8IMY or Form W‑8BEN (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Laws), as appropriate,
to permit the Borrower, the Collateral Custodian, such Managing Agent and the
Paying Agent, as applicable, to make payments hereunder for the account of such
Agent or Lender, as the case may be, without deduction or withholding of United
States federal income or similar Taxes and (ii) upon the obsolescence of or
after the occurrence of any event requiring a change in, any form or certificate
previously delivered pursuant to this Section 2.13(d), two copies (or such other
number as may from time to time be prescribed by Applicable Laws) of such
additional, amended or successor forms, certificates or statements as may be
required under Applicable Laws to permit the Borrower, the Collateral Custodian,
such Managing Agent and the Paying Agent, as applicable, to make

-15-

--------------------------------------------------------------------------------




payments hereunder for the account of such Agent or Lender, without deduction or
withholding of United States federal income or similar Taxes.
(e)    For any period with respect to which an Agent or Lender has failed to
provide the Borrower, the Collateral Custodian, a Managing Agent or the Paying
Agent, as applicable, with the appropriate form, certificate or statement
described in Section 2.13(d) (other than if such failure is due to a change in
law occurring after the date of this Agreement), such Agent or Lender, as the
case may be, shall not be entitled to indemnification under Section 2.13(a) or
2.13(b) with respect to any Taxes.
(f)    If, in connection with a Support Agreement, a Conduit Lender is required
to compensate a Support Provider in respect of Taxes under circumstances similar
to those described in this section, then on the Payment Date after demand made
at least ten days prior to such Payment Date by such Conduit Lender, the
Borrower shall pay, in accordance with the Priority of Payments, to the Paying
Agent, for payment to the applicable Conduit Lender, such additional amount or
amounts as may be necessary to reimburse such Conduit Lender for any amounts
paid by it.
Section 2.14    Mitigation Obligations; Replacement of Lenders.
(a)    If (i) a Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 in
accordance with the Priority of Payments, (iii) a Lender makes a demand pursuant
to Section 2.13 or (iv) an Affected Party is required to compensate a Funding
Source or Support Provider in respect of any such occurrence, then such Lender
or other Affected Party shall, or shall cause such Funding Source or Support
Provider to, use reasonable efforts to designate a different lending office (if
such Lender, Affected Party, Funding Source or Support Provider has multiple
lending offices) for funding and booking its Advances hereunder or to assign it
rights and obligation hereunder to any other of its offices, branches or
affiliates (if such Lender, Affected Party, Funding Source or Support Provider
has multiple offices, branches or lending affiliates, as applicable), if, in the
reasonable judgment of such Lender or Affected Party, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.13, as the case may be, in the future, or eliminate the need
for any notice pursuant to Section 2.12, as applicable, and (B) in each case,
would not subject such Lender, Affected Party, Funding Source or Support
Provider to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, Affected Party, Funding Source or Support
Provider. The Borrower hereby agrees to pay, in accordance with the Priority of
Payments, all reasonable costs and expenses incurred by any Lender or Affected
Party in connection any such designation or assignment.
(b)    If (i) (A) a Lender requests compensation under Section 2.12, (B) the
Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 in
accordance with the Priority of Payments, or (C) an Affected Party is required
to compensate a Funding Source or Support Provider in respect of any such
occurrence, and the amount of such compensation or additional amounts, as
applicable, is materially in excess (on a basis proportional to outstanding
Advances or Commitments, as applicable) of the amounts payable to other Lenders
or Affected Parties, as applicable, or (ii) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party

-16-

--------------------------------------------------------------------------------




hereto or an Affected Party, as the case may be, then the Borrower may, at its
sole expense and effort, upon notice to such Lender or Affected Party, as the
case may be, and the Facility Agent, require (x) such Lender or the Lender to
which such Affected Party relates, as applicable, if consented to by all others
Lenders and the Managing Agent in such Lender’s Lender Group or (y) if not so
consented, all Lenders and the Managing Agent in such Lender Group, to, assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Article XI), all and not
less than all of its or their interests, rights and obligations under this
Agreement and the other Transaction Documents to an assignee or assignees that
shall assume such obligations (which assignee may be another Lender, if such
other Lender accepts such assignment); provided that: (x) each assigning Lender
shall have received payment of an amount equal to all of its Advances
outstanding, accrued Interest thereon, accrued fees and all other amounts
payable to it and its Affected Parties hereunder and under the other Transaction
Documents through (but excluding) the date of such assignment from the assignee
(to the extent of such Advances outstanding, accrued Interest thereon and
accrued fees) or the Borrower (in the case of all other amounts), (y) in the
case of any such assignment resulting from a claim for compensation or
additional amounts under Section 2.12 or payments required to be made pursuant
to Section 2.13, such assignment will result in a reduction in such
compensation, additional amounts or payments thereafter and (z) such assignment
does not conflict with Applicable Law. A Lender or other Affected Party shall
not be required to make, or cause to be made, any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or Affected Party or
otherwise the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
Section 2.15    Changes in Facility Amount.
(a)    On any date prior to the Revolving Period Termination Date, the Borrower
may request an increase in the Facility Amount, to an amount not exceeding the
Maximum Facility Amount, through an increase in like amount of the aggregate
Commitments (a “Facility Increase”). Such request shall be made by notice to the
Documentation Agent, shall identify the Lenders agreeing to increase their
Commitments or additional Persons agreeing to become additional Lenders and
shall specify, for each such Lender or other Person, the identity thereof and
the amount of its proposed Commitment. The Documentation Agent shall promptly
provide a copy of any such notice to the Facility Agent and each Managing Agent,
and each Managing Agent, upon receipt thereof, shall promptly provide a copy
thereof to each Lender in its Lender Group. Any Facility Increase shall be
subject to satisfaction of the conditions set forth in Section 2.15(c) below,
and
(i)    to the extent such Facility Increase consists of additional Persons
becoming Lenders hereunder, such Facility Increase shall become effective upon
the execution and delivery by the Borrower, the Servicer, the Facility Agent,
each such Person and the Managing Agent for its Lender Group (and without the
requirement of consent from any other Lender or Agent) of an agreement
substantially in the form attached as Exhibit C‑2 hereto (a “Joinder
Agreement”); and
(ii)    to the extent such Facility Increase consists of Lenders increasing
their Commitments, such Facility Increase shall become effective upon the
execution and delivery by the Borrower, the Servicer, the Facility Agent, each
such increasing Lender and

-17-

--------------------------------------------------------------------------------




the Managing Agent for its Lender Group (and without the requirement of consent
from any other Lender or Agent) of an agreement substantially in the form
attached as Exhibit C‑3 hereto (a “Commitment Increase Agreement”).
(b)    Upon the effectiveness of a Joinder Agreement, each additional Person or
Persons agreeing to become a Lender thereby shall for all purposes be a Lender
party to this Agreement and shall have all the rights and obligations of a
Lender under this Agreement to the same extent as if it were an original party
hereto, and no further consent or action by Borrower, the Lenders or the Agents.
Promptly following the effectiveness of any Joinder Agreement or Commitment
Increase Agreement, the Facility Agent shall record the information contained
therein in the Register and give prompt notice thereof to each Lender.
(c)    Each Facility Increase shall be subject to the conditions precedent that:
(i)    unless otherwise consented to by the Facility Agent, the minimum increase
in the Facility Amount shall be $5,000,000;
(ii)    after giving effect to such increase, the Facility Amount shall not
exceed the Maximum Facility Amount (except as provided in clause (xi) below);
(iii)    all Lenders shall have the pro rata benefit of any increased Interest
margins, Unused Fees payable (directly or indirectly) for the benefit of any
Lenders which are increasing or assuming new Commitments in connection with such
Facility Increase;
(iv)    the representations and warranties set forth in Sections 4.1 and 7.8
shall be true and correct on and as of the date of such Facility Increase,
before and after giving effect thereto, as though made on and as of such date;
(v)    no event that constitutes a Revolving Period Termination Event has
occurred and is continuing or would result from such Facility Increase;
(vi)    the Borrowing Base Test shall be satisfied;
(vii)    the Overcollateralization Ratio Test shall be satisfied;
(viii)    the Required Equity Test shall be satisfied;
(ix)    each Collateral Quality Test shall be satisfied;
(x)    there shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the date of the most recent Advance;
(xi)    if the Facility Amount shall exceed the Maximum Facility Amount then in
effect and after giving effect to such Facility Increase, the Rating Agency
shall have confirmed in writing to the Borrower and the Facility Agent that (i)
such Facility Increase will not result in the reduction of its rating of the
existing portion of the Rated Facility to below the Required Facility Rating or
in a withdrawal of its rating of the existing portion

-18-

--------------------------------------------------------------------------------




of the Rated Facility, and (ii) its rating of the increased portion of the Rated
Facility is at least equal to the Required Facility Rating;
(xii)    if, as of the date of the notice from the Borrower pursuant to
Section 2.15(a), any new unfunded Advances had been requested or repayments of
Advances would result pursuant to Section 2.16 in connection with any Facility
Increase, the Documentation Agent shall have provided to each Lender a copy of
such notice required pursuant to Section 2.15(a) not less than two (2) Business
Days prior to the date of such Facility Increase; and
(xiii)    the Servicer and the Borrower shall have taken such other action,
including delivery of approvals, consents, opinions, documents, and instruments
to the Facility Agent as it may reasonably request.
(d)    The Borrower shall be entitled at its option and without premium or
penalty, at any time prior to the occurrence of a Revolving Period Termination
Event, to reduce the Facility Amount in whole or in part, by delivering a
Borrower Notice substantially in the form of Exhibit A‑2 to the Documentation
Agent at least two (2) Business Days prior to the date of such reduction;
provided that any partial reduction of the Facility Amount shall be in an amount
equal to the lesser of (I) the Availability or (II) $2,000,000 and integral
multiples of $100,000 in excess thereof. Upon receipt of any such Borrower
Notice, the Documentation Agent shall promptly forward a copy thereof to the
Facility Agent, each Managing Agent and Lender. Unless otherwise agreed by the
Facility Agent and the Lenders, the Commitment of each Lender shall be reduced
ratably in proportion to such reduction in the Facility Amount. Any request for
a reduction or termination pursuant to this Section 2.15(d) shall be
irrevocable. The Servicer shall deliver notice of each reduction of the Facility
Amount to the Rating Agency.
Section 2.16    Reallocations.
Upon the effectiveness of the Fifth Restatement Effective Date and upon the
effectiveness of any other non-pro rata Facility Increase or any reallocation of
Commitments pursuant to Section 2.15, each Lender shall sell to the other
Lenders (as determined by the Facility Agent), and each Lender shall purchase
from the other Lenders (as so determined by the Facility Agent) an interest in
the outstanding Advances, for a purchase price equal to the portion of the
principal balance sold and purchased, so that, after giving effect to such sale
and purchase, as nearly as practical, the aggregate Advances funded by each
Lender Group are proportional to the aggregate Commitments of the Committed
Lenders in the Lender Groups.
Section 2.17    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law, such
Defaulting Lender’s right to vote in respect of any amendment, consent or waiver
of the terms of this Agreement or any other Transaction Document or to direct
any action or inaction of the Facility Agent or the Documentation Agent or to be
taken into account in the calculation of the Required Lenders shall be suspended
at all times

-19-

--------------------------------------------------------------------------------




that such Lender remains a Defaulting Lender; provided, however, that, except as
otherwise set forth in this Section 2.17, the foregoing suspension shall not
empower Lenders which are not Defaulting Lenders to increase a Defaulting
Lender’s Commitment, decrease the rate of interest or fees applicable to, or
extend the maturity date of, such Defaulting Lender’s Advances or other
Obligations owing to such Lender, in each case, without such Lender’s consent.
No Commitment of any Lender shall be increased or otherwise affected and, except
as otherwise expressly provided in this Section 2.17, performance by the
Borrower of its obligations hereunder and under the other Transaction Documents
shall not be excused or otherwise modified as a result of the operation of this
Section 2.17.
(b)    To the extent that any Lender is a Defaulting Lender with respect to an
Advance on any Borrowing Date, the Borrower may deliver a notice to all Lenders
and Agents, specifying such Borrowing Date, the identity of the Defaulting
Lender and the share of such Advance which the Defaulting Lender failed to fund,
which notice shall be deemed to be an additional Borrowing Request in respect of
such unfunded Advance, and each Committed Lender shall, to the extent of its
remaining unfunded Commitment and subject to the continued fulfillment of the
applicable conditions set forth in Section 2.2 and Article III with respect to
such Advance, fund its Funding Percentage (recomputed by excluding the
Commitment of Defaulting Lenders from the Facility Amount) of such unfunded
Advance by not later than 3:00 p.m. (New York City time) on the Business Day
following the date of such notice. Nothing in this Section 2.17 shall be
interpreted to limit the Borrower’s right to otherwise issue any Borrowing
Request.
(c)    Until the Defaulting Lender Excess of a Defaulting Lender has been
reduced to zero, any payment of the principal of any Outstanding Borrowings to a
Defaulting Lender shall, unless the Required Lenders agree otherwise, be applied
first, (i) to the pro rata share, and to the extent, of Outstanding Borrowings
of the Lenders that funded any defaulted Advances pursuant to Section 2.17(b)
and then (ii) to the pro rata share of all remaining Outstanding Borrowings of
the Lenders that are not Defaulting Lenders. Subject to the preceding sentence,
any amount paid by or on behalf of the Borrower for the account of a Defaulting
Lender under this Agreement or any other Transaction Document will not be paid
or distributed to such Defaulting Lender, but will instead be applied to the
making of payments from time to time in the following order of priority until
such Defaulting Lender has ceased to be a Defaulting Lender as provided below:
first, to the funding of any portion of any Advance in respect of which such
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the Facility Agent; second, held in a segregated subaccount of the
Collection Account as cash collateral for future funding obligations of the
Defaulting Lender in respect of Advances under this Agreement; and third, after
the termination of the Commitments and payment in full of all Obligations, to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
(d)    During any period that a Lender is a Defaulting Lender, the Borrower
shall not accrue or be required to pay, and such Defaulting Lender shall not be
entitled to receive, the portion of Unused Fee otherwise payable to such
Defaulting Lender under this Agreement or the Transaction Documents at any time,
or with respect to any period, that such Lender is a Defaulting Lender.

-20-

--------------------------------------------------------------------------------




(e)    During any period that a Lender is a Defaulting Lender, the Borrower may,
by giving written notice thereof to the Facility Agent, such Defaulting Lender
and the other Lenders and Managing Agents, require such Defaulting Lender, at
the cost and expense of the Borrower, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Article XI), (i) all and not less than all of its interests, rights
and obligations under this Agreement and the other Transaction Documents to an
assignee or assignees that shall assume such obligations (which assignee may be
another Lender, if such other Lender accepts such assignment) in whole or
(ii) all of its interests, rights and obligations under this Agreement and the
other Transaction Documents with respect to all prospective Commitments,
including any unfunded Commitment as of the date of such assignment. No party
hereto shall have any obligation whatsoever to initiate any such complete or
partial replacement or to assist in finding an assignee. In connection with any
such complete or partial assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Acceptance. No such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
(A) to the extent that the assignee is assuming the interests, rights and
obligations of the Defaulting Lender, the parties to the assignment shall make
such additional payments in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Facility Agent, the applicable pro rata share of
Advances previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Borrower or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) the full pro rata share of all
Advances held by such Defaulted Lender or members of such Defaulting Lender
Group, as applicable, (B) to the extent that the assignee is assuming the
interests, rights and obligations of the Defaulting Lender, such Defaulting
Lender or members of such Defaulting Lender Group, as applicable, shall have
received payment of an amount equal to all of its Advances outstanding, accrued
Interest thereon, accrued fees (subject to Section 2.17(d)) and all other
amounts, including any Breakage Costs, payable to it and its Affected Parties
hereunder and under the other Transaction Documents through (but excluding) the
date of such assignment from the assignee or the Borrower, and (C) such
assignment does not conflict with Applicable Law. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Applicable Law without compliance
with the provisions of this Section 2.17(e), then the assignee of such interest
shall be deemed to be a Defaulting Lender for all purposes of this Agreement
until such compliance occurs.
(f)    In addition to any rights under Section 2.14(b), during any period that a
Lender is a Defaulting Lender, the Borrower may (with the consent of the
Facility Agent), by giving notice to such Defaulting Lender, its Managing Agent,
the Facility Agent and the Documentation Agent, terminate in full the
Commitments of all Committed Lenders in such Defaulting Lender Group and repay
all Advances owed to the Lenders in such Defaulting Lender Group, together with
all accrued Interest thereon, accrued fees (subject to Section 2.17(d)) and all
other amounts payable to members of such Defaulting Lender Group and their
Affected Parties hereunder and the other Transaction Documents through (but
excluding) the date of such termination (a “Defaulting Lender Termination”), so
long as on the effective date of such Defaulting Lender Termination and after

-21-

--------------------------------------------------------------------------------




giving effect thereto and to any repayment of all Advances owed to members of
such Defaulting Lender Group in connection therewith, no Default or Event of
Default exists (unless the Required Lenders otherwise consent to such Defaulting
Lender Termination). A Defaulting Lender Termination shall not be deemed to be a
waiver or release of any claim the Borrower or any Agent or Lender may have
against such Defaulting Lender. Each such notice shall specify the effective
date of such Defaulting Lender Termination (the “Defaulting Lender Termination
Date”), which shall be not less than 5 Business Days (or such shorter period as
agreed to by the Facility Agent, the Documentation Agent and each member of such
Defaulting Lender Group) after the date on which such notice is delivered to
such Defaulting Lender, its Managing Agent, the Facility Agent and the
Documentation Agent. On each such Defaulting Lender Termination Date, subject to
the concurrent repayment of all outstanding Advances to the Lenders in such
Defaulting Lender Group, together with all accrued Interest thereon, accrued
fees (subject to Section 2.17(d)) and all other amounts payable to members of
such Defaulting Lender Group and their Affected Parties hereunder and under the
other Transaction Documents through (but excluding) the date of such
termination, (i) the Commitment or Maximum Advance Amount, as applicable, of
each Lender in such Defaulting Lender Group shall be reduced to zero, (ii) each
Lender in such Defaulting Lender Group shall cease to be a “Lender” hereunder
(provided that any such Lender shall continue to be entitled to the
indemnification provisions contained herein, but only with respect to matters
arising prior to the date on which such Lender became a Defaulting Lender),
(iii) the Managing Agent of the Defaulting Lender Group shall cease to be a
party hereto (provided that any such Managing Agent shall continue to be
entitled to the indemnification provisions contained herein, but only with
respect to matters arising prior to the applicable Defaulting Lender Termination
Date) and (iv) the Commitments or Maximum Advance Amounts, as applicable, of all
other Lenders shall remain unchanged. To the fullest extent otherwise permitted
pursuant to this Agreement, the Borrower shall be entitled to submit a Borrowing
Request to Lenders that are not part of a Defaulting Lender Group in order to
fund payments to a Defaulting Lender Group as contemplated herein.
(g)    If the Borrower, the Servicer, and the Facility Agent agree in writing in
their discretion that a Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Facility Agent will so notify the Lenders,
the Managing Agents and the Documentation Agent, whereupon, as of the effective
date specified in such notice and subject to any conditions set forth therein,
such Lender will, to the extent applicable, purchase such portion of outstanding
Advances of the other Lenders and make such other adjustments as the
Documentation Agent may reasonably determine to be necessary to cause the
interest of the Lenders in the Outstanding Borrowings to be on a pro rata basis
in accordance with their respective Funding Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 2.17(d) while such Lender was a
Defaulting Lender; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no cure by a Lender under this
Section 2.17(g) of its status as a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
(h)    The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 2.17 are in addition to any other
rights and remedies

-22-

--------------------------------------------------------------------------------




the Borrower, the Agents and the other Lenders may have against such Defaulting
Lender under this Agreement, any of the other Transaction Documents, Applicable
Law or otherwise.
(i)    Any Lender that fails to timely fund an Advance shall be obligated to
promptly (but in any event not later than 10:00 a.m. (New York City time) on the
Business Day after the relevant Funding Date) notify the Documentation Agent,
the Borrower and the Facility Agent if any such failure is the result of an
administrative error or omission by such Lender or force majeure, computer
malfunction, interruption of communication facilities, labor difficulties or
other causes, in each case to the extent beyond the Lender’s reasonable control.
If (i) the Documentation Agent had been notified by the Borrower or the affected
Lender that a Lender has failed to timely fund an Advance, (ii) a Responsible
Officer of the Documentation Agent has actual knowledge or has written notice
that such Lender is the subject of an Insolvency Proceeding or has publicly
announced that it does not intend to comply with its funding obligations under
this Agreement or (iii) the Documentation Agent had been notified by the
Facility Agent or the affected Lender that a Lender has failed timely to deliver
the written confirmation contemplated by clause (a)(iii) of the definition of
“Defaulting Lender”, the Documentation Agent shall promptly provide notice to
the Borrower, the Facility Agent and the Managing Agents of such occurrence.
ARTICLE III

CONDITIONS OF EFFECTIVENESS AND ADVANCES
Section 3.1    Conditions to Amendment and Restatement.
The amendments to the Existing Loan and Servicing Agreement set forth herein
shall not become effective until, and no Lender shall be obligated to take,
fulfill or perform any other action hereunder, until the following conditions
have been satisfied, in the sole discretion of, or waived in writing by, the
Facility Agent and the Required Lenders:
(a)    This Agreement and all other Transaction Documents and any applicable
Support Facilities or counterparts hereof or thereof shall have been duly
executed by, and delivered to, the parties hereto and thereto and the Facility
Agent and each Managing Agent shall have received such other documents,
instruments, agreements, certificates and legal opinions (including the opinions
relating to substantive consolidation and sale characterization and as to the
federal tax status of the Borrower) as it or the Facility Agent shall reasonably
request in connection with the transactions contemplated by this Agreement, on
or prior to the date hereof, each in form and substance satisfactory to the
Facility Agent;
(b)    The Borrower shall have paid all fees required to be paid by it on the
date hereof, including all fees required hereunder and under the Fee Letters to
be paid as of such date, and shall have reimbursed each Lender and each Managing
Agent and the Facility Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and applicable Support Facilities, including the legal and other document
preparation costs incurred by any Lender, Managing Agent and/or the Facility
Agent;

-23-

--------------------------------------------------------------------------------




(c)    Obligors in respect of Borrowing Base Eligible Loans included as part of
the Collateral shall be in not fewer than seven (7) different Industries,
determined by reference to the Moody’s Industry Classifications;
(d)    The Transferred Loans shall consist of not fewer than eight (8) Borrowing
Base Eligible Loans (for such purpose, Loans to Obligors which are Affiliates of
each other shall be deemed to be a single Loan);
(e)    No event shall have occurred that constitutes a Revolving Period
Termination Event or Unmatured Termination Event (including without limitation,
satisfaction of each of the Borrowing Base Test, the Overcollateralization Ratio
Test, and the Required Equity Test);
(f)    The amount on deposit in the Interest Reserve Account shall be at least
equal to the Interest Reserve Account Requirement;
(g)    Each Collateral Quality Test shall be satisfied;
(h)    The Borrower or the Servicer, as the case may be, shall have certified
that the conditions set forth in clauses (c) through (g) above shall have been
satisfied;
(i)    The Rating Agency shall have confirmed in writing to the Borrower and the
Facility Agent that its rating of the Rated Facility is at least equal to the
Required Facility Rating; and
(j)    Each Conduit Lender (if any) whose Commercial Paper Notes are being rated
by Moody’s or S&P shall have received, to the extent required under the terms of
such Conduit Lender’s program documents, the written confirmation of such rating
agency that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such Commercial Paper
Notes by such rating agency.
The Facility Agent shall promptly notify each Lender of the satisfaction or
waiver of the conditions set forth above. Upon the Fifth Restatement Effective
Date, each Lender shall sell to the other Lenders (as determined by the Facility
Agent), and each Lender shall purchase from the other Lenders (as so determined
by the Facility Agent) an interest in the outstanding Advances, for a purchase
price equal to the portion of the principal balance sold and purchased, so that,
after giving effect to such sale and purchase, as nearly as practical, the
aggregate Advances funded by each Lender Group are proportional to the aggregate
Commitments of the Committed Lenders in the Lender Groups.

-24-

--------------------------------------------------------------------------------




Section 3.2    Additional Conditions Precedent to All Advances.
Each Advance shall be subject to the further conditions precedent that, as of
the date of such Advance and both (i) before giving effect to such Advance and
(ii) after giving effect thereto and to the application of the proceeds thereof:
(a)    The representations and warranties set forth in Sections 4.1 and 7.8
shall be true and correct on and as of such date, as though made on and as of
such date;
(b)    Obligors in respect of Borrowing Base Eligible Loans included as part of
the Collateral shall be in not fewer than seven (7) different Industries,
determined by reference to the Moody’s Industry Classifications;
(c)    The Transferred Loans shall consist of not fewer than eight (8) Borrowing
Base Eligible Loans (for such purpose, Loans to Obligors which are Affiliates of
each other shall be deemed to be a single Loan);
(d)    No more than three (3) Loans shall then be Pre-Positioned Loans;
(e)    The Revolving Period Termination Date shall not have occurred;
(f)    No event shall have occurred and be continuing that constitutes a
Revolving Period Termination Event or Unmatured Termination Event (including
without limitation, satisfaction of the Borrowing Base Test, the
Overcollateralization Ratio Test and the Required Equity Test);
(g)    The amount on deposit in the Interest Reserve Account shall be at least
equal to the Interest Reserve Account Requirement;
(h)    Each Collateral Quality Test shall be satisfied;
(i)    The applicable conditions set forth in Section 2.1 and Section 2.2(a)
and/or 2.2(b) shall have been satisfied to the extent satisfaction thereof is
required on or prior to the Funding Date;
(j)    No claim shall have been asserted or proceeding commenced challenging
enforceability or validity of any of the Transaction Documents, excluding any
instruments, certificates or other documents relating to Loans that were the
subject of prior Advances;
(k)    There shall have been no Material Adverse Change with respect to the
Borrower or the Servicer since the preceding Advance;
(l)    The Documentation Agent shall have recalculated each of the Weighted
Average Moody’s Rating Factor, the Weighted Average Moody’s Recovery Rate, the
Moody’s Diversity Score and Moody’s Asset Correlation Factor pursuant to
Section 7.21 after giving effect to such Advance and any transfer of Loans to
the Borrower;

-25-

--------------------------------------------------------------------------------




(m)    The Originator, on a consolidated basis, shall not have created, incurred
or suffered or permitted to exist any Indebtedness for money borrowed in an
aggregate principal amount outstanding, as of any date of determination,
exceeding the sum of (A) $3,250,000,000 plus (B) the net proceeds of all Equity
Issuances by the Originator from and after July 1, 2014; provided that the
Indebtedness of the Originator for borrowed money, the principal of which is
required to be repaid, redeemed or repurchased (whether at a fixed date, at the
option of another Person or upon the occurrence of any event or condition
outside of the control of the Originator or any consolidated subsidiary (other
than any optional repurchase following the death of any Person)) on or prior to
the Expected Final Payment Date (excluding Indebtedness, if any, under this
Agreement and the other Transaction Documents) shall not, on a consolidated
basis, exceed the sum of (1) $1,800,000,000 plus (2) the net proceeds of all
Equity Issuances by the Originator from and after July 1, 2014. For purposes of
this Section 3.2(m), Indebtedness which is repaid by direct application of the
proceeds of other Indebtedness shall be deemed not to be outstanding.
(n)    On the related Funding Date, the Borrower or the Servicer, as the case
may be, shall have certified in the related Borrower Notice that the conditions
set forth in clauses (a) through (m) above shall have been satisfied; and
(o)    The Servicer and the Borrower shall have taken such other actions,
including delivery of approvals, consents, opinions, documents, and instruments
to the Facility Agent as it may reasonably request.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of the Borrower.
The Borrower represents and warrants as follows:
(j)    Organization and Good Standing. The Borrower is a limited liability
company duly formed, validly existing, and in good standing under the laws of
the jurisdiction of its formation, and has full power, authority and legal right
to own or lease its properties and conduct its business as such business is
presently conducted.
(k)    Due Qualification. The Borrower is qualified to do business as a limited
liability company, is in good standing, and has obtained all licenses and
approvals as required under the laws of all jurisdictions in which the ownership
or lease of its property, and/or the conduct of its business (other than the
performance of its obligations hereunder) requires such qualification, standing,
license or approval, except to the extent that the failure to so qualify,
maintain such standing or be so licensed or approved would not have a Material
Adverse Effect. The Borrower is qualified to do business as a limited liability
company, is in good standing, and has obtained all licenses and approvals as
required under the laws of all states in which the performance of its
obligations pursuant

-26-

--------------------------------------------------------------------------------




to this Agreement requires such qualification, standing, license or approval and
where the failure to qualify or obtain such license or approval would have
Material Adverse Effect.
(l)    Due Authorization. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.
(m)    No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.
(n)    No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate, in any material respect,
any Applicable Law.
(o)    No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Borrower, threatened against the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
(p)    All Consents Required. All material approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Borrower of this Agreement and any Transaction Document to which the Borrower is
a party, have been obtained.
(q)    Reports Accurate. All Monthly Reports, Quarterly Reports, information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished by the Borrower to the Facility Agent or a Managing Agent or Lender
in connection with this Agreement are true, complete and accurate in all
material respects.
(r)    Solvency. The Borrower is not, and the transactions contemplated under
this Agreement and each Transaction Document to which the Borrower is a party do
not and will not render the Borrower, Insolvent.
(s)    Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Loans that are part of the
Collateral.

-27-

--------------------------------------------------------------------------------




(t)    Taxes. The Borrower has filed or caused to be filed all Tax returns
required to be filed by it. The Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which a cash reserve has been established in a
Tax Reserve Account in an amount equal to the amount of such Tax), and no Tax
lien has been filed and, to the Borrower’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.
(u)    Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
(v)    No Liens. The Collateral is owned by the Borrower (or, in the case of the
Borrower’s interest in Related Property securing Loans, held by an agent on
behalf of the Borrower) free and clear of any Liens except for Borrower
Permitted Liens as provided herein, and the Facility Agent, as agent for the
Secured Parties, has a valid and perfected first priority security interest in
the Collateral now existing or hereafter arising, free and clear of any Liens
except for Borrower Permitted Liens. No effective financing statement or other
instrument similar in effect covering any Collateral is on file in any recording
office except such as may be filed in favor of the Facility Agent relating to
this Agreement or reflecting the transfer of the Collateral from the Originator
to the Borrower.
(w)    Security Interest. The Borrower has granted a first priority security
interest (as defined in the UCC) to the Facility Agent, as agent for the Secured
Parties, in the Collateral, which is perfected (including, where applicable, by
the filing of UCC financing statements) and enforceable in accordance with
Applicable Law.
(x)    Location of Offices. The Borrower’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Borrower keeps all the Records is located at the address of the Borrower
referred to in Section 12.2 hereof (or at such other locations as to which the
notice and other requirements specified in Section 6.8 shall have been
satisfied).
(y)    Tradenames. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
(z)    Purchase Agreement. The Purchase Agreement is the only agreement pursuant
to which the Borrower acquires Collateral.
(aa)    Value Given. The Borrower gave reasonably equivalent value to the
Originator in consideration for the transfer to the Borrower of the Transferred
Loans under the Purchase Agreement (or such Transferred Loans were validly and
irrevocably contributed the Borrower’s capital), no such transfer was made for
or on account of an antecedent debt owed by the Originator to the Borrower, and
no such transfer is voidable or subject to avoidance under any Insolvency Law.

-28-

--------------------------------------------------------------------------------




(bb)    Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in the Loans under the Purchase Agreement as sales of
such Loans in its books, records and financial statements, in each case
consistent with GAAP.
(cc)    Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any other Affiliates
thereof, and the Borrower hereby acknowledges that the Agents and the Lenders
are entering into the transactions contemplated by this Agreement in reliance
upon the Borrower’s identity as a separate legal entity from the Originator and
from each such other Affiliate of the Originator.
(dd)    Investments. Except for Supplemental Interests or Supplemental Interests
that convert into an equity interest in any Person, the Borrower does not own or
hold directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person.
(ee)    Business. Since its formation, the Borrower has conducted no business
other than the purchase and receipt of Loans from the Originator under the
Purchase Agreement, the borrowing of funds under this Agreement and such other
activities as are incidental to the foregoing.
(ff)    ERISA. The Borrower has not established and has not incurred and does
not expect to incur any liabilities in respect of any Benefit Plan. The Borrower
has not incurred and does not expect to incur any liabilities payable to the
Pension Benefit Guaranty Corporation under ERISA.
(gg)    Investment Company Act.
(i)    Assuming that each Lender is a Qualified Lender and is in compliance with
Section 4.2(a)(i) and (ii), the Borrower represents and warrants that the
Borrower is exempt and will remain exempt from registration as an “investment
company” within the meaning of the 1940 Act.
(ii)    The making of the Advances by the Lenders to the Borrower and the
business and other activities of the Borrower, including the application of the
proceeds and repayment thereof by the Borrower and the consummation of the
transactions contemplated by the Transaction Documents to which the Borrower is
a party do not now and will not at any time result in any violations, with
respect to the Borrower, of the provisions of the 1940 Act or any rules,
regulations or orders issued by the SEC thereunder.
(hh)    Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Advance hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not

-29-

--------------------------------------------------------------------------------




take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
(ii)    Anti-Bribery, Anti-Corruption and Anti-Money Laundering Laws; Foreign
Assets Control.
(i)    With respect to the Borrower and its managers, officers and Affiliates
and, to the Borrower’s best knowledge, the Borrower’s agents and employees and
the respective directors, managers, officers, agents and employees of its
Affiliates:
(A)    None of the foregoing has engaged in any activity or conduct which would
violate any applicable anti-bribery, anti-corruption or anti-money laundering
laws, regulations or rules in any applicable jurisdiction, and the Borrower and
its Affiliates have instituted and maintain policies and procedures designed to
prevent any such violation; and


(B)    None of the foregoing is a Person that is, or is owned or controlled by
one or more Persons any of which is: (i) the subject of any economic or trade
sanctions or restrictive measures enacted, administered, imposed or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, the French Republic, Her Majesty’s Treasury and/or any other relevant
sanctions authority (collectively, “Sanctions”; any such Person, a “Sanctioned
Person”) or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions broadly prohibiting
dealings with such government, country or territory (a “Sanctioned Country”),
including Cuba, Iran, Burma, North Korea, Sudan and Syria.


(ii)    To the Borrower’s knowledge (but without any obligation hereunder to
undertake any inquiry, except in connection with the origination of a Loan and
only as of the date of such origination), no Obligor nor any of its Affiliates
is a Sanctioned Person or is located, organized or resident in a Sanctioned
Country.
(jj)    Eligibility of Loans. Each Loan List and the information contained in
each Borrower Notice delivered pursuant to Section 2.1 and Section 2.2(a) and/or
Section 2.2(b), as applicable, is an accurate and complete listing in all
material respects of all the Loans that are part of the Collateral as of date
thereof, and (i) the information contained therein with respect to the identity
of such Loans and the amounts owing thereunder is true and correct in all
material respects as of such date and (ii) each such Loan is an Eligible Loan.
(kk)    Certain Uniform Commercial Code Matters. The representations and
warranties set forth in Annex V to this Agreement are true and correct in all
material respects.

-30-

--------------------------------------------------------------------------------




Section 4.2    Representations, Warranties and Covenants of the Lenders and
Paying Agent.
(a)    Each Lender represents and warrants as of the date hereof and as of the
date of any Advance funded by such Lender that: (i) it is a Qualified Lender;
and (ii) any transfer of any Note or any beneficial interest therein by such
Lender in violation of the transfer restrictions set forth on such Note will be
of no force and effect, will be void ab initio and will not operate to transfer
any rights to the transferee and acknowledges as of such dates that the Borrower
maintains the right to resell any interest in any Note previously transferred to
any holder that is not eligible to purchase such interest in accordance with the
restrictions set forth on such Note.
(b)    The Paying Agent represents that as of the date of this Agreement it
satisfies the Agent Rating Requirement.
(c)    The Paying Agent agrees and covenants that if at any time it ceases to
satisfy the Agent Rating Requirement it will promptly, and in any event within
five Business Days, following any related downgrade or rating withdrawal provide
written notice thereof to the Borrower, the Servicer and the Facility Agent.
ARTICLE V

GENERAL COVENANTS OF THE BORROWER
Section 5.1    Covenants of the Borrower.
The Borrower hereby covenants that:
(d)    Compliance with Laws. The Borrower shall comply in all material respects
with all Applicable Laws, including those with respect to the Loans that are
part of the Collateral and any Related Property.
(e)    Preservation of Corporate Existence. The Borrower shall preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.
(f)    Limitations on Sales, Other Transfers and Security Interests. The
Borrower shall not sell, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any Loan or Related
Property that is part of the Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein. The Borrower shall promptly
notify the Facility Agent of the existence of any Lien in respect of which it
has notice on any Loan or Related Property that is part of the Collateral, and
the Borrower shall defend the right, title and interest of the Facility Agent as
agent for the Secured Parties in, to and under any Loan and the Related Property
that is part of the Collateral, against all claims of third parties; provided,
however, that nothing in this Section 5.1(c) shall prevent or be deemed to
prohibit the Borrower from (i) selling, assigning or transferring Loans and
Related Property pursuant to Section 6.3 or 7.7 or (ii) granting, creating,

-31-

--------------------------------------------------------------------------------




incurring, assuming or suffering to exist Borrower Permitted Liens upon any Loan
that is part of the Collateral or Obligor Permitted Liens upon any Related
Property with respect thereto.
(g)    Delivery of Collections. The Borrower shall cause the delivery to the
Collateral Custodian for deposit into the Collection Account promptly (but in no
event later than one Business Day after receipt) all Collections received by
Borrower in respect of the Loans that are part of the Collateral.
(h)    Activities of Borrower. The Borrower shall not engage in any business or
activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, Loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement. The Borrower shall not establish or maintain any deposit
accounts or securities accounts other than the Transaction Accounts.
(i)    Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement or the Purchase Agreement or (ii) liabilities
incident to the maintenance of its existence in good standing.
(j)    Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.
(k)    Investments. The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Eligible Loans and
Supplemental Interests pursuant to the Purchase Agreement during the Revolving
Period in accordance with this Agreement, or for investments in Permitted
Investments in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, the Borrower will not, without the consent of the
Facility Agent and satisfaction of the Rating Condition, acquire or enter into,
or otherwise become bound by (i) any Derivative or (ii) any securities lending
arrangement.
(l)    Merger; Sales. The Borrower shall not enter into any transaction of
merger or consolidation, or liquidate or dissolve itself (or suffer any
liquidation or dissolution), or acquire or be acquired by any Person, or convey,
sell, loan or otherwise dispose of all or substantially all of its property or
business, except as provided for in this Agreement.
(m)    Distributions. The Borrower shall not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if no Revolving Period

-32-

--------------------------------------------------------------------------------




Termination Event has occurred or will occur as a result thereof, the Borrower
may make Distributions from funds available in accordance with the Priority of
Payments.
(n)    Agreements. The Borrower shall not (i) amend or modify (A) the provisions
of its certificate of formation or limited liability company agreement, or (B)
the Purchase Agreement without the consent of the Facility Agent and the
Required Lenders and, in the case of any amendment or modification of the
Purchase Agreement satisfaction of the Rating Condition, or (ii) issue any power
of attorney except to the Facility Agent or the Servicer.
(o)    Separate Existence. The Borrower shall:
(i)    Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Borrower will
not be diverted to any other Person or for other than corporate uses of the
Borrower, and the Borrower’s assets will not be commingled with those of any
other Person;
(ii)    Ensure that, to the extent that it shares the same persons as officers
or other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers or employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees;
(iii)    Ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Borrower contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between Borrower and any of its Affiliates shall be only on an
arm’s-length basis;
(iv)    Maintain its books and records separate from those of any other Person,
use separate stationery, invoices, and checks and prepare separate financial
statements;
(v)    Not guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of others, and
not to pledge its assets for the benefit of any other Person or make any loans
or advances to any Person (except as provided in the Transaction Documents);
(vi)    Not acquire obligations or securities of its members;

-33-

--------------------------------------------------------------------------------




(vii)    Conduct its business in its own name; hold itself out as a separate
entity and correct any known misunderstanding regarding its separate identity;
(viii)    Maintain adequate capital in light of its contemplated business
operations;
(ix)    To the extent that the Borrower and any of its Affiliates have offices
in the same location, fairly and appropriately allocate overhead costs among
them (as a result of which each such entity shall bear its fair share of such
expenses);
(x)    Conduct its affairs strictly in accordance with its limited liability
company agreement, and observe all necessary, appropriate and customary legal
formalities, including holding all regular and special director’s meetings
appropriate to authorize all action, keeping separate and accurate records of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including payroll and transaction accounts;
(xi)    Take or refrain from taking, as applicable, each of the activities
specified or assumed in the legal opinion referred to in Sections 3.1(a) with
respect to substantive consolidation and sale characterization issues and take
such other actions as are reasonably necessary on its part to ensure that the
facts and assumptions set forth such opinions or in the certificates
accompanying such opinion remain true and correct in all material respects at
all times; and
(xii)    Maintain the effectiveness of, and continue to perform under the
Purchase Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Purchase Agreement, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Purchase Agreement or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the Facility
Agent and the Required Lenders and satisfaction of the Rating Condition.
(p)    Independent Director. As long as any Advance is outstanding or may be
requested, the Borrower shall at all times have at least one Independent
Director. The Borrower shall ensure that the following limited liability company
actions of the Borrower are duly authorized by unanimous consent of the
Borrower’s directors, including the Independent Director (with respect to
clauses (B) and (C) below): (A) the approval of the Independent Director
appointed by the Originator, (B) the dissolution or liquidation of the Borrower
or (C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Borrower. The Independent Director, as of the Second Restatement Effective Date
was, and as of the date hereof is, Steven R. Pottle and thereafter may be an
Independent Director employed for the purpose of acting as such by Global
Securitization Services, LLC, Lord Securities Corporation, Corporation Services
Company, CT Corporation, National Registered Agents, Inc. or

-34-

--------------------------------------------------------------------------------




such other firm consented to from time to time by the Facility Agent (such
consent to be provided in writing and not to be unreasonably withheld or
delayed). In the event that the Borrower shall have used commercially reasonable
efforts to engage an Independent Director from one or more of the foregoing
firms and shall not have succeeded in such efforts, then any replacement
Independent Director shall be a person accepted by the Facility Agent (such
acceptance to be provided in writing and not to be unreasonably withheld or
delayed). None of the Borrower, the Originator, any of the Borrower’s members or
directors and any of their respective Affiliates shall remove any Independent
Director or replace any Independent Director except with an Independent Director
satisfying the criteria set forth in this Section 5.1(m), in each case without
the prior written consent of the Facility Agent (such consent not to be
unreasonably withheld or delayed). The Borrower shall compensate each
Independent Director in accordance with the Priority of Payments and the terms
of any agreement from time to time with such Independent Director and/or the
company employing such Independent Director, as the case may be. No Independent
Director shall at any time serve as a trustee in bankruptcy for the Borrower or
the Originator or any of their respective Affiliates. As long as any Advance is
outstanding or may be requested, the limited company agreement of the Borrower
will require that the directors of the Borrower shall not approve, or take any
other action to cause the filing of, a voluntary bankruptcy petition with
respect to the Borrower unless each Independent Director shall approve the
taking of such action in writing prior to the taking of such action.
(q)    ERISA Matters. The Borrower shall not establish, maintain or incur
obligations with respect to any Benefit Plan.
(r)    Originator Collateral. With respect to each item of Collateral acquired
by the Borrower, the Borrower shall (i) acquire such Collateral pursuant to and
in accordance with the terms of the Purchase Agreement, (ii) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral, including (A) filing and maintaining, effective
precautionary financing statements (Form UCC-1) naming the Originator as
seller/debtor and the Borrower as purchaser/creditor in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, including Assignments of Mortgage, and (iii) take all additional
action that the Facility Agent may reasonably request to perfect, protect and
more fully evidence the respective interests of the parties to this Agreement in
the Collateral.
(s)    Transactions with Affiliates. The Borrower shall not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement and the Purchase
Agreement and (ii) other transactions (including transactions related to the use
of office space or computer equipment or software by the Borrower to or from an
Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Borrower’s business, (C) upon fair and reasonable
terms that are no less favorable to the Borrower than could be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower, and (D) not inconsistent with the factual assumptions set forth in the
legal opinion referred to in Sections 3.1(a) with respect to substantive
consolidation and sale characterization issues. It is understood that any
compensation arrangement for any officer or employee shall be

-35-

--------------------------------------------------------------------------------




permitted under clauses (ii)(A) through (C) above if such arrangement has been
expressly approved by the managers of the Borrower in accordance with the
Borrower’s certificate of formation or limited liability company agreement.
(t)    Change in the Transaction Documents. Except as otherwise required
pursuant to Section 12.1, the Borrower shall not amend, modify, waive or
terminate any terms or conditions of any of the Transaction Documents to which
it is a party, without the prior written consent of the Required Lenders and, in
the case of any amendment, waiver or termination, subject to satisfaction of the
Rating Condition.
(u)    Management Manual. The Borrower shall (a) comply in all material respects
with the Management Manual in regard to each Loan and the Related Property
included in the Collateral, and (b) furnish to the Facility Agent and each
Managing Agent at least 20 days prior to its proposed effective date, prompt
notice of any material changes in the Management Manual. The Borrower shall not
agree or otherwise permit to occur any material change in the Management Manual,
which change would impair the collectibility of any Loan or otherwise adversely
affect the interests or remedies of the Facility Agent or the Secured Parties
under this Agreement or any other Transaction Document, without the prior
written consent of the Facility Agent (in its sole discretion) and subject to
satisfaction of the Rating Condition.
(v)    Extension or Amendment of Loans. The Borrower shall not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify, or
permit the Servicer on its behalf to extend, amend or otherwise modify, the
terms of any Loan.
(w)    Reporting. The Borrower shall furnish to the Documentation Agent:
(i)    as soon as possible and in any event within two (2) Business Days after
the occurrence of each Revolving Period Termination Event and each Unmatured
Termination Event, a written statement, signed by a Responsible Officer, setting
forth the details of such event and the action that the Borrower proposes to
take with respect thereto;
(ii)    promptly upon request, such other information, documents, records or
reports respecting the Transferred Loans or the condition or operations,
financial or otherwise, of the Borrower or Originator as the Facility Agent may
from time to time reasonably request (factoring into such evaluation of
reasonableness, among other things, the cost to the Borrower of furnishing such
requested documentation) in order to protect the interests of the Facility Agent
or the Secured Parties under or as contemplated by this Agreement; and
(iii)    promptly, but in no event later than two (2) Business Days after its
receipt thereof, copies of any and all notices, certificates, documents, or
reports delivered to it by the Originator under the Purchase Agreement.

-36-

--------------------------------------------------------------------------------




Upon receipt of any such statement, information, document, records, report,
notice or certificate, the Documentation Agent shall promptly forward a copy
thereof to the Facility Agent and each Managing Agent and Rating Agency.
(x)    Acquisitions of Loans.
(i)    The Borrower shall not acquire any Loan (A) during the Amortization
Period or (B) if such acquisition would result in the Borrower assuming any
funding commitments.
(ii)    The Borrower shall not originate any Loan.
(iii)    The Borrower shall not hold or acquire any Bond or other Loan or asset
that (A) is not described in Paragraph __.10(c)(8)(i), or (B) is described in
Paragraph __.10(c)(8)(ii), of the regulations of each of the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Office of the Comptroller of the Currency and the Securities and Exchange
Commission published at 79 FEDERAL REGISTER 5535 et seq. (January 21, 2014), as
such regulations may be in effect from time to time and giving effect to the
interpretation thereof by each such Governmental Authority having regulatory
jurisdiction over any Lender or its holding company, unless the Servicer shall
have provided to the Agents and the Lenders written advice of legal counsel of
national reputation that (1) (x) the Borrower does not constitute a “covered
fund” under the Volcker Rule in relation to any Lender and (y) the acquisition
or ownership of such Bond or other Loan or asset by the Borrower would not cause
the Borrower to constitute or be deemed a “covered fund” as defined in and
subject to the Volcker Rule in relation to any Lender, (2) the Notes and the
interests of the Lenders under this Agreement would not be deemed to constitute
“ownership interests” under the Volcker Rule or (3) ownership of the Notes and
the interests of the Lenders under this Agreement would be otherwise exempt from
the Volcker Rule.
(y)    Ratings.
(i)    The Borrower shall ensure that, with respect each Transferred Loan, other
than a Non-Credit Estimate Non-Seasoned Obligor Loan, as of its Cut-Off Date,
either (i) such Transferred Loan has a Moody’s Rating or (ii) the Borrower (or
the Servicer on its behalf) shall have applied for a Moody’s Credit Estimate to
be assigned to such Transferred Loan. The Borrower shall apply for a Moody’s
Credit Estimate to be assigned to each such Non-Credit Estimate Non-Seasoned
Obligor Loan not later than the date on which the related Obligor has available
at least six months of audited financials statements.
(ii)    With respect to each Transferred Loan having a Moody’s Credit Estimate,
the Borrower (or the Servicer on its behalf) shall apply for an updated Moody’s
Credit Estimate to be assigned to such Transferred Loan on or prior to each
six-month anniversary of the acquisition of any such Loan and in any event not
later than 10 Business Days following any Material Modification and provide to
the Rating Agency all information available to the Borrower (and not subject to
any confidentiality or other similar restrictions

-37-

--------------------------------------------------------------------------------




on distribution) reasonably requested by the Rating Agency to perform a renewed
credit estimate, and the Borrower shall pay all expenses associated with such
application in accordance with the Priority of Payments.
(z)    Anti-Bribery, Anti-Corruption and Anti-Money Laundering Laws; Foreign
Assets Control.
(i)    The Borrower shall maintain policies and procedures designed to prevent
violation of any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction.
(ii)    The Borrower shall not, directly or indirectly, use the proceeds of any
Advance, or lend, contribute or otherwise make available such proceeds to any
Affiliate or other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is, a
Sanctioned Person or Sanctioned Country, as applicable, or (ii) in any other
manner that would result in a violation of Sanctions by any Person.
Section 5.2    Hedging Agreement.
If at any time the one-month LIBO Rate is greater than 8%, the Borrower shall
within 30 days of receipt of a written request from the Required Lenders with
respect to Fixed Rate Loans having in the aggregate an Outstanding Loan Balance
not less than 80% of the aggregate Outstanding Loan Balances of Fixed Rate
Loans, enter into and maintain an interest rate cap transaction between the
Borrower and an interest rate swap counterparty that has been approved in
writing by the Required Lenders (which approval shall not be unreasonably
withheld) which interest rate cap shall: (i) have a notional amount and
amortization schedule as shall be agreed upon between the Required Lenders and
the Borrower, (ii) shall provide for payments to the Borrower to the extent that
the LIBO Rate shall exceed a rate agreed upon between the Required Lenders and
the Borrower and (iii) shall otherwise be in form and substance mutually
satisfactory to the Required Lenders and the Borrower. The Borrower shall
promptly deliver a copy of any such interest rate cap to the Rating Agency and
the Paying Agent. The Borrower shall not enter into any interest rate cap unless
the Rating Agency shall have confirmed in writing to the Borrower and the
Facility Agent that entering into such transaction will not result in the
reduction of its rating of the Rated Facility to below the Required Facility
Rating or in a withdrawal of its rating of the Rated Facility. Notwithstanding
any other provision of this Agreement to the contrary, the failure of the
Borrower to have entered into interest rate caps with respect to the portion of
Fixed Rate Loans specified above in this Section 5.2 shall constitute an
Optional Redemption Event without further notice or grace periods.
ARTICLE VI
SECURITY INTEREST
Section 6.1    Security Interest.
As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations,

-38-

--------------------------------------------------------------------------------




the Borrower hereby assigns, pledges and grants to the Facility Agent, as agent
for the Secured Parties, a lien on and security interest in all of the
Borrower’s right, title and interest in, to and under (but none of its
obligations under) the Collateral, whether now existing or owned or hereafter
arising or acquired by the Borrower, and wherever located. The assignment under
this Section 6.1 does not constitute and is not intended to result in a creation
or an assumption by the Facility Agent or any of the Secured Parties of any
obligation of the Borrower or any other Person in connection with any or all of
the Collateral or under any agreement or instrument relating thereto. Anything
herein to the contrary notwithstanding, (a) the Borrower shall remain liable
under the Transferred Loans to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Facility Agent, as agent for the
Secured Parties, of any of its rights in the Collateral shall not release the
Borrower from any of its duties or obligations under the Collateral, and (c)
none of the Facility Agent or any Secured Party shall have any obligations or
liability under the Collateral by reason of this Agreement, nor shall the
Facility Agent or any Secured Party be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
Section 6.2    Remedies.
In respect of the Collateral and the security interest therein granted pursuant
to Section 6.1, the Facility Agent (for itself and on behalf of the other
Secured Parties) shall have all of the rights and remedies of a secured party
under the UCC and other Applicable Law. Upon the occurrence and during the
continuance of any Revolving Period Termination Event, the Facility Agent or its
designees may (a) deliver a notice of exclusive control to the Custodian and/or
the Securities Custodian; and (b) instruct the Collateral Custodian and/or the
Securities Custodian to deliver any or all of the Collateral to the Facility
Agent or its designees and otherwise give all instructions and entitlement
orders to the Collateral Custodian and/or the Securities Custodian regarding the
Collateral. In addition, upon the occurrence and during the continuance of (x)
an Optional Redemption Event as a result of which the Facility Agent shall have
declared the Outstanding Borrowings and other amounts owing by the Borrower
under this Agreement to have been accelerated and become immediately due and
payable in accordance with Section 8.1(b) or (y) an Event of Default, the
Facility Agent or its designees may (i) require that the Borrower or the
Servicer immediately take action to liquidate the Collateral to pay amounts due
and payable in respect of the Obligations; (ii) sell or otherwise dispose of the
Collateral in a commercially reasonable manner, all without judicial process or
proceedings; (iii) take control of the Proceeds of any such Collateral; (iv)
exercise any consensual or voting rights in respect of the Collateral; (v)
release, make extensions, discharges, exchanges or substitutions for, or
surrender all or any part of the Collateral; (vi) enforce the Borrower’s rights
and remedies under the Custody Agreement with respect to the Collateral; (vii)
institute and prosecute legal and equitable proceedings to enforce collection
of, or realize upon, any of the Collateral; (viii) remove from the Borrower’s,
the Servicer’s, the Collateral Custodian’s, the Securities Custodian’s and their
respective agents’ place of business all books, records and documents relating
to the Collateral, other than copies of such books, records and documents
remaining with the Borrower, Servicer, Collateral Custodian, Securities
Custodian or agent, as the case may be, that are necessary to continue the
conduct of the business of such Person); and/or (ix) endorse the name of the
Borrower upon any items of payment relating to the

-39-

--------------------------------------------------------------------------------




Collateral or upon any proof of claim in bankruptcy against an account debtor.
For purposes of taking the actions described in this Section 6.2, the Borrower
hereby irrevocably appoints the Facility Agent as its attorney-in-fact (which
appointment being coupled with an interest is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Facility Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Facility Agent, but at the cost and expense of the Borrower and
without notice to the Borrower; provided that the Facility Agent hereby agrees
to exercise such power only so long as a Revolving Period Termination Event,
Optional Redemption Event or Event of Default, as applicable, shall be
continuing. Any cash proceeds from the exercise of remedies by the Facility
Agent under this Section 6.2 shall be applied in accordance with the Priority of
Payments.
Section 6.3    Release of Liens.
(c)    So long as no Revolving Period Termination Event or Unmatured Termination
Event has occurred and is continuing, at the same time as any Loan that is part
of the Collateral matures by its terms and all amounts in respect thereof have
been paid by the related Obligor and deposited in the Collection Account, the
Facility Agent as agent for the Secured Parties will release its interest in
such Loan and any Supplemental Interests related thereto. In connection with any
such release on or after the occurrence of the above, the Facility Agent, as
agent for the Secured Parties, will execute and deliver to the Borrower or the
Servicer on behalf of the Borrower any termination statements and any other
releases and instruments as the Borrower or the Servicer on behalf of the
Borrower may reasonably request in order to effect the release of such Loan and
Supplemental Interest; provided that the Facility Agent as agent for the Secured
Parties will make no representation or warranty, express or implied, with
respect to any such Loan or Supplemental Interest in connection with such sale
or transfer and assignment.
(d)    Upon receipt by the Facility Agent of any required proceeds in respect of
a repurchase or substitution of an Ineligible Loan (as such term is defined in
the Purchase Agreement) by the Originator pursuant to the terms of Section 7.1
of the Purchase Agreement, the Facility Agent, as agent for the Secured Parties,
shall be deemed to have automatically released its interest in such Ineligible
Loan and any Supplemental Interests related thereto without any further action
on its part. In addition, upon written request from the Borrower and the
Servicer (which request shall certify, in reasonable detail, the satisfaction of
the conditions contained in this sentence), the Facility Agent, as agent for the
Secured Parties, shall promptly release its interest in any other Ineligible
Loan and any Supplemental Interests related thereto; provided that, after giving
effect to such release, (i) the Outstanding Borrowings shall not exceed 40% of
the sum of the Aggregate Purchased Loan Balance plus the Account Amounts, (ii)
the Overcollateralization Ratio is greater than 250%; (iii) each of the Required
Equity Test, the Interest Coverage Test and each Collateral Quality Test are
satisfied, and (iv) no Revolving Period Termination Event or Unmatured
Termination Event shall have occurred and be continuing. In connection with any
such release pursuant to this Section 6.3(b), the Facility Agent, as agent for
the Secured Parties, will execute and deliver to the Borrower or the Servicer on
behalf of the Borrower any releases and instruments as the Borrower or the
Servicer on behalf of the Borrower may reasonably request in order to effect the
release of such Ineligible Loan and Supplemental Interest.

-40-

--------------------------------------------------------------------------------




(e)    Upon receipt by the Facility Agent of the proceeds of a purchase of a
Transferred Loan by the Servicer or a sale of any Loan to a third party, in each
case pursuant to the terms of Section 7.7, the Facility Agent, as agent for the
Secured Parties, shall be deemed to have automatically released its interest in
such Transferred Loan and any Supplemental Interests related thereto without any
further action on its part. In connection with any such release on or after the
occurrence of such purchase, the Facility Agent, as agent for the Secured
Parties, will execute and deliver to the Borrower or the Servicer on behalf of
the Borrower any releases and instruments as the Borrower or the Servicer on
behalf of the Borrower may reasonably request in order to effect the release of
such Transferred Loan and Supplemental Interest.
Section 6.4    Assignment of the Purchase Agreement.
The Borrower hereby assigns to the Facility Agent, for the ratable benefit of
the Secured Parties hereunder, all of the Borrower’s right and title to and
interest in the Purchase Agreement. The Borrower confirms that following a
Revolving Period Termination Event the Facility Agent shall have the sole right
to enforce the Borrower’s rights and remedies under the Purchase Agreement for
the benefit of the Secured Parties, but without any obligation on the part of
the Facility Agent, the Secured Parties or any of their respective Affiliates to
perform any of the obligations of the Borrower under the Purchase Agreement. The
Borrower further confirms and agrees that such assignment to the Facility Agent
shall terminate upon the Final Date; provided, however, that the rights of the
Facility Agent and the Secured Parties pursuant to such assignment with respect
to rights and remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made by the Originator pursuant to the
Purchase Agreement, which rights and remedies survive the termination of the
Purchase Agreement, shall be continuing and shall survive any termination of
such assignment.
Section 6.5    Delivery of Loan Files.
(a)    The Borrower, or the Servicer on its behalf, shall deliver possession of
all “instruments” (within the meaning of Article 9 of the UCC) not constituting
part of “chattel paper” (within the meaning of Article 9 of the UCC) that
evidence any Transferred Loan set forth on a Loan List, including all Underlying
Notes (except in the case of Noteless Loans, Global Note Loans or
Participations) to the Collateral Custodian on behalf of the Facility Agent
prior to the applicable Funding Dates, in each case endorsed in blank or to the
Facility Agent, without recourse; provided that notwithstanding the foregoing,
with respect to any Pre-Positioned Loan, the Borrower shall make all deliveries
required under Section 2(b)(ii) of the Custody Agreement and deliver all other
portions of the Loan File in each case endorsed in blank without recourse, where
applicable, not later than the applicable date or dates specified in
Sections 2(b)(v) and 2(b)(viii) of the Custody Agreement. The Borrower hereby
authorizes and directs the Servicer to deliver possession of all such
instruments and Loan Files to the Collateral Custodian on behalf of the Facility
Agent, and agrees that such delivery shall satisfy the condition set forth in
the first sentence of this Section 6.5(a). The Servicer shall also identify on
each Loan List (including any amendment thereof), whether by attached schedule
or marking or other effective identifying designation, all Transferred Loans
that are not evidenced by such instruments.

-41-

--------------------------------------------------------------------------------




(b)    Prior to the occurrence of a Revolving Period Termination Event, the
Facility Agent shall not record any Assignments of Mortgage delivered pursuant
to Section 6.5(a) and the definition of Loan Documents. Upon the occurrence of a
Revolving Period Termination Event, the Facility Agent shall, if so directed by
the Required Lenders, cause to be recorded in the appropriate offices each
Assignment of Mortgage delivered to it with respect to all Transferred Loans.
Each such recording shall be at the expense of the Servicer; provided that to
the extent the Servicer does not pay such expenses, the Facility Agent shall be
reimbursed pursuant to the Priority of Payments.
Section 6.6    Custody of Transferred Loans.
The contents of each Loan File relating to a Transferred Loan shall be held in
the custody of the Collateral Custodian under the terms of the Custody Agreement
and this Agreement on behalf of the Facility Agent for the benefit of the
Secured Parties.
Section 6.7    Filings, etc.
On or prior to the Closing Date, the Borrower and the Servicer caused the UCC
financing statement(s) referred to in Section 4.1(n) to be filed, and from time
to time the Servicer shall take and cause to be taken such actions and execute
such documents as are necessary or desirable or as the Facility Agent may
reasonably request to perfect and protect the first priority perfected security
interest of the Facility Agent on behalf of the Secured Parties in the
Collateral against all other Persons, including the filing of financing
statements, amendments thereto and continuation statements, the execution of
transfer instruments and the making of notations on or taking possession of all
records or documents of title. Notwithstanding the obligations of the Borrower
and the Servicer set forth in the preceding sentence, the Borrower and the
Servicer hereby authorize the Facility Agent to prepare and file, at the expense
of the Borrower (or the Servicer on its behalf), UCC financing statements
(including but not limited to renewal, continuation or in lieu statements) and
amendments or supplements thereto or other instruments as the Facility Agent may
from time to time deem necessary or appropriate in order to perfect and maintain
the security interest granted hereunder in accordance with the UCC. The Borrower
agrees to pay all reasonable costs and disbursements in connection with the
perfection and the maintenance of perfection, as against all third parties, of
the Borrower’s and the Facility Agent’s (on behalf of the Secured Parties)
right, title and interest in and to the Collateral (including the security
interest in the Collateral related thereto and the security interests provided
for herein), which costs, expenses and disbursements shall be paid in accordance
with the Priority of Payments.
Section 6.8    Change of Name or Jurisdiction of Borrower; Records.
The Borrower (a) shall not change its name or jurisdiction of organization,
without 30 days’ prior written notice to the Facility Agent and satisfaction of
the Rating Condition, (b) shall not move, or consent to the Servicer or
Collateral Custodian moving, the Loan Documents without 30 days’ prior written
notice to the Facility Agent and (c) will promptly take all actions required by
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Facility Agent as agent for the Secured Parties in all
Collateral (except for Borrower Permitted Liens), and such other actions as the
Facility Agent may reasonably request.

-42-

--------------------------------------------------------------------------------




Section 6.9    Global Note Loans.
The Borrower shall cause its beneficial interest in each Global Note Loan to be
transferred to the Custody Account not later than the date specified in
Section 2(a)(ii) or Section 2(b)(v), as applicable of the Custody Agreement. The
Borrower will take such steps as reasonably requested by the Facility Agent from
time to time to effect and perfect the security interest of the Facility Agent,
on behalf of the Secured Parties, in each Global Note Loan.
ARTICLE VII

ADMINISTRATION AND SERVICING OF LOANS
Section 7.1    Appointment of the Servicer.
The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to
Section 7.19. The Servicer hereby agrees to perform the duties and obligations
with respect thereto set forth herein. The Servicer and the Borrower hereby
acknowledge that the Facility Agent and the Secured Parties are third party
beneficiaries of the obligations undertaken by the Servicer hereunder.
Section 7.2    Duties and Responsibilities of the Servicer.
(f)    The Servicer shall conduct the servicing, administration and collection
of the Transferred Loans and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect Transferred
Loans from time to time on behalf of the Borrower and as the Borrower’s agent.
(g)    The duties of the Servicer, as the Borrower’s agent, shall include:
(i)    preparing and submitting of claims to, and post-billing liaison with,
Obligors on Transferred Loans;
(ii)    maintaining all necessary Servicing Records with respect to the
Transferred Loans and providing such reports in respect of the servicing of the
Transferred Loans (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower, the Required Lenders
or the Facility Agent may reasonably request;
(iii)    maintaining and implementing administrative and operating procedures
(including an ability to recreate Servicing Records evidencing the Transferred
Loans in the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Transferred Loans (including
records adequate to permit the identification of each new Transferred

-43-

--------------------------------------------------------------------------------




Loan and all Collections of and adjustments to each existing Transferred Loan);
provided, however, that any Successor Servicer shall only be required to
recreate the Servicing Records of each prior Servicer to the extent such records
have been delivered to it in a format reasonably acceptable to such Successor
Servicer;
(iv)    promptly delivering to the Borrower, any Lender, the Facility Agent or
the Rating Agency, from time to time, such information and Servicing Records
(including information relating to its performance under this Agreement) as the
Borrower, such Lender, the Facility Agent or the Rating Agency from time to time
reasonably requests;
(v)    identifying each Transferred Loan clearly and unambiguously in its
Servicing Records to reflect that such Transferred Loan is owned by the Borrower
and pledged to the Facility Agent;
(vi)    complying in all material respects with the Management Manual in regard
to each Transferred Loan;
(vii)    complying in all material respects with all Applicable Laws with
respect to it, its business and properties and all Transferred Loans and
Collections with respect thereto;
(viii)    preserving and maintaining its existence, rights, licenses, franchises
and privileges as a limited liability company in the jurisdiction of its
organization, and qualifying and remaining qualified in good standing as a
foreign limited liability company and qualifying to and remaining authorized and
licensed to perform obligations as Servicer (including enforcement of collection
of Transferred Loans on behalf of the Borrower, the Lenders, the Securities
Custodian and the Collateral Custodian) in each jurisdiction where the failure
to preserve and maintain such existence, rights, franchises, privileges and
qualification would materially adversely affect (A) the rights or interests of
the Borrower, the Lenders, the Securities Custodian and the Collateral Custodian
in the Transferred Loans, (B) the collectibility of any Transferred Loan, (C)
the ability of the Servicer to perform its obligations hereunder or (D) the
Required Facility Rating;
(ix)    notifying the Borrower and each Lender, Agent and Rating Agency of any
material action, suit, proceeding, dispute, offset deduction, defense or
counterclaim that is or is threatened to be (A) asserted by an Obligor with
respect to any Transferred Loan; or (B) reasonably expected to have a Material
Adverse Effect;
(x)    promptly notifying the related Obligor of each Transferred Loan of the
transfer of such Loan from the Originator to the Borrower;
(xi)    making applications for credit ratings and credit estimates as
contemplated by this Agreement;

-44-

--------------------------------------------------------------------------------




(xii)    making determinations on behalf of the Borrower to accept the transfer
of Loans pursuant to the Purchase Agreement and to dispose of any Loans when and
as permitted under this Agreement; and
(xiii)    making determinations on behalf of the Borrower to request and from
time to time prepay Advances hereunder in accordance with the terms hereof.
(h)    The Borrower and Servicer hereby acknowledge that the Secured Parties,
the Facility Agent, the Securities Custodian and the Collateral Custodian shall
not have any obligation or liability with respect to any Transferred Loans, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.
(i)    The Borrower and the Facility Agent acknowledge that PCC has entered into
the Advisory Agreement with the Subservicer and that the Subservicer thereunder
is performing on behalf of the initial Servicer substantially all of the initial
Servicer’s non-monetary duties and obligations hereunder. Notwithstanding such
delegation, (i) PCC, as Servicer, shall remain liable and responsible for the
performance of the duties and obligations of the Servicer pursuant to the terms
hereof, (ii) such delegation shall not relieve the Servicer of its obligation to
service the Transferred Loans and enforce the respective rights and interests of
the Borrower and the Facility Agent, for the benefit of the Secured Parties, in
and under each Transferred Loan in accordance with the terms and conditions of
this Article VII, and (iii) PCC, as Servicer, shall be liable for the acts and
omissions of the Subservicer in its performance of any duties or obligations of
the Servicer under this Agreement. PCC, as Servicer, will be solely responsible
for any compensation payable to the Subservicer. Upon the appointment of any
Successor Servicer hereunder, any right, power or authority of the Servicer
granted by PCC, as Servicer, to the Subservicer shall immediately terminate
without further action by any party. Nothing contained in the Advisory Agreement
shall be deemed to limit or modify this Agreement. Without the prior written
consent of the Borrower and the Required Lenders and satisfaction of the Rating
Condition, neither the Servicer nor any of its delegatees shall be permitted to
delegate any of its duties or responsibilities as Servicer to any Person other
than the Subservicer pursuant to this Section 7.2(d); provided that the Backup
Servicer in its capacity as Successor Servicer may delegate such duties or
responsibilities in accordance with the Backup Servicing Agreement.
Section 7.3    Authorization of the Servicer.
(f)    Each of the Borrower, each Lender and the Facility Agent hereby
authorizes the Servicer (including any successor thereto), to take any and all
reasonable steps as it shall determine in its name and on behalf of each or any
of the foregoing necessary or desirable and not inconsistent with the pledge of
the Transferred Loans (i) to collect all amounts due under any and all
Transferred Loans, including endorsing any of their names on checks and other
instruments representing Collections, (ii) to execute and deliver any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Transferred
Loans and (iii) with respect to any delinquent Transferred Loan and to the
extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Originator could have done if it had

-45-

--------------------------------------------------------------------------------




continued to own such Loan. The Borrower shall furnish the Servicer (and any
successors thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectibility of the Transferred Loans. In no event shall
the Servicer be entitled to make the Borrower, any Lender or Agent, the
Collateral Custodian, the Securities Custodian or the Facility Agent a party to
any litigation without such party’s express prior written consent, or to make
the Borrower a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Facility Agent’s consent and notice to
the Rating Agency.
(g)    After a Revolving Period Termination Event has occurred and is
continuing, at the Facility Agent’s direction, the Servicer shall take such
action as the Facility Agent may deem necessary or advisable to enforce
collection of the Transferred Loans; provided, however, that the Facility Agent
may, at any time that a Revolving Period Termination Event has occurred and is
continuing, notify any Obligor with respect to any Transferred Loans of the
assignment of such Transferred Loans to the Facility Agent for the benefit of
the Secured Parties and direct that payments of all amounts due or to become due
to the Borrower thereunder be made directly to the Facility Agent or any
servicer, collection agent or lock-box or other account designated by the
Facility Agent and, upon such notification and at the expense of the Borrower,
the Facility Agent may enforce collection of any such Transferred Loans and
adjust, settle or compromise the amount or payment thereof. The Facility Agent
shall give written notice to any Successor Servicer of the Facility Agent’s
actions or directions pursuant to this Section 7.3(b), and no Successor Servicer
shall take any actions pursuant to this Section 7.3(b) that are outside of its
Management Manual.
Section 7.4    Collection of Payments; Modifications; Reserves.
(c)    Collection Efforts, Modification of Loans. The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Transferred Loans as and when the same become due, and to
follow those collection procedures which it follows with respect to comparable
Loans that it services for itself or others. The Servicer may not waive, modify,
amend, supplement or otherwise vary any provision of a Transferred Loan, except
when acting on behalf of the Borrower pursuant to Section 5.1(s) for (i)
non-material waivers, modifications, amendments, supplements or other variations
as may be in accordance with the provisions of the Management Manual (including
the waiver of any late payment charge or any other fees that may be collected in
the ordinary course of servicing any Loan included in the Collateral) to the
extent that such Loan will remain an Eligible Loan, (ii) other waivers,
modifications, amendments, supplements or other variations constituting Material
Modifications, if (A) the Facility Agent shall have consented to such Material
Modification, (B) the Borrower (or the Servicer on its behalf) shall have
complied with the provisions of Section 5.1(v), and either (x) the Borrower (or
the Servicer on its behalf) shall have received a renewed or reconfirmed Moody’s
Credit Estimate for the modified Transferred Loan which is not more than one
notch lower than the prior Moody’s Credit Estimate or (y) with respect to not
more than one Transferred Loan at any time, the Servicer shall have applied for
a renewed or reconfirmed Moody’s Credit Estimate for the modified Transferred
Loan, shall reasonably expect that such renewed or reconfirmed Moody’s Credit
Estimate will be not more than one notch lower than the prior Moody’s Credit
Estimate and shall have notified the Facility Agent and the Documentation Agent
of such expected Moody’s

-46-

--------------------------------------------------------------------------------




Credit Estimate (and, in the case of this clause (y), until a renewed or
reconfirmed Moody’s Credit Estimate for the modified Transferred Loan has been
received, the Moody’s Rating thereof shall be based on the Servicer’s expected
Moody’s Credit Estimate as set forth in such notice), and (iii) such other
waivers, modifications, amendments, supplements or other variations not
addressed in clauses (i) or (ii) that do not result in the Borrower’s failure to
satisfy the Borrowing Base Test, the Required Equity Test, the
Overcollateralization Ratio Test, the Interest Coverage Test or any Collateral
Quality Test or, with respect to any such test which was not satisfied
immediately prior thereto, does not result in a failure to maintain or improve
the Borrower’s degree of compliance with such test. In the event any modified
Transferred Loan described in clause (ii)(B)(y) above receives a Moody’s Credit
Estimate that is more than one notch lower than its prior Moody’s Credit
Estimate, such Loan shall be deemed to be a Defaulted Loan from and after the
date of such Moody’s Credit Estimate.
(d)    Acceleration. The Servicer shall accelerate the maturity of all or any
Scheduled Payments under any Transferred Loan under which a default under the
terms thereof has occurred and is continuing (after the lapse of any applicable
grace period) promptly after such Loan becomes a Defaulted Loan or such earlier
or later time as is consistent with the Management Manual and the terms of such
Loan unless otherwise consented to by the Facility Agent. The Servicer shall
provide prompt notice to the Facility Agent and each Managing Agent and Rating
Agency of any such acceleration.
(e)    Taxes and other Amounts. To the extent provided for in any Transferred
Loan, the Servicer will use its best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Transferred Loans or the Related Property and remit such amounts to the
appropriate Governmental Authority or insurer on or prior to the date such
payments are due.
(f)    Payments to Collection Account. On or before the Purchase Date in respect
of any Transferred Loan, the Servicer shall have instructed the Obligor of such
Transferred Loan to make all payments in respect thereof by wire transfer of
funds directly to the Collection Account.
(g)    Establishment and Maintenance of the Collection Account.
(ii)    The Borrower or the Servicer on its behalf have heretofore established
and shall maintain in the name of the Borrower and assigned to the Facility
Agent as agent for the Secured Parties, a segregated corporate trust account
(the “Collection Account”) for the purpose of receiving Collections from the
Collateral. The Collection Account shall be held by the Securities Custodian in
accordance with the Custody Agreement and shall at all times be maintained with
a Securities Intermediary which is an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank); provided, however, that at all times such depository
institution or trust company shall be a Qualified Institution. The Securities
Custodian may establish subaccounts within the Collection Account.

-47-

--------------------------------------------------------------------------------




(iii)    To the extent there are uninvested amounts deposited in the Collection
Account, the Servicer, prior to the occurrence of a Revolving Period Termination
Event, and thereafter the Facility Agent, may direct the Securities Custodian to
invest all such amounts in Permitted Investments selected by the Servicer on
behalf of the Borrower or by the Facility Agent, as the case may be. Any such
Permitted Investments which are made prior to the occurrence of a Revolving
Period Termination Event and on any day other than the Business Day immediately
preceding a Payment Date shall mature not later than the Business Day
immediately preceding the next Payment Date following the date of such
investment, and otherwise any such Permitted Investments shall mature not later
than the next Business Day immediately following the date of such investment.
Any earnings (or losses) on investments of funds in the Collection Account shall
be credited (or debited) to the Collection Account. Neither the Facility Agent
nor the Securities Custodian shall be liable for the amount of any loss incurred
in respect of any investment of funds in the Collection Account.
(h)    Establishment of Tax Reserve Accounts.
(i)    In the event that the Borrower is required to establish a cash reserve as
contemplated by Section 4.1(k), the Borrower or the Servicer on its behalf shall
cause to be established and maintained in the name of the Borrower, a segregated
account for such reserve (each, a “Tax Reserve Account”) and shall cause such
Tax Reserve Account to be subject to an Account Control Agreement. The Borrower
shall on each Payment Date and in accordance with the Priority of Payments
deposit sufficient funds therein from the amounts otherwise available to pay any
Taxes being contested. Each Tax Reserve Account shall be subject to a security
interest in favor of the Facility Agent as agent for the Secured Parties and
shall be held by the Securities Custodian in accordance with the Custody
Agreement and shall at all times be maintained with a Securities Intermediary
which is an office or branch of a depository institution or trust company
organized under the laws of the United States or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank);
provided, however, that at all times such depository institution or trust
company shall be a Qualified Institution.
(ii)    Any and all funds at any time on deposit in, or otherwise standing to
the credit of, a Tax Reserve Account shall be available at the direction of the
Servicer to fund payment of the Tax in respect of which such Tax Reserve Account
was established. Upon receipt by the Securities Custodian and the Facility Agent
of a certification from the Servicer and an Opinion of Counsel that the
Borrower’s contest of the validity of a Tax for which a Tax Reserve Account was
established has concluded and that all amounts, if any, payable with respect to
such Tax have been paid in full, the Securities Custodian shall at the direction
of the Servicer transfer funds on deposit in such Tax Reserve Account to the
Collection Account. On each Payment Date, any amounts on deposit in a Tax

-48-

--------------------------------------------------------------------------------




Reserve Account in excess of the amount required to be held therein in order for
the Borrower to remain in compliance with Section 4.1(k) with respect to the
related Tax being contested shall be transferred by the Securities Custodian at
the direction of the Servicer to the Collection Account.
(iii)    To the extent there are uninvested amounts deposited in a Tax Reserve
Account, the Servicer, prior to the occurrence of a Revolving Period Termination
Event, and thereafter the Facility Agent may direct the Securities Custodian to
invest all such amounts in Permitted Investments selected by the Servicer on
behalf of the Borrower or by the Facility Agent, as the case may be. Any such
Permitted Investments shall mature not later than the Business Day immediately
following the date of such investment. Any earnings (and losses) on investments
of funds in a Tax Reserve Account shall be credited (or debited) to such Tax
Reserve Account. Neither the Facility Agent nor the Securities Custodian shall
be liable for the amount of any loss incurred in respect of any investment of
funds in any Tax Reserve Account.
(i)    Establishment and Maintenance of the Interest Reserve Account.
(ii)    The Borrower or the Servicer on its behalf have heretofore established
and shall maintain in the name of the Borrower and assigned to the Facility
Agent as agent for the Secured Parties, a segregated corporate trust account
(the “Interest Reserve Account”). The Interest Reserve Account shall be held by
the Securities Custodian in accordance with the Custody Agreement and shall at
all times be maintained with a Securities Intermediary which is an office or
branch of a depository institution or trust company organized under the laws of
the United States or any one of the States thereof or the District of Columbia
(or any domestic branch of a foreign bank); provided, however, that at all times
such depository institution or trust company shall be a Qualified Institution.
(iii)    Deposits shall be made into the Interest Reserve Account in accordance
with the Priority of Payments, and the Borrower may make deposits into the
Interest Reserve Account from time to time from its funds not required to be
applied in accordance with the Priority of Payments.
(iv)    On each Payment Date, the Servicer shall direct the Securities Custodian
and, at the direction of the Servicer, the Securities Custodian shall transfer
funds on deposit in the Interest Reserve Account to the Collection Account in an
amount equal to the lesser of (i) the excess, if any, of (A) the amounts
required to be paid from the Collection Account pursuant to clauses (ii) through
(vi) and (viii) of Section 2.8(a) on such Payment Date, over (B) Available
Collections for such Payment Date (determined before giving effect to any
amounts transferred from the Interest Reserve Account) available for the payment
thereof and (ii) the amount then on deposit in the Interest Reserve Account.

-49-

--------------------------------------------------------------------------------




(v)    To the extent there are uninvested amounts deposited in the Interest
Reserve Account, the Servicer, prior to the occurrence of a Revolving Period
Termination Event, and thereafter the Facility Agent may direct the Securities
Custodian to invest all such amounts in Permitted Investments selected by the
Servicer on behalf of the Borrower or by the Facility Agent, as the case may be.
Any such Permitted Investments which are made prior to the occurrence of a
Revolving Period Termination Event and on any day other than the Business Day
immediately preceding a Payment Date shall mature not later than the Business
Day immediately preceding the next Payment Date following the date of such
investment, and otherwise any such Permitted Investments shall mature not later
than the next Business Day immediately following the date of such investment.
Any earnings (and losses) on investments of funds in the Interest Reserve
Account shall be credited or debited to Interest Reserve Account. Neither the
Facility Agent nor the Securities Custodian shall be liable for the amount of
any loss incurred in respect of any investment of funds in the Interest Reserve
Account.
(j)    Qualified Institutions. In the event the Servicer has received notice
from the Facility Agent or otherwise has actual knowledge that a depositary
holding any of the Transaction Accounts ceases to be a Qualified Institution,
then the Servicer shall give notice thereof to the Facility Agent (if
applicable), the Securities Custodian and the Rating Agency and within 60 days
shall cause such Transaction Account to become established and maintained with a
Qualified Institution.
(k)    Account Control Agreements. The Servicer and the Borrower shall at all
times cause each Transaction Account to be subject to the provisions of an
Account Control Agreement which shall be in full force and effect. The Facility
Agent agrees that it shall not deliver a notice of exclusive control pursuant to
any Account Control Agreement unless a Revolving Period Termination Event shall
have occurred and be continuing.
(l)    Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of a Loan in the Collateral and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.
Section 7.5    Servicer Advances.
For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Collection Period was not received prior
to the end of such Collection Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in

-50-

--------------------------------------------------------------------------------




the Collection Account to pay accrued Interest on any Advance or Unused Fees,
the Servicer may make an advance in the amount necessary to pay such Interest or
Unused Fees (in either case, any such advance, a “Servicer Advance”).
Notwithstanding the preceding sentence, any Successor Servicer will not be
obligated to make any Servicer Advances. The Servicer will deposit any Servicer
Advances into the Collection Account on or prior to 3:00 p.m. (New York City
time) on the related Payment Date, in immediately available funds.
Section 7.6    Realization Upon Defaulted Loans or Charged-Off Loans.
The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow the practices and
procedures set forth in the Management Manual in order to realize upon such
Related Property. Without limiting the foregoing, the Servicer may sell any such
Related Property with respect any Defaulted Loan or Charged-Off Loan to the
Servicer or its Affiliates for a purchase price equal to the then fair market
value thereof; any such sale to be evidenced by a certificate of a Responsible
Officer of the Servicer delivered to the Facility Agent identifying the
Defaulted Loan or Charged-Off Loan and the Related Property, setting forth the
sale price of the Related Property and certifying that such sale price is equal
to the fair market value of such Related Property. In any case in which any such
Related Property has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the repossession of such Related Property
unless it reasonably determines that such repair and/or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Securities Custodian for deposit into the
Collection Account the Recoveries received in connection with the sale or
disposition of Related Property with respect to a Defaulted Loan or Charged-Off
Loan.
Section 7.7    Optional Purchases and Sales of Transferred Loans; Releases of
Transferred Loans.
(d)    Subject to compliance with Section 7.7(d) and the assumptions set forth
in the legal opinion referred to in Section 3.1(a) with respect to substantive
consolidation and sale characterization, the Servicer may, at any time at its
option, request to purchase any Transferred Loan, together with any Related
Property, Insurance Policies, Loan Documents and Supplemental Interests related
thereto (collectively, the “Released Collateral”), with respect to which (i) the
Borrower or any Affiliate of the Borrower has received notice of the related
Obligor’s intention to prepay such Transferred Loan in full within a period of
not more than 60 days from the date of such notification, (ii) such Transferred
Loan is within 60 days of its maturity date and the Borrower or any Affiliate of
the Borrower has not received notice of the related Obligor’s intention to
refinance such Transferred Loan through a lender not Affiliated with the
Borrower or Servicer, or (iii) the Servicer believes, in the exercise of its
reasonable discretion, that such Transferred Loan will likely, or has, become a
Defaulted Loan or a Charged-Off Loan or (iv) was a Rating Pending Loan after the
Fourth Restatement Effective Date and as to which Moody’s has either declined to
assign a Moody’s Rating or assigned a Moody’s Rating Factor of 4,770 or higher;
provided, however, that in any Annual Period, with respect to this clause (iv),
(A) the Servicer may purchase no more than two (2) Transferred Loans pursuant to
this Section 7.7(a) and (B) the aggregate outstanding principal

-51-

--------------------------------------------------------------------------------




balance of Transferred Loans purchased pursuant to this Section 7.7(a) shall not
exceed 15% of the Collateral Value of all Eligible Loans as of the last Payment
Date for the immediately preceding Annual Period (prior to giving effect to any
such purchases on such Payment Date).
(e)    Subject to compliance with Section 7.7(d) and the assumptions set forth
in the legal opinion referred to in Section 3.1(a) with respect to substantive
consolidation and sale characterization, the Servicer may (i) at any time at its
sole election, request to purchase Released Collateral; provided that the
aggregate outstanding principal balance of Transferred Loans purchased during
any Annual Period pursuant to this clause (i) shall not exceed 10% of the
Collateral Value of all Eligible Loans, or (ii) at any time at its election but
subject to the written consent of the Required Lenders, request to purchase
Released Collateral that is not subject to purchase pursuant to Section 7.7(a);
provided that the aggregate outstanding principal balance of Transferred Loans
purchased during any Annual Period pursuant to this clause (ii) shall not exceed
10% of the Collateral Value of all Eligible Loans as of the last Payment Date
for the immediately preceding Annual Period (prior to giving effect to any such
purchases on such Payment Date). For purposes of compliance with this
Section 7.7(b), the Servicer may allocate a portion of a Loan constituting
Released Collateral to clause (i) and the remaining portion of such Loan to
clause (ii).
(f)    Subject to compliance with Sections 5.1(c) and 7.7(e) and to the release
of the applicable Released Collateral from the Collateral as provided in
Section 7.7(f), the Borrower may, at any time and from time to time at its
option and in consultation with the Servicer, sell Released Collateral to one or
more third parties that are not Affiliates of the Borrower; provided that any
such sale is upon fair and reasonable terms at a purchase price (the “Third
Party Purchase Price”), payable in cash, that is the fair market value for such
Released Collateral in the reasonable judgment of the Servicer; provided further
that, the aggregate outstanding principal balance of Transferred Loans sold
during any Annual Period pursuant to this Section 7.7(c) shall not exceed 10%
(or such higher percentage to which the Facility Agent shall have consented in
writing) of the Collateral Value of all Eligible Loans as of the last Payment
Date for the immediately preceding Annual Period (prior to giving effect to any
such sales on such Payment Date).
(g)    The Servicer may request purchase of Released Collateral pursuant to
Section 7.7(a) or (b) by providing at least five Business Days’ prior written
notice to the Borrower, the Facility Agent and each Managing Agent. The Borrower
may agree to such purchase provided that such Released Collateral shall have
been released from the Collateral as provided in Section 7.7(f). With respect to
any Released Collateral purchased pursuant to Section 7.7(a) or (b), the
Servicer shall enter into an agreement with the Borrower in substantially the
form of Exhibit H-1 and shall, on the date of purchase, remit to the Collection
Account in immediately available funds an amount equal to (i) in the case of any
purchase pursuant to Section 7.7(a)(iii), the outstanding principal balance of
such Transferred Loan as of the date of release, plus all accrued and unpaid
interest thereon (such amount, the “Release Price”) and (ii) in all other cases,
the Optional Purchase Price therefor. Upon each purchase of Released Collateral
by the Servicer pursuant to Section 7.7(a) or (b), subject to Section 7.7(f),
the Borrower shall automatically and without further action be deemed to
transfer, assign and set-over to the Servicer all the right, title and interest
of the Borrower in, to and under such Released Collateral and all monies due or
to become due with respect thereto, all proceeds thereof and all rights to
security for any such Released Collateral, and all proceeds and

-52-

--------------------------------------------------------------------------------




products of the foregoing (but excluding such Release Purchase Price or Optional
Purchase Price), free and clear of any Lien created pursuant to this Agreement.
(h)    The Borrower shall provide at least five Business Days’ prior written
notice to the Borrower, the Facility Agent and each Managing Agent (with a copy
to the Documentation Agent and the Collateral Custodian) of any sale of Released
Collateral pursuant to Section 7.7(c). With respect to any Released Collateral
sold pursuant to such Section, the Borrower shall enter into an agreement with
the third party purchaser thereof containing terms substantially in the form of
the terms set forth on Exhibit H-2 and shall, on the date of sale, remit to the
Collection Account in immediately available funds an amount equal to the Third
Party Purchase Price therefor. Subject to Section 7.7(f), a sale of Released
Collateral by the Borrower pursuant to Section 7.7(c), and all monies due or to
become due with respect thereto, all proceeds thereof and all rights to security
for any such Released Collateral, and all proceeds and products of the foregoing
(but excluding such Third Party Purchase Price) shall be free and clear of any
Lien created pursuant to this Agreement.
(i)    In connection with any purchase of a Transferred Loan by the Servicer
pursuant to Section 7.7(a) or (b), any sale of a Transferred Loan by the
Borrower pursuant to Section 7.7(c) or any purchase of any Transferred Loan by
the Originator pursuant to Section 7.1 of the Purchase Agreement, but subject to
the conditions set forth in this Section 7.7(f), the Borrower, may from time to
time, upon providing at least five Business Days’ prior written notice to the
Facility Agent, each Managing Agent, the Documentation Agent, the Collateral
Custodian and the Securities Custodian, obtain releases of the security interest
of the Facility Agent (for the benefit of the Secured Parties) in such
Transferred Loan (together with any other Released Collateral related to such
Loan) by paying into the Collection Account an amount equal to the Release
Price, the Optional Purchase Price or the Third Party Purchase Price, as the
case may be. The security interest in favor of the Facility Agent, for the
benefit of the Secured Parties, in all Loans shall continue in effect until such
time as the full amount of the related Release Price, Optional Purchase Price or
Third Party Purchase Price, as the case may be, shall have been deposited into
the Collection Account. The Facility Agent will execute and deliver, at the
expense of the Borrower, such documentation evidencing such release as the
Borrower may reasonably request. The Borrower’s right to obtain a release of
Transferred Loans and other Released Collateral pursuant to this Section 7.7(f)
is subject to the conditions that, after giving effect to such release and to
such Loans ceasing to be Transferred Loans, (i) there shall exist no Revolving
Period Termination Event or Unmatured Termination Event, (ii) each of the
Borrowing Base Test, the Overcollateralization Ratio Test, the Required Equity
Test and the Interest Coverage Test shall be satisfied, (iii) such release would
cause any Collateral Quality Test which was satisfied immediately prior to such
exclusion to continue to be satisfied, and (iv) such release would maintain or
improve the Borrower’s degree of compliance with any Collateral Quality Test
which was not satisfied immediately prior to such release.
(j)    If the Borrower has requested additional Advances to be made on a
Business Day that is also the date of a purchase of a Transferred Loan and the
Borrower has complied with Section 7.7(e) as of such date, then the Borrower may
elect to apply the Release Price or Optional Purchase Price, as the case may be,
to the simultaneous repayment of such Advances, notwithstanding any provisions
of Section 2.1, 2.2 or 2.3 to the contrary. In such circumstance, (x) if the
Release Price or Optional Purchase Price, as the case may be, exceeds such
aggregate amount

-53-

--------------------------------------------------------------------------------




of Advances, the Borrower shall pay only such excess into the Collection Account
(and the Lenders shall not advance any funds to the Borrower in respect of such
Advances), (y) if such aggregate amount of Advances exceeds such Release Price
or Optional Purchase Price, as the case may be, the Lenders shall advance to the
Borrower an aggregate amount equal to such excess (and the Borrower shall make
no payment in respect of such Release Price or Optional Purchase Price, as the
case may be, into the Collection Account), and (z) to the extent so netted
against the deposit of the Release Price or Optional Purchase Price, as the case
may be, such Advances shall have been deemed to have been made, and such Release
Price or Optional Purchase Price, as the case may be, shall be deemed to have
been concurrently deposited into the Collection Account and applied to the
repayment of such Advances.
(k)    The Borrower shall, at the sole expense of the Servicer, so long as the
Servicer is PCC or an Affiliate, and otherwise at the sole expense of the
Borrower, execute such documents and instruments of transfer as may be prepared
by the Servicer and take such other actions as shall reasonably be requested by
the Servicer to effect the transfer and release of Transferred Loans and other
Released Collateral pursuant to this Section 7.7.
Section 7.8    Representations and Warranties of the Servicer.
The initial Servicer hereby represents and warrants as follows:
(g)    Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with all requisite corporate power and
authority to own its properties and to conduct its business as presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.
(h)    Due Qualification. The Servicer is qualified to do business as a
corporation, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have a Material Adverse Effect.
The Servicer is qualified to do business as a corporation, is in good standing,
and has obtained all licenses and approvals as required under the laws of all
states in which the performance of its obligations pursuant to this Agreement
requires such qualification, standing, license or approval and where the failure
to qualify or obtain such license or approval would have a Material Adverse
Effect.
(i)    Power and Authority. The Servicer has the corporate power and authority
to execute and deliver this Agreement and each other Transaction Document to
which the Servicer is a party and to carry out its terms and the terms of the
Advisory Agreement. The Servicer has duly authorized (i) the execution, delivery
and performance of this Agreement and each other Transaction Document to which
the Servicer is a party and (ii) the performance of the Advisory Agreement, in
each case by all requisite corporate action.
(j)    No Violation. The consummation of the transactions contemplated by, and
the fulfillment of the terms of, this Agreement, each other Transaction Document
to which the

-54-

--------------------------------------------------------------------------------




Servicer is a party and the Advisory Agreement by the Servicer (with or without
notice or lapse of time) will not or do not, as the case may be, (i) conflict
with, result in any breach of any of the terms or provisions of, or constitute a
default under, the articles of incorporation or bylaws of the Servicer, or any
Contractual Obligation to which the Servicer is a party or by which it or any of
its property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such Contractual
Obligation (other than this Agreement), or (iii) violate any Applicable Law.
(k)    No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or any other Transaction Document to which the Servicer is a
party or perform its obligations hereunder, under any such Transaction Document
or the Advisory Agreement.
(l)    Binding Obligation. This Agreement, each other Transaction Document to
which the Servicer is a party and the Advisory Agreement constitute legal, valid
and binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable Insolvency Laws and (ii) general principles of equity
(whether considered in a suit at law or in equity).
(m)    No Proceeding. There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, any other Transaction Document or the Advisory
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement any other Transaction Document or the Advisory
Agreement or (iii) seeking any determination or ruling that might (in the
reasonable judgment of the Servicer) have a Material Adverse Effect.
(n)    Reports Accurate. All Servicer Certificates, Monthly Reports, Quarterly
Reports, information, exhibits, financial statements, documents, books, Servicer
Records or other reports furnished or to be furnished by the Servicer to any
Agent, Lender or Rating Agency in connection with this Agreement are and will be
accurate, true and correct in all material respects.
(o)    Properties and Rights. The Servicer (if applicable, taking into account
the services provided to it by the Subservicer under the Advisory Agreement) has
sufficient properties, assets, personnel, licenses and rights as are reasonably
necessary for the Servicer’s performance of its duties and obligations hereunder
in accordance with the terms hereof.
Section 7.9    Covenants of the Servicer.
The Servicer hereby covenants that:
(c)    Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Transferred Loans
and Related Property and Loan Documents or any part thereof.

-55-

--------------------------------------------------------------------------------




(d)    Preservation of Corporate Existence, etc. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect. The
Servicer will at all times (and, if applicable, taking into account the services
provided to it by the Subservicer under the Advisory Agreement) maintain
sufficient properties, assets, personnel, licenses and rights as are reasonably
necessary for the Servicer’s performance of its duties and obligations hereunder
in accordance with the terms hereof.
(e)    Obligations with Respect to Loans. The Servicer will duly fulfill and
comply with all material obligations on the part of the Borrower to be fulfilled
or complied with under or in connection with each Loan and will do nothing to
impair the rights of the Borrower or the Facility Agent as agent for the Secured
Parties or of the Secured Parties in, to and under the Collateral.
(f)    Preservation of Security Interest. The Servicer on behalf of the Borrower
will file (or cause or authorize the filing of) such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the interest of the
Facility Agent as agent for the Secured Parties in, to and under the Collateral.
(g)    Change of Name or Jurisdiction; Records. The Servicer (i) shall not
change its name or jurisdiction of incorporation, without 30 days’ prior written
notice to the Borrower, the Facility Agent and the Rating Agency, and (ii) shall
not move, or consent to the Collateral Custodian moving, the Loan Documents
relating to the Transferred Loans without 30 days’ prior written notice to the
Borrower and the Facility Agent and, in either case, will promptly take all
actions required of each relevant jurisdiction in order to continue the first
priority perfected security interest of the Facility Agent as agent for the
Secured Parties on all Collateral, and such other actions as the Facility Agent
may reasonably request.
(h)    Management Manual. The Servicer will (i) comply in all material respects
with the Management Manual in regard to each Transferred Loan and (ii) furnish
to the Facility Agent and each Managing Agent, at least 20 days prior to its
proposed effective date, prompt notice of any material change in the Management
Manual. The Servicer will not agree or otherwise permit to occur any material
change in the Management Manual, which change would impair the collectibility of
any Transferred Loan or otherwise adversely affect the interests or remedies of
the Facility Agent or the Secured Parties under this Agreement or any other
Transaction Document, without the prior written consent of the Facility Agent
(in its sole discretion) and satisfaction of the Rating Condition.
(i)    Revolving Period Termination Events. The Servicer, as soon as possible
and in any event within three (3) Business Days after having actual knowledge of
a Revolving Period Termination Event or Unmatured Termination Event, pursuant to
Section 8.1(a) or otherwise, will furnish to the Facility Agent and each
Managing Agent and Rating Agency a written statement setting forth the details
of such event and the action that the Servicer proposes to take with respect
thereto.

-56-

--------------------------------------------------------------------------------




(j)    Extension or Amendment of Loans. The Servicer will not, except as
otherwise permitted in Section 7.4(a), extend, amend or otherwise modify the
terms of any Transferred Loan.
(k)    Other. The Servicer will furnish to the Borrower and to any Lender, Agent
or Rating Agency such other information, documents records or reports respecting
the Transferred Loans or the condition or operations, financial or otherwise of
the Servicer as the Borrower or such Lender, Agent or Rating Agency may from
time to time reasonably request in order to protect the respective interests of
the Borrower, such Lender, the Facility Agent or the Secured Parties under or as
contemplated by this Agreement.
(l)    Maintenance of Loan Register. The Servicer shall maintain with respect to
each Noteless Loan a register (each, a “Loan Register”) in which it will record
(i) the amount of such Loan, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor, (iv) the
date of origination of such Loan and (v) the maturity date of such Loan. At any
time a Noteless Loan is included as part of the Collateral pursuant to this
Agreement, the Servicer shall deliver to the Collateral Custodian a copy of the
related Loan Register, together with a certificate of a Responsible Officer of
the Servicer certifying to the accuracy of such Loan Register as of the Funding
Date of such Loan.
Section 7.10    Payment of Certain Expenses by Servicer.
The initial Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of legal counsel and independent accountants, Taxes imposed on the
Servicer, expenses incurred in connection with payments and reports pursuant to
this Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower. In consideration for the payment by
the Borrower of the Servicing Fee, the initial Servicer will be required to pay
(i) all reasonable fees and expenses owing to any bank or trust company in
connection with the maintenance of the Collection Account and the Backup
Servicer Fee pursuant to the Backup Servicing Agreement and the Custodian Fee
pursuant to the Custody Agreement, and (ii) the fees and expenses of the Rating
Agency in connection with its initial rating of the Rated Facility. The initial
Servicer shall be required to pay such expenses for its own account and shall
not be entitled to any payment therefor other than the Servicing Fee.
Section 7.11    Reports.
(a)    Monthly Report. With respect to each Determination Date and the related
Collection Period, the Servicer will provide to the Borrower and the
Documentation Agent, on the related Reporting Date, a monthly statement (a
“Monthly Report”) signed by a Responsible Officer of the Servicer and
substantially in the form of Exhibit D.
(b)    Quarterly Report. With respect to the June Collection Period, the
Servicer will provide to the Borrower and the Documentation Agent, no later than
the earlier of (i) 90 days after the end of each fiscal year of the Servicer or
(ii) the date on which the Servicer files a Form

-57-

--------------------------------------------------------------------------------




10‑K (or any successor form for the applicable fiscal year) with the Securities
and Exchange Commission with respect to such fiscal year, a quarterly valuation
report of the Loans included in the Collateral (a “Quarterly Report”) prepared
by the Approved Valuation Agent, in form and scope reasonably satisfactory to
the Facility Agent. With respect to each March, September and December
Collection Period, the Servicer will provide to the Borrower and the
Documentation Agent, no later than the earlier of (i) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Servicer or
(ii) the date on which the Servicer files a Form 10‑Q (or any successor form)
with the Securities and Exchange Commission with respect to such fiscal quarter,
a Quarterly Report prepared by the Approved Valuation Agent.
(c)    Servicer Certificate. Together with each Monthly Report, the Servicer
shall submit to the Borrower and the Documentation Agent a certificate (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer and
substantially in the form of Exhibit E.
(d)    Originator Financial Statements. If PCC is not the Servicer, the Borrower
will submit to the Documentation Agent, promptly upon receipt thereof, the
quarterly and annual financial statements received from the Originator pursuant
to Section 6.1(a) of the Purchase Agreement.
(e)    Servicer Financial Statements. The Servicer will submit to the
Documentation Agent the following financial statements:
(i)    within 90 days after the end of each fiscal year of the Servicer, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Servicer and its subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by the Servicer’s
independent public accountants to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Servicer and its subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this clause (i) may be fulfilled by filing with the
Securities and Exchange Commission a Form 10‑K (or any successor form) for the
applicable fiscal year; and
(ii)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Servicer, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Servicer
and its subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by the chief financial officer of the Servicer as presenting fairly in all
material respects the financial condition and results of operations of the
Servicer and its subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this
clause (ii) may be fulfilled by filing with the

-58-

--------------------------------------------------------------------------------




Securities and Exchange Commission a Form 10-Q (or any successor form) for the
applicable quarterly period.
The Documentation Agent and, except as otherwise set forth in the Backup
Servicing Agreement, the Backup Servicer shall have no duty to review any of the
financial information set forth in such financial statements.
(f)    Distribution of Reports.
(i)    Upon receipt of any Monthly Report, Quarterly Report, Servicer’s
Certificate, financial statements or other information, pursuant to this
Section 7.11, the Documentation Agent shall promptly furnish a copy thereof to
the Facility Agent, each Managing Agent and the Backup Servicer or, upon notice
of the availability thereof (which notice may be delivered by email) make such
copy available to such parties via the Documentation Agent’s website. Upon
receipt thereof, each Managing Agent shall promptly forward a copy thereof to
each Lender in its Lender Group.
(ii)    Upon receipt of any Monthly Report and Servicer’s Certificate, the
Documentation Agent shall promptly forward a copy thereof to the Rating Agency.
Section 7.12    Annual Statements as to Compliance.
The Servicer will provide to the Borrower and the Documentation Agent, on or
before December 15 of each year an annual report signed by a Responsible Officer
of the Servicer certifying that (a) a review of the activities of the Servicer,
and the Servicer’s performance pursuant to this Agreement, for the twelve-month
period ending on the preceding September 30 of such year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such twelve-month period and no Servicer Termination Event has
occurred and is continuing (or if a Servicer Termination Event has so occurred
and is continuing, specifying each such event, the nature and status thereof and
the steps necessary to remedy such event, and, if a Servicer Termination Event
occurred during such year and no notice thereof has been given to the
Documentation Agent, specifying such Servicer Termination Event and the steps
taken to remedy such event).
On or before the date on which such annual statement (or such nine-month period
report, as the case may be) of the Servicer is due in each year, the Servicer
shall also cause to be delivered to the Documentation Agent a statement
substantially in the form of Exhibit I hereto from a firm of internationally
recognized independent public accountants which are reasonably satisfactory to
the Facility Agent indicating that, based on procedures agreed upon by such firm
and the Servicer and which are reasonably satisfactory to the Facility Agent,
(i) that such firm has reviewed the Monthly Reports, Quarterly Reports,
Servicer’s Certificates, Loan Lists and valuations reports from the Approved
Valuation Agent received since the last review and applicable information from
the Servicer, (ii) that the calculations within those Monthly Reports, Quarterly
Reports and Servicer’s Certificates have been performed in accordance with the
applicable provisions of this

-59-

--------------------------------------------------------------------------------




Agreement, (iii) the Aggregate Purchased Loan Balance and the Net Portfolio
Collateral Balance as of the immediately preceding Payment Date, (iv) the extent
of compliance of the Collateral with the criteria set forth in the definitions
of “Eligible Loans” and “Borrowing Base Eligible Loans,” and (v) each of the
Loans in the Loan List conforms to the stated characteristics listed for such
Loan. In the event such firm of independent public accountants requires the
Facility Agent to agree to the procedures performed by such firm, the Facility
Agent, without undertaking any obligation to pay fees or other amounts to such
firm, shall do so at the direction of the Required Lenders, but need not make
any independent inquiry or investigation as to, and shall have no obligation or
liability in respect of, the sufficiency, validity or correctness of such
procedures. The independent public accountants report shall also indicate that
the firm is independent of the Servicer and the Borrower within the meaning of
the Code of Professional Ethics of the American Institute of Certified Public
Accountants.
Upon receipt of any report or statement pursuant to this Section 7.12, the
Documentation Agent shall furnish a copy thereof to the Facility Agent, each
Managing Agent, the Backup Servicer and the Rating Agency or, upon notice of the
availability thereof (which notice may be delivered by email) make such copy
available to such parties via the Documentation Agent’s website.
Section 7.13    Limitation on Liability of the Servicer and Others.
Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, any Agent or Lender or
any other Person for any action taken or for refraining from the taking of any
action expressly provided for in this Agreement; provided, however, that this
provision shall not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of its willful misfeasance,
bad faith or negligence in the performance of duties or by reason of its willful
misconduct hereunder.
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability. The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.
Section 7.14    The Servicer Not to Resign.
The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower, the Facility Agent
and each Managing Agent

-60-

--------------------------------------------------------------------------------




and Rating Agency. To the extent permissible and in accordance with Applicable
Law, no such resignation shall become effective until a successor shall have
assumed the responsibilities and obligations of the Servicer in accordance with
the terms of this Agreement. Notwithstanding the foregoing, if the Backup
Servicer is acting as Successor Servicer, the Servicer may resign upon 60 days
prior written notice to the parties hereto, provided that (i) a successor shall
have assumed the responsibilities and obligations of the Servicer in accordance
with the terms of this Agreement and (ii) if a successor Servicer does not take
office within 150 days after the retiring Servicer gives notice, the retiring
Servicer may petition a court of competent jurisdiction for the appointment of a
successor Servicer .
Section 7.15    Access to Certain Documentation and Information Regarding the
Loans.
The Borrower or the Servicer, as applicable, shall provide to the Facility
Agent, each Managing Agent and the Backup Servicer access to the Loan Documents
and all other documentation regarding the Loans included as part of the
Collateral and the Related Property, such access being afforded without charge
but only (i) upon reasonable prior notice, (ii) during normal business hours and
(iii) subject to the Servicer’s normal security and confidentiality procedures.
From and after (x) the Closing Date and periodically thereafter at the
discretion of the Facility Agent (but in no event limited to fewer than twice
per calendar year), the Facility Agent, on behalf of and with the input of each
Lender, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of a Revolving Period Termination Event, the Facility
Agent and each Managing Agent and Lender may review the Borrower’s and the
Servicer’s collection and administration of the Transferred Loans in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement, which review shall not be limited in
scope or frequency, nor restricted in period. The Facility Agent may also
conduct an audit (as such term is used in clause (x) of this Section 7.15) of
the Transferred Loans, Loan Documents and Records in conjunction with such a
review. The Borrower shall bear the cost of such reviews and audits in
accordance with the Priority of Payments, provided that the Borrower shall not
be required to bear such costs in excess of $15,000 in any twelve month period.
Section 7.16    Merger or Consolidation of the Servicer.
The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:
(iii)    the Person formed by such consolidation or into which the Servicer is
merged or the Person that acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be, if the Servicer is
not the surviving entity, organized and existing under the laws of the United
States or any State or the District of Columbia and shall expressly assume, by
an agreement supplemental hereto, executed and delivered to the Borrower,

-61-

--------------------------------------------------------------------------------




the Facility Agent and each Managing Agent (with a copy thereof provided by the
Servicer to the Rating Agency), in form satisfactory to the Borrower and the
Facility Agent, the performance of every covenant and obligation of the Servicer
hereunder (to the extent that any right, covenant or obligation of the Servicer,
as applicable hereunder, is inapplicable to the successor entity, such successor
entity shall be subject to such covenant or obligation, or benefit from such
right, as would apply, to the extent practicable, to such successor entity);
(iv)    the Servicer shall have delivered to the Borrower, the Documentation
Agent and each Managing Agent and Rating Agency an Officer’s Certificate that
such consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 7.16 and that all conditions precedent herein
provided for relating to such transaction have been complied with and an Opinion
of Counsel that such supplemental agreement is legal, valid and binding with
respect to the successor entity and that the entity surviving such
consolidation, conveyance or transfer is organized and existing under the laws
of the United States or any State or the District of Columbia. The Borrower, the
Facility Agent and each Managing Agent and Rating Agency shall receive prompt
written notice of such merger or consolidation of the Servicer; and
(v)    after giving effect thereto, no Revolving Period Termination Event or
Unmatured Termination Event shall have occurred.
Section 7.17    Identification of Records.
The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Facility Agent has the
interest therein granted by Borrower pursuant to this Agreement.
Section 7.18    Servicer Termination Events.
If any one of the following events (a “Servicer Termination Event”) shall occur
and be continuing on any day:
(i)    any failure by the Servicer to make any payment, transfer or deposit as
required by this Agreement and, except with respect to payments, transfers or
deposits required in connection with the occurrence of the Legal Final Maturity
Date, such failure shall have continued without cure for a period of two
Business Days; or
(ii)    any failure by the Servicer to give instructions or notice to the
Borrower, any Lender or Managing Agent and/or the Facility Agent as required by
this Agreement or to deliver any Required Reports hereunder on or before the
date occurring three Business Days after the date such instructions, notice or
report

-62-

--------------------------------------------------------------------------------




is required to be made or given, as the case may be, under the terms of this
Agreement; or
(iii)    any representation or warranty made or deemed made by the Servicer
hereunder or under any other Transaction Document to which it is a party shall
prove to be incorrect in any material respect as of the time when the same shall
have been made and, in each case if such incorrectness is reasonably able to be
remedied, when such incorrectness continues unremedied for more than fifteen
(15) days after the first to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Servicer by the Borrower, the Facility Agent, any Lender or Managing Agent
or the Collateral Custodian and (ii) the date on which the Servicer becomes
aware thereof; or
(iv)    any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or any other Transaction Document, other than those expressly
addressed in another clause of this Section 7.18, to which it is a party as
Servicer and, in each case if such failure is reasonably able to be remedied,
when such failure continues unremedied for more than fifteen (15) days after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the Borrower,
the Facility Agent, any Managing Agent or Lender or the Collateral Custodian and
(ii) the date on which the Servicer becomes aware thereof; or
(v)    the Servicer shall fail to service the Transferred Loans in accordance
with the Management Manual; or
(vi)    the occurrence of any Event of Default or Optional Redemption Event; or
(vii)    an Insolvency Event shall occur with respect to the Servicer or the
Subservicer; or
(viii)    the Servicer agrees or consents to, or otherwise permits to occur, any
amendment, modification, change, supplement or revision of or to the Management
Manual in whole or in part that could reasonably be expected to have a material
adverse effect upon the Transferred Loans or interest of any Lender, without the
prior written consent of the Facility Agent; or
(ix)    the Servicer or Subservicer shall be in (A) default in the payment of
any Indebtedness in an individual or aggregate principal amount (or having a
facility amount) in excess of (1) in the case of the Servicer, $25,000,000 or
(2) in the case of the Subservicer, $1,000,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (B) default in the observance or performance of any other agreement

-63-

--------------------------------------------------------------------------------




or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity, or to cause the termination of any related lending commitment
prior to the stated termination date thereof (any applicable grace period having
expired); or
(x)    (A) a (x) final judgment for the payment of money in excess of (1) in the
case of the Servicer, $25,000,000 or (2) in the case of the Subservicer,
$1,000,000 (individually or in the aggregate) or (y) final non-appealable
judgment for the payment of money in excess of (1) in the case of the Servicer,
$25,000,000 or (2) in the case of the Subservicer, $2,500,000 individually shall
have been rendered against the Servicer or the Subservicer by a court of
competent jurisdiction, and such judgment, decree or order shall continue
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (B) the Servicer or Subservicer shall have made payments of
amounts in excess of (1) in the case of the Servicer, $25,000,000 or (2) in the
case of the Subservicer, $1,000,000 in settlement of any litigation, provided
that any judgment rendered against the Subservicer shall be deemed a judgment
rendered against the Servicer for purposes of this clause (x) if the Servicer
shall satisfy such judgment from its own funds by reason of an indemnification
obligation; or
(xi)    the Tangible Net Worth of the Servicer at the end of any of the
Servicer’s fiscal quarters shall be less than the Minimum Tangible Net Worth; or
(xii)    the sum of (a) Servicer's consolidated net investment income (as set
forth in the quarterly and annual financial statements of the Servicer delivered
pursuant to Section 7.11(e)) plus (b) any realized gains minus (c) any realized
losses for each of three consecutive fiscal quarters of the Servicer is less
than zero; or
(xiii)    any Material Adverse Change occurs in the financial condition of the
Servicer or the Subservicer; or
(xiv)    any Change-in-Control of the initial Servicer or the Subservicer occurs
without the prior written consent of the Borrower and the Facility Agent; or
(xv)    the Advisory Agreement shall be terminated, whether by action of either
party thereto, by operation of law or by reason of its failure to be renewed, or
otherwise the Advisory Agreement shall cease to be in full force and effect; or
the Advisory Agreement shall have been amended or otherwise modified,

-64-

--------------------------------------------------------------------------------




without the prior written consent of the Facility Agent, in a manner that might
(in the reasonable judgment of the Facility Agent) have a Material Adverse
Effect; or PCM shall cease to be the adviser under the Advisory Agreement;
then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied within three Business
Days or, if a cure period is applicable thereto, within three Business days
following the expiration of such cure period, the Facility Agent may, or at the
direction of the Required Lenders shall, by written notice to the Servicer and
the Backup Servicer (a “Servicer Termination Notice”), subject to the provisions
of Section 7.19, terminate all of the rights and obligations of the Servicer as
Servicer under this Agreement. The Borrower shall pay all reasonable set-up and
conversion costs associated with the transfer of servicing rights to the
Successor Servicer in accordance with the Priority of Payments.
Section 7.19    Appointment of Successor Servicer.
(a)    On and after the receipt by the Servicer of a Servicer Termination Notice
pursuant to Section 7.18, the Servicer shall continue to perform all servicing
functions under this Agreement until the date on which a successor is appointed
as provided in this Section. The Required Lenders may, in their sole discretion,
but subject to satisfaction of the Rating Condition, appoint the Backup Servicer
as the Servicer hereunder, and the Backup Servicer shall within twenty (20)
Business Days assume all obligations of the Servicer hereunder, and all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Backup Servicer; provided, however, that any Successor Servicer
(including the Backup Servicer) shall not (i) be responsible or liable for any
past actions or omissions of the outgoing Servicer, (ii) have any obligations to
perform advancing or repurchase obligations, if any, of the Servicer or
predecessor Servicer unless it elects to do so in its sole discretion, (iii)
have any obligation to pay any of the fees and expenses of any other party to
the transaction contemplated hereby, (iv) have any liability with respect to the
performance of the Subservicer or any other sub-servicers appointed by any prior
Servicer, (v) make any of the representations and warranties of the Servicer
under this Agreement (other than the representations and warranties set forth in
the Backup Servicing Agreement), or (vi) have any obligation to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties hereunder or in the exercise of any of its rights and powers, if, in
its reasonable judgment, it shall believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it. Subject
to satisfaction of the Rating Condition, if the Required Lenders do not appoint
the Backup Servicer as successor Servicer, there is no Backup Servicer or the
Backup Servicer is unwilling or unable to assume such obligations on such date
or the Backup Servicer shall resign as Servicer pursuant to Section 7.14, then
the Facility Agent shall as promptly as possible appoint an alternate successor
servicer to act as Servicer (in each such case, the “Successor Servicer”), and
such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Facility Agent.
(b)    Upon its appointment as Successor Servicer, the Backup Servicer (subject
to Section 7.19(a) and the terms of the Backup Servicing Agreement) or the
alternate successor servicer, as applicable, shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement, shall assume all Servicing Duties hereunder and shall be subject

-65-

--------------------------------------------------------------------------------




to all the responsibilities, duties and liabilities relating thereto placed on
the Servicer by the terms and provisions hereof, and all references in this
Agreement to the Servicer shall be deemed to refer to the Backup Servicer or the
Successor Servicer, as applicable. Any Successor Servicer shall be entitled,
with the prior consent of the Facility Agent, to appoint agents to provide some
or all of its duties hereunder, provided that no such appointment shall relieve
such Successor Servicer of the duties and obligations of the Successor Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Termination Event.
(c)    All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the Successor Servicer, and
the Successor Servicer is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Successor Servicer
in effecting the termination of the responsibilities and rights of the Servicer
to conduct servicing on the Collateral, including the transfer to the Successor
Servicer for the administration by it of all cash amounts that shall at the time
be held by Servicer for deposit, or have been deposited by the Servicer, or
thereafter received with respect to the Loans and the delivery to the Successor
Servicer in an orderly and timely fashion of all files and records with respect
to the Loans and a computer tape in readable form containing all information
necessary to enable the Successor Servicer to service the Loans. In addition,
the Servicer agrees to cooperate and use its best efforts, at the Servicer’s
expense, to provide the Successor Servicer, with reasonable access (including at
the premises of the Servicer) to Servicer’s employees and any and all of the
books, records (in electronic or other form) or other information reasonably
requested by it to enable the Successor Servicer, to assume the servicing
functions hereunder and to maintain a list of key servicing personnel and
contact information.
(d)    Upon the Backup Servicer receiving notice that it is required to serve as
the Servicer hereunder pursuant to the foregoing provisions of this Section 7.19
(including satisfaction of the Rating Condition), the Backup Servicer will
promptly begin the transition to its role as Successor Servicer.
(e)    The predecessor Servicer shall pay all Transition Costs of the Backup
Servicer incurred in transitioning to its role as Servicer.
Section 7.20    Exclusion of Loans.
The Servicer (on behalf of the Borrower) may by notice to the Facility Agent
elect to exclude all or a portion of one or more Eligible Loans (as applicable,
“Excluded Loans”) from the Net Portfolio Collateral Balance; provided that (i)
the Overcollateralization Ratio Test would be satisfied after giving effect to
such exclusion, (ii) such exclusion would cause any Collateral Quality Test
which was satisfied immediately prior to such exclusion to continue to be
satisfied, and (iii) such exclusion would maintain or improve the Borrower’s
degree of compliance with any Collateral Quality Test which was not satisfied
immediately prior to such exclusion.

-66-

--------------------------------------------------------------------------------




Section 7.21    Determination of Certain Collateral Quality Tests.
Promptly after receiving a Monthly Report, Funding Request or any notice of the
Borrower’s acquisition of any Loan or of any proposed release of any Loan from
the Collateral (whether pursuant to Section 7.7 hereof, by reason of the
repurchase or substitution thereof pursuant to Section 7.1 or 7.2 of the
Purchase Agreement or otherwise, but excluding any release in connection with a
realization upon the Collateral in accordance with Section 6.3 hereof) and a
loan tape in Microsoft Excel format, the Documentation Agent, based solely on
the information contained in the loan tape without any independent verification,
shall promptly (i) calculate the Weighted Average Moody’s Rating Factor by
reference to the table set forth in the definition of “Moody’s Rating Factor”
using the values set forth in the applicable Monthly Report on the tab
referencing “Collateral Summary Report”, (ii) calculate the Weighted Average
Moody’s Recovery Rate by reference to the definition of “Moody’s Recovery Rate”
using the values set forth in the applicable Monthly Report on the tab
referencing “Collateral Summary Report”, (iii) calculate the Moody’s Diversity
Score by reference to the Diversity Score Table set forth in Annex III hereto
for the related Aggregate Industry Equivalent Unit Score set forth therein in
accordance with the provisions of such Annex using the values set forth in the
applicable Monthly Report on the tab referencing “Moody’s Diversity Score”, (iv)
calculate the Moody’s Asset Correlation Factor in accordance with the Moody’s
asset correlation methodology set forth in Annex IV using the values set forth
in the applicable Monthly Report on the tab referencing “Moody’s Asset
Correlation” and (v) provide the Servicer with a report of such calculations and
of any discrepancies with the Weighted Average Moody’s Rating Factor, Weighted
Average Moody’s Recovery Rate, Moody’s Diversity Score or Moody’s Asset
Correlation Factor calculated by the Borrower, or by the Servicer on its behalf.
Section 7.22    Collateral Quality Matrix Grid. For purposes of this Agreement,
the Grid Column applicable at any time shall be the highest Grid Column for
which each of the Borrowing Base Test, the Overcollateralization Ratio Test and
each of the Collateral Quality Tests is satisfied. If no Grid Column satisfies
such condition, Grid Column (1) shall apply. The Borrower or the Servicer, as
applicable, shall specify the then applicable Grid Column in each Borrower
Notice and each Monthly Report and shall give written notice of the applicable
Grid Column to the Facility Agent and the Documentation Agent each other time
when under the terms of this Agreement or another Transaction Document
compliance with the Borrowing Base Test, the Overcollateralization Ratio Test or
any Collateral Quality Test is required to be determined.
ARTICLE VIII

REVOLVING PERIOD TERMINATION EVENTS; OPTIONAL REDEMPTION EVENTS AND EVENTS OF
DEFAULT
Section 8.1    Revolving Period Termination Events; Optional Redemption Events.
(j)    If any of the following events (each, a “Revolving Period Termination
Event”) shall occur and be continuing:
(iv)    the occurrence of any Event of Default or Optional Redemption Event; or

-67-

--------------------------------------------------------------------------------




(v)    Moody’s withdraws its rating of the Rated Facility or reduces its rating
of the Rated Facility to below Baa3, or
(vi)    the Rolling Three-Month Default Ratio shall exceed 7.5%; or
(vii)    the Rolling Three-Month Charged-Off Ratio shall exceed 5.0%; or
(viii)    on any Determination Date, the Interest Coverage Test is not
satisfied;
then, and in any such event, the Facility Agent shall, at the request of the
Required Lenders, by notice to the Borrower declare the Revolving Period
Termination Date to have occurred, without demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event that the Revolving Period Termination Event described in
clause (i) above has occurred, the Revolving Period Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. Upon (A) the Facility Agent’s
receipt of written notice of the occurrence of any Revolving Period Termination
Event from the Required Lenders, (B) the Facility Agent’s declaration that the
Revolving Period Termination Date shall have occurred pursuant to this
Section 8.1(a), or (C) receipt by the Facility Agent of notice from any other
Agent, any Lender, the Borrower or the Servicer of the occurrence of an Optional
Redemption Event or Event of Default resulting in the automatic occurrence of
the Revolving Period Termination Date pursuant to the proviso to the preceding
sentence, the Facility Agent shall promptly notify the Documentation Agent
thereof. The Documentation Agent shall promptly forward a copy of any such
notice received by it to the Borrower, the Servicer, the Backup Servicer, each
Managing Agent and Rating Agency, and each Managing Agent shall promptly forward
a copy of any such notice received by it to each Lender in its Lender Group.
(k)    If any of the following events (each, an “Optional Redemption Event”)
shall occur and be continuing:
(i)    In the event that all Outstanding Borrowings, all accrued and unpaid
Interest and Unused Fees and all other Obligations shall not have been paid or
repaid in full on the Expected Final Payment Date (regardless of the
availability of funds therefor); or
(ii)    except as set forth in clause (i) above, the Borrower shall default in
the payment of any other amounts required to be made under the terms of this
Agreement (regardless of the availability of funds therefor in accordance with
the Priority of Payments), and such failure shall not have been cured on or
prior to the next following Payment Date;
(iii)    any representation or warranty made or deemed made by the Originator
hereunder or under any other Transaction Document to which it is a party shall
prove to be incorrect in any material respect as of the time when the

-68-

--------------------------------------------------------------------------------




same shall have been made and, in each case if such incorrectness is reasonably
able to be remedied, when such incorrectness continues unremedied for more than
fifteen (15) days after the first to occur of (A) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to such Person by the Facility Agent, any Lender or Managing Agent or the
Collateral Custodian and (B) the date on which such Person becomes aware
thereof; or
(iv)    the Originator shall fail to perform or observe in any material respect
any term, covenant or agreement of the Originator set forth in any other
Transaction Document to which it is a party, and, in each case if such failure
is reasonably able to be remedied, when such failure continues unremedied or
more than fifteen (15) days after the first to occur of (x) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to such Person by the Facility Agent, any Lender or Managing Agent or the
Collateral Custodian and (y) the date on which such Person becomes aware
thereof; or
(v)    an Insolvency Event shall occur with respect to the Originator; or
(vi)    the Originator shall be in (A) default in the payment of any
Indebtedness in an individual or aggregate principal amount (or having a
facility amount) in excess of $25,000,000 beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (B) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity, or to cause the termination of any related lending commitment
prior to the stated termination date thereof (any applicable grace period having
expired); or
(vii)    (A) (x) a final judgment for the payment of money in excess of
$25,000,000 (individually or in the aggregate) or a final non-appealable
judgment for the payment of money in excess of $2,500,000 individually shall
have been rendered against the Originator, or (y) a final non-appealable
judgment for the payment of money in excess of $1,000,000 (individually or in
the aggregate) shall have been rendered against the Borrower by a court of
competent jurisdiction or (z) a final judgment for the payment of money in
excess of $1,000,000 (individually or in the aggregate) shall have been rendered
against the Borrower by a court of competent jurisdiction and, if such judgment
relates to the Originator, such judgment, decree or order shall continue
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (B) the Originator

-69-

--------------------------------------------------------------------------------




or the Borrower, as the case may be, shall have made payments of amounts in
excess of $25,000,000 or $1,000,000 (individually or in the aggregate),
respectively, in settlement of any litigation; or
(viii)    the Originator ceases to be an “investment company” that has elected
to be regulated as a “business development company” within the meaning of the
1940 Act or to be qualified as a “regulated investment company” for purposes of
the Internal Revenue Code; or
(ix)    the business and other activities of the Originator, including the
consummation and conduct of the transactions contemplated by the Transaction
Documents to which the Originator is a party result in a violation by the
Originator, the Borrower, or any other person or entity of the 1940 Act or the
rules and regulations promulgated thereunder; or
(x)    on any Measurement Date, the Borrowing Base Test shall not be satisfied,
and such failure shall continue for more than two (2) Business Days; or
(xi)    on any Measurement Date, the Overcollateralization Ratio Test shall not
be satisfied, and such failure shall continue for more than two (2) Business
Days; or
(xii)    on any Measurement Date, the Required Equity Test shall not be
satisfied, and such failure shall continue for more than two (2) Business Days;
or
(xiii)    on any Determination Date, the Asset Coverage Ratio shall be less than
200%; or
(xiv)    a Servicer Termination Event occurs; or
(xv)    the common shares of the Originator shall cease to be listed for trading
on a recognized United States national securities exchange; or
(xvi)    any Material Adverse Change occurs in the financial condition of the
Borrower or the Originator; or
(xvii)    any Change-in-Control of the Borrower or the Originator occurs; or
(xviii)    the occurrence of any Key Person Event; or
(xix)    the Borrower agrees or consents to, or otherwise permits to occur, any
amendment, modification, change, supplement or revision of or to the Management
Manual in whole or in part that could have a material adverse effect

-70-

--------------------------------------------------------------------------------




upon the Transferred Loans or interest of any Lender, without the prior written
consent of the Required Lenders;
then, and in any such event, the Facility Agent shall, at the request of (A) all
Lenders or (B) if the Required Lenders shall have notified the Facility Agent
that it is their reasonable expectation that, after giving effect to an orderly
realization on the Collateral pursuant to Section 6.2 and to the application of
the proceeds thereof in accordance with the Priority of Payments, all
Outstanding Borrowings and all accrued and unpaid Interest and Unused Fees
(other than Subordinate Interest and Fees) would be paid in full, the Required
Lenders, or may, with the consent of all Lenders or, subject to satisfaction of
the condition set forth in clause (B) above, the Required Lenders, by notice to
the Borrower, declare all Outstanding Borrowings and all other amounts owing by
the Borrower under this Agreement to have been accelerated and become
immediately due and payable, and thereupon all Outstanding Borrowings and all
other amounts owing by the Borrower under this Agreement shall become
immediately due and payable, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower. Upon its receipt
of written notice of the occurrence of any Optional Redemption Event from the
Required Lenders or upon the Facility’s Agent declaration, at the direction of
the Required Lenders, that the Obligations shall have been accelerated pursuant
to this Section 8.1(b), the Facility Agent shall promptly notify the
Documentation Agent thereof. The Documentation Agent shall promptly forward a
copy of any such notice received by it to the Servicer, the Backup Servicer,
each Managing Agent and Rating Agency, and each Managing Agent shall promptly
forward a copy of any such notice received by it to each Lender in its Lender
Group.
Section 8.2    Events of Default.
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
(i)    the Borrower shall have failed to pay all Outstanding Borrowings and all
amounts required to be paid pursuant to clause (vi) or clause (viii) of
Section 2.8(a) hereof (in each case regardless of the availability of funds
therefor) on the Legal Final Maturity Date; or
(ii)    the Borrower shall default in the payment of any amount required to be
paid pursuant to clause (vi) or clause (viii) of Section 2.8(a) hereof
(regardless of the availability of funds therefor in accordance with the
Priority of Payments) on any date other than the Legal Final Maturity Date and
such failure shall have continued without cure for a period of two Business
Days; or
(iii)    other than a failure already referred to in clauses (i) and (ii) above,
the Borrower shall fail on any Payment Date to disburse amounts available in the
Collection Account in accordance with the Priority of Payments, which failure
continues for a period of two Business Days; or
(iv)    any representation or warranty made or deemed made by the Borrower
hereunder or under any other Transaction Document to which it is a

-71-

--------------------------------------------------------------------------------




party shall prove to be incorrect in any material respect as of the time when
the same shall have been made and, in each case if such incorrectness is
reasonably able to be remedied, when such incorrectness continues unremedied for
more than fifteen (15) days after the first to occur of (A) the date on which
written notice of such incorrectness requiring the same to be remedied shall
have been given to such Person by the Facility Agent, any Lender or Managing
Agent or the Collateral Custodian and (B) the date on which such Person becomes
aware thereof; or
(v)    the Borrower shall fail to perform or observe in any material respect any
other covenant or other agreement of the Borrower set forth in this Agreement
and any other Transaction Document to which it is a party, other than those
expressly addressed in another clause of this Section 8.2, and, in each case if
such failure is reasonably able to be remedied, when such failure continues
unremedied or more than fifteen (15) days after the first to occur of (x) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to such Person by the Facility Agent, any Lender or
Managing Agent or the Collateral Custodian and (y) the date on which such Person
becomes aware thereof; or
(vi)    an Insolvency Event shall occur with respect to the Borrower; or
(vii)    the Borrower shall become required to register as an “investment
company” under the 1940 Act; or
(viii)    the Facility Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid and perfected first priority security interest in any
of the Collateral; or
(ix)    the business and other activities of the Borrower, including the
acceptance of the Advances by the Borrower made by the Lenders, the application
and use of the proceeds thereof by the Borrower and the consummation and conduct
of the transactions contemplated by the Transaction Documents to which the
Borrower is a party result in a violation by the Borrower of the 1940 Act or the
rules and regulations promulgated thereunder;
then, and in any such event, the Facility Agent shall at the request of the
Required Lenders, by notice to the Borrower, declare all Outstanding Borrowings
and all other amounts owing by the Borrower under this Agreement to have been
accelerated and become immediately due and payable, and thereupon all
Outstanding Borrowings and all other amounts owing by the Borrower under this
Agreement shall become immediately due and payable, without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event that an Event of Default described in
clause (vi) or (vii) above has occurred, such acceleration shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. Upon its receipt of written notice of
the occurrence of any Event of Default from the Required Lenders or upon the
Facility’s Agent declaration, at the direction of

-72-

--------------------------------------------------------------------------------




the Required Lenders, that the Obligations shall have been accelerated pursuant
to this Section 8.2, the Facility Agent shall promptly notify the Documentation
Agent thereof. The Documentation Agent shall promptly forward a copy of any such
notice received by it to each Managing Agent, the Backup Servicer and the Rating
Agency, and each Managing Agent shall promptly forward a copy of any such notice
received by it to each Lender in its Lender Group.
ARTICLE IX

INDEMNIFICATION
Section 9.1    Indemnities by the Borrower.
(h)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify the Agents (in
their capacities as such or, if applicable, in their capacities as structuring
or placement agents with respect to this Agreement), the Lenders, the Backup
Servicer, any Successor Servicer, the Collateral Custodian, the Securities
Custodian, any Secured Party or its assignee and each of their respective
Affiliates and officers, directors, employees, members and agents thereof
(collectively, the “Indemnified Parties”), with a copy to the Documentation
Agent, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts” and calculated without duplication of Indemnified Amounts
paid by the Servicer pursuant to Section 9.2) awarded against or incurred by,
any such Indemnified Party arising out of or as a result of this Agreement
(including the structuring hereof and syndication of commitments hereunder to
the extent that any such Indemnified Party had been engaged therefor),
excluding, however, Indemnified Amounts with respect to an Indemnified Party to
the extent resulting from (x) gross negligence, willful misconduct or bad faith
on the part of such Indemnified Party as determined in a final and nonappealable
judgment or order of a court of competent jurisdiction or (y) a claim brought by
the Borrower or the Servicer against such Indemnified Party for breach in bad
faith of such Indemnified Party’s obligations hereunder or under any other
Transaction Document (including, in each case, the structuring hereof or
syndication of commitments hereunder) as to which such breach shall have been
found to have occurred by a final and nonappealable judgment or order of a court
of competent jurisdiction or (z) without limitation of the Borrower’s
obligations under Section 2.13, under any Federal, state or local income or
franchise taxes or any other Tax imposed on or measured by income (or any
interest or penalties with respect thereto or arising from a failure to comply
therewith) required to be paid by such Indemnified Party in connection herewith
to any taxing authority. Without limiting the foregoing, the Borrower shall
indemnify the Indemnified Parties for Indemnified Amounts relating to or
resulting from:
(i)    any Loan treated as or represented by the Borrower to be an Eligible Loan
that is not at the applicable time an Eligible Loan;
(ii)    reliance on any representation or warranty made or deemed made by the
Borrower (or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

-73-

--------------------------------------------------------------------------------




(iii)    the failure by the Borrower (or one of its Affiliates) to comply with
any term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, or with any Applicable Law with
respect to any Loan comprising a portion of the Collateral, or the nonconformity
of any Loan, the Related Property with any such Applicable Law or any failure by
the Originator, the Borrower or any Affiliate thereof to perform its respective
duties under the Loans included as a part of the Collateral;
(iv)    the failure to vest and maintain vested in the Facility Agent a first
priority perfected security interest in the Collateral;
(v)    the failure to file or authorize filing, or any delay in filing or
authorizing filing, financing statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Laws
with respect to any Collateral whether at the time of any Advance or at any
subsequent time and as required by the Transaction Documents;
(vi)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Loan included as
part of the Collateral that is, or is purported to be, an Eligible Loan
(including a defense based on the Loan not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms);
(vii)    any failure of the Borrower (or one of its Affiliates) to perform its
duties or obligations in accordance with the provisions of this Agreement or any
failure by the Borrower or any Affiliate thereof to perform its respective
duties under the Transferred Loans;
(viii)    any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;
(ix)    the failure by Borrower to pay when due any Taxes for which the Borrower
is liable, including sales, excise or personal property taxes payable in
connection with the Collateral;
(x)    any repayment by the Facility Agent or a Secured Party of any amount
previously distributed in reduction of Outstanding Borrowings or payment of
Interest or any other amount due hereunder, in each case which amount the
Facility Agent or such Secured Party believes in good faith is required to be
repaid;

-74-

--------------------------------------------------------------------------------




(xi)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or in respect of any Loan included as part of
the Collateral or the Related Property included as part of the Collateral;
(xii)    any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Transferred Loan or the Related Property or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including any provision of the Bankruptcy Code;
or
(xiii)    the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Facility Agent,
Collections on the Collateral remitted to the Borrower or any such agent or
representative in accordance with the terms hereof or the commingling by the
Borrower or any Affiliate of any collections.
(i)    Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the applicable Indemnified Party in accordance
with the Priority of Payments. If the Borrower makes any indemnity payment
pursuant to this Section 9.1 and the recipient thereafter collects any payments
from other persons in respect of such Indemnified Amounts, the recipient shall
repay to the Borrower an amount equal to the amount it has collected from other
persons in respect of such Indemnified Amounts.
(j)    If for any reason the indemnification provided above in this Section 9.1
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
(k)    The obligations of the Borrower under this Section 9.1 shall survive the
resignation or removal of any Agent and the termination of this Agreement but
only with respect to any actions or omissions prior to such resignation or
removal.
(l)    The parties hereto agree that the provisions of this Section 9.1 shall
not be interpreted to provide recourse to the Borrower against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on any Transferred Loan.
Section 9.2    Indemnities by the Servicer.
(m)    Without limiting any other rights that any such Person may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, with a copy to the Documentation Agent,
from and against any and all Indemnified Amounts (calculated without duplication
of Indemnified Amounts paid by the Borrower pursuant

-75-

--------------------------------------------------------------------------------




to Section 9.1 above) awarded against or incurred by any such Indemnified Party
(i) by reason of any acts, omissions or alleged acts or omissions of the
Servicer, including (A) any representation or warranty made by the Servicer
under or in connection with any Transaction Documents (including the structuring
hereof and syndication of commitments hereunder to the extent that any such
Indemnified Party had been engaged therefor) to which it is a party, any
Required Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto, which shall have been false, incorrect or
misleading in any material respect when made or deemed made, (B) the failure by
the Servicer to comply with any Applicable Law, (C) the failure of the Servicer
to comply with its duties or obligations in accordance with the Agreement, or
(D) any litigation, proceedings or investigation against the Servicer, or (ii)
the structuring of this Agreement or the syndication of commitments hereunder
and to the extent that any such Indemnified Party had been engaged therefor, in
each case excluding, however, Indemnified Amounts with respect to an Indemnified
Party to the extent resulting from (A) gross negligence, willful misconduct or
bad faith on the part of such Indemnified Party as determined in a final and
nonappealable judgment or order of a court of competent jurisdiction, (B) a
claim brought by the Servicer or the Borrower against such Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Transaction Document as to which such breach shall have been found to
have occurred by a final and nonappealable judgment or order of a court of
competent jurisdiction, or (C) under any Federal, state or local income or
franchise taxes or any other Tax imposed on or measured by income (or any
interest or penalties with respect thereto or arising from a failure to comply
therewith) required to be paid by such Indemnified Party in connection herewith
to any taxing authority. The provisions of this indemnity shall run directly to
and be enforceable by an injured party subject to the limitations hereof. If the
Servicer makes any indemnity payment pursuant to this Section 9.2 and the
recipient thereafter collects any payments from other persons in respect of such
Indemnified Amounts, the recipient shall repay to the Servicer an amount equal
to the amount it has collected from other persons in respect of such Indemnified
Amounts.
(n)    If for any reason the indemnification provided above in this Section 9.2
is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then Servicer shall contribute to the amount paid or
payable to such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and Servicer on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.
(o)    The obligations of the Servicer under this Section 9.2 shall survive the
resignation or removal of any Agent and the termination of this Agreement but
only with respect to any actions or omissions prior to such resignation or
removal.
(p)    The parties hereto agree that the provisions of this Section 9.2 shall
not be interpreted to provide recourse to the Servicer against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by,
related Obligor on, any Transferred Loan.
(q)    Any indemnification pursuant to this Section 9.2 shall not be payable
from the Collateral.

-76-

--------------------------------------------------------------------------------




Section 9.3    Control of Actions.
(f)    Promptly after receipt by an Indemnified Person under Section 9.1 or 9.2
of notice of the commencement of any investigation, litigation or proceeding
(each, an “Action”), such Indemnified Person will, if a claim in respect thereof
is to be made against the Borrower or the Servicer under Section 9.1 or 9.2, as
applicable, notify the Borrower and/or the Servicer, as the case may be, in
writing of the commencement thereof; but the failure so to notify the Borrower
and the Servicer (i) will not relieve it from liability under Section 9.1 or 9.2
unless and to the extent such failure results in the forfeiture by the Borrower
or the Servicer of substantial rights and defenses and (ii) will not, in any
event, relieve the Borrower or the Servicer from any obligations to any
Indemnified Person other than the indemnification obligations provided in
Sections 9.1 and 9.2. Each Indemnified Person shall keep the Borrower and/or the
Servicer, as the case may be, regularly apprised of all relevant details
regarding any Action to which it is a party.
(g)    The Borrower or the Servicer, as the case may be, shall be entitled to
appoint counsel of the Borrower’s or the Servicer’s choice at the Borrower’s or
the Servicer’s respective expense to represent the Indemnified Person in any
Action for which indemnification is sought (in which case the Borrower or the
Servicer shall not thereafter be responsible for the fees and expenses of any
separate counsel retained by the Indemnified Person or Persons except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the Indemnified Person. Notwithstanding the Borrower’s or the
Servicer’s election to appoint counsel to represent the Indemnified Person in an
Action, the Indemnified Person shall have the right to employ separate counsel
(including local counsel), and the Borrower or the Servicer, as the case may be,
shall bear the reasonable and documented fees, costs and expenses of such
separate counsel, if (i) the use of counsel chosen by the Borrower or the
Servicer to represent the Indemnified Person would present such counsel with an
ethical conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such Action include the Indemnified Person and the Borrower or
the Servicer and the Indemnified Person shall have reasonably concluded that
there may be legal defenses available to it and/or other Indemnified Persons
which are different from or additional to those available to the Borrower or the
Servicer, (iii) the Borrower or the Servicer, as the case may be, shall not have
employed counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of the institution
of such Action or (iv) the Borrower or the Servicer shall authorize the
Indemnified Person to employ separate counsel at the expense of the Borrower or
the Servicer, as the case may be. The Borrower or the Servicer will not, without
the prior written consent of the Indemnified Persons, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
Action in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Persons are actual or potential
parties to such Action) unless such settlement, compromise or consent includes
an unconditional release of each Indemnified Person from all liability arising
out of such Action. No Indemnified Persons will, without the prior written
consent of the Borrower and/or the Servicer, which shall not be unreasonably
withheld or delayed, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Borrower is an actual or potential party to such Action); provided that such
consent shall be deemed to have been granted if, within thirty (30) days
following the written request for a consent, the Borrower or the Servicer shall
not have

-77-

--------------------------------------------------------------------------------




provided an indemnity bond, in form and substance and from an issuer reasonably
satisfactory to the Indemnified Persons, in an amount equal to the amount
reasonably estimated by such Indemnified Persons to be their maximum exposure in
such Action, assuring payment to such Indemnified Persons of the indemnification
which may be payable under this Agreement.
ARTICLE X

THE AGENTS
Section 10.1    Authorization and Action.
(r)    Each Secured Party hereby designates and appoints Key as Facility Agent
hereunder and authorizes Key to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Facility Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Lender in each Lender Group hereby designates and appoints the Person designated
herein as Managing Agent for such Lender Group as agent for such Lender Group
hereunder and authorizes such Person to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Managing Agent for such
Lender Group by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Secured Party hereby designates and appoints
USBank as Paying Agent hereunder and authorizes USBank take such actions as
agent on its behalf and to exercise such powers as are delegated to the Paying
Agent by the terms of this Agreement together with such powers as are reasonably
incidental thereto. Each Lender hereby designates and appoints USBank as
Documentation Agent and Calculation Agent hereunder and authorizes USBank take
such actions as agent on its behalf and to exercise such powers as are delegated
to the Documentation Agent and Calculation Agent by the terms of this Agreement
together with such powers as are reasonably incidental thereto.
(s)    In performing its functions and duties hereunder, each of the Facility
Agent and the Paying Agent shall act solely as agent for the Secured Parties and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrower or the Servicer or any
of their successors or assigns. In performing its functions and duties
hereunder, each Managing Agent shall act solely as agent for the Lenders in its
Lender Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Borrower or any
other Lenders or any of its or their successors or assigns. In performing its
functions and duties hereunder, each of the Documentation Agent and the
Calculation Agent shall act solely as agent for the Lenders and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower or the Servicer or any of their successors or
assigns.
(t)    None of the Facility Agent, the Documentation Agent, the Paying Agent,
the Calculation Agent or any Managing Agent for a Lender Group (each, an
“Agent”), shall have any duties or responsibilities, except those expressly set
forth herein and applicable to such Agent, or any fiduciary relationship with
any Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of any Agent shall be read into
this Agreement or otherwise exist for any Agent. No Agent shall be required to
take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or Applicable Law.

-78-

--------------------------------------------------------------------------------




The appointment and authority of each Agent hereunder shall terminate at the
indefeasible payment in full of the Obligations.
(u)    The Borrower has designated and appointed each of Key and Royal Bank of
Canada as a Syndication Agent and has designated and appointed Key as the
Structuring Agent, Sole Lead Arranger and Sole Bookrunner. The Structuring
Agent, the Sole Lead Arranger, the Sole Bookrunner and each of the Syndication
Agents, in such capacity, assume no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Advances, nor any duties as an agent hereunder for the Lenders or any
Agent. The title given to the Structuring Agent, the Sole Lead Arranger, the
Sole Bookrunner and each Syndication Agent is solely honorific and implies no
fiduciary responsibility on the part of the Structuring Agent, the Sole Lead
Arranger, the Sole Bookrunner or either Syndication Agent to any Lender or
Agent, the Borrower, the Servicer or any other party, and the use of such titles
does not impose on the Structuring Agent, the Sole Lead Arranger, the Sole
Bookrunner or either Syndication Agent any duties or obligations greater than
those of any other Lender or entitle the Structuring Agent, the Sole Lead
Arranger, the Sole Bookrunner or either Syndication Agent to any rights other
than those to which any other Lender is entitled.
Section 10.2    Delegation of Duties.
Each Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 10.3    Exculpatory Provisions.
No Agent nor any of its directors, officers, agents or employees shall be (i)
liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement (except for its, their or such Person’s own
gross negligence, willful misconduct or bad faith or, in the case of an Agent,
the breach of its obligations expressly set forth in this Agreement), or (ii)
responsible in any manner to any of the Secured Parties for any recitals,
statements, representations or warranties made by the Borrower contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, this Agreement for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. No Agent shall not be
under any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower. No Agent shall be deemed to have knowledge of any Revolving Period
Termination Event unless such Agent has received notice of such Revolving Period
Termination Event, in a document or other written communication titled “Notice
of Revolving Period Termination Event” from the Borrower, from a Secured Party
in the case of the Facility Agent or from a Lender in its Lender Group in the
case of a Managing Agent.

-79-

--------------------------------------------------------------------------------




Section 10.4    Reliance.
(l)    Each Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
(m)    Each Agent (other than a Managing Agent) shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the Required Lenders or all of the Secured
Parties, as applicable, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders which are Committed Lenders, provided that,
unless and until an Agent (other than a Managing Agent) shall have received such
advice, such Agent may take or refrain from taking any action, as such Agent
shall deem advisable and in the best interests of the Secured Parties. Each
Agent (other than a Managing Agent) shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Required Lenders or all of the Secured Parties, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Secured Parties.
(n)    Each Managing Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of Committed Lenders in its Lender Group holding a majority of the aggregate
Commitments of Lenders in such Lender Group as it deems appropriate or it shall
first be indemnified to its satisfaction by the Committed Lenders in its Lender
Group, provided that, unless and until a Managing Agent shall have received such
advice, such Managing Agent may take or refrain from taking any action, as such
Managing Agent shall deem advisable and in the best interests of the Lenders in
its Lender Group. Each Managing Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Committed Lenders in its Lender Group holding a majority of the aggregate
Commitments of Lenders in such Lender Group, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
in such Lender Group.
Section 10.5    Non-Reliance on Facility Agent and Other Lenders.
Each Secured Party expressly acknowledges that no Agent or other Secured Party
or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by an Agent or any other Secured Party hereafter taken,
including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent or any other Secured
Party. Each Secured Party represents and warrants to each Agent and to each
other Secured Party that it has and will, independently and without reliance
upon such Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement.

-80-

--------------------------------------------------------------------------------




Section 10.6    Reimbursement and Indemnification.
(m)    The Committed Lenders agree to reimburse and indemnify the Facility
Agent, the Paying Agent, the Documentation Agent, the Calculation Agent and each
Syndication Agent and its respective officers, directors, employees,
representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which such Agent, acting in its capacity as an Agent, is entitled to
reimbursement by the Borrower hereunder and (ii) for any other expenses incurred
by such Agent, in its capacity as an Agent, and acting on behalf of the Lenders
or the Secured Parties, in connection with the administration and enforcement of
this Agreement and the other Transaction Documents; provided, however, that an
Agent shall not be entitled to reimbursement or indemnification under this
Section 10.6(a) for amounts or expenses resulting from the gross negligence,
willful misconduct or bad faith of such Agent.
(n)    The Committed Lenders in each Lender Group agree to reimburse and
indemnify the Managing Agent for such Lender Group and its officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which such Managing Agent, acting in its capacity as Managing Agent,
is entitled to reimbursement by the Borrower hereunder and (ii) for any other
expenses incurred by such Managing Agent, in its capacity as Managing Agent, and
acting on behalf of the Lenders in its Lender Group, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.
Section 10.7    Agent in its Individual Capacity.
Each Agent and each of its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as though such Agent were not an Agent hereunder. With respect
to Advances made by an Agent (in its individual capacity) or any of its
Affiliates pursuant to this Agreement, such Agent and each of its Affiliates
shall have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
Section 10.8    Successor Agents.
(g)    The Facility Agent may, upon 5 days’ notice to the Borrower, the Secured
Parties and the Rating Agencies, and the Facility Agent will, upon the direction
of all of the Lenders, resign as Facility Agent and give notice of such
resignation to the Rating Agency. If the Facility Agent shall resign, then the
Required Lenders during such 5-day period shall appoint from among the Persons
acting as Managing Agents a successor agent. If for any reason no successor
Facility Agent is appointed by the Required Lenders during such 5-day period,
then effective upon the expiration of such 5-day period, the Managing Agents,
collectively, shall perform all of the duties of the Facility Agent hereunder
and the Borrower shall make all payments in respect of the Obligations or under
any Fee Letter delivered by the Borrower to the Facility Agent and the Secured
Parties directly to the applicable Secured Parties and for all purposes shall
deal directly with the Secured Parties. After any retiring Facility Agent’s
resignation hereunder as Facility Agent, the

-81-

--------------------------------------------------------------------------------




provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Facility Agent under
this Agreement.
(h)    A Managing Agent may, upon 5 days’ notice to the Borrower, the Lenders in
its Lender Group, the Facility Agent, the other Managing Agents and the Rating
Agencies, and a Managing Agent will, upon the direction of all of the Lenders in
its Lender Group resign as Managing Agent for such Lender Group and give notice
of such resignation to the Facility Agent, the other Managing Agents and the
Rating Agencies. In addition, a Managing Agent shall automatically, and without
further action, be deemed to have resigned as, and shall cease to be, a Managing
Agent at such time as neither it nor any Affiliate shall have any Commitment
hereunder. If a Managing Agent shall resign, then the Committed Lenders in its
Lender Group holding a majority of the aggregate Commitments of Lenders in such
Lender Group, with the consent of the Conduit Lender, if any, in such Lender
Group, during such 5-day period shall appoint from among the Secured Parties a
successor agent. If for any reason no successor Managing Agent is appointed in
such manner during such 5-day period, then effective upon the expiration of such
5-day period, the Committed Lenders in such Lender Group, collectively, shall
perform all of the duties of such Managing Agent hereunder and the Borrower and
the Facility Agent shall make all payments in respect of the Obligations or
under any Fee Letter delivered by the Borrower or the Facility Agent to such
Managing Agent or the Lenders in such Lender Group directly to the applicable
Lenders and for all purposes shall deal directly with such Secured Parties.
After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Managing Agent under
this Agreement.
(i)    Each of the Documentation Agent, the Paying Agent and the Calculation
Agent may, upon 30 days’ notice to the Borrower, the other Secured Parties and
the Rating Agencies, and such Agent will, upon the direction of all of the
Lenders or, in the case of the Paying Agent, if is no longer satisfies the Agent
Rating Requirement, resign as Agent and give notice of such resignation to
Rating Agencies. If any such Agent shall resign, then the Required Lenders
during such 30 day period shall appoint a successor; provided that in the case
of the Paying Agent, such successor shall satisfying the Agent Rating
Requirement. If for any reason no successor Agent is appointed by the Required
Lenders during such 30 day period, then effective upon the expiration of such 30
day period, the Facility Agent, shall perform all of the duties of such Agent
hereunder and, in the case of the Paying Agent, and the Borrower shall make all
payments in respect of the Obligations which would otherwise be paid to the
Paying Agent directly to the Secured Parties entitled thereto. After any
retiring Agent’s resignation hereunder as Agent, the provisions of Article IX
and Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.
(j)    A Syndication Agent may, upon ten (10) Business Days’ prior written
notice to the Borrower, the Lenders, the Managing Agents and the Facility Agent
resign as Syndication Agent. In addition, a Syndication Agent shall
automatically, and without further action, be deemed to have resigned as, and
shall cease to be, a Syndication Agent at such time as neither it nor any
Affiliate shall have any Commitment hereunder. In the event of the resignation
of a Syndication Agent, the consent rights of the Syndication Agents hereunder
shall be exercisable solely by any

-82-

--------------------------------------------------------------------------------




remaining Syndication Agent, and in the event of the resignation of all
Syndication Agents, the consent rights of the Syndication Agents hereunder shall
be exercisable by the Facility Agent, in each case unless and until a
replacement Syndication Agent shall have been appointed. If a Syndication Agent
shall resign, then the Facility Agent, with the consent of any remaining
Syndication Agent and the Borrower, may, but shall not be required to, appoint a
successor Syndication Agent. After any Syndication Agent’s resignation hereunder
as Syndication Agent, the provisions of Article IX and Article X shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was a
Syndication Agent under this Agreement.
ARTICLE XI

ASSIGNMENTS; PARTICIPATIONS
Section 11.1    Assignments and Participations.
(h)    Neither Borrower nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
(i)    Borrower and each Lender hereby agree and consent to the complete or
partial assignment by each Conduit Lender of all or any portion of its rights
under, interest in, title to and obligations under this Agreement (i) to its
Support Providers pursuant to a Support Facility or to its Funding Sources, or
(ii) (A) to any other issuer of commercial paper notes sponsored or administered
by same managing agent or administrator as such Conduit Lender of an Affiliate
thereof or (B) to any Lender or any Affiliate of a Lender hereunder, or (iii) to
any other Person in accordance with Section 11.1(c). Upon such assignment, such
Conduit Lender shall be released from its obligations so assigned. Further,
Borrower and each Lender hereby agree that any assignee of any Conduit Lender of
this Agreement or all or any of the outstanding Advances of such Conduit Lender
shall have all of the rights and benefits under this Agreement as if the term
“Conduit Lender” explicitly referred to such party, and no such assignment shall
in any way impair the rights and benefits of such Conduit Lender hereunder.
(j)    Any Lender may at any time and from time to time, with the prior consent
of the Facility Agent (such consent not to be unreasonably withheld or delayed),
assign to one or more Persons (“Purchasing Lenders”), other than the Borrower or
an Affiliate of the Borrower, all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit C‑1 hereto (the “Assignment and Acceptance”) executed
by such Purchasing Lender and such selling Lender. In addition, so long as no
Revolving Period Termination Event has occurred and is continuing at such time,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such assignment
unless such assignment is to any Lender, any Funding Source or Support Provider
of a Lender, any Affiliate of a Lender, Funding Source or Support Provider or
any issuer of commercial paper notes sponsored or administered by a Lender or
any Funding Source or Support Provider for a Lender or any Affiliate of any
Lender, Funding Source or Support Provider. Upon delivery of the executed
Assignment and Acceptance to the Facility Agent, such selling Lender shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Lender shall for all purposes be a Lender party to
this Agreement and shall have all the rights and

-83-

--------------------------------------------------------------------------------




obligations of a Lender under this Agreement to the same extent as if it were an
original party hereto and no further consent or action by Borrower, the Lenders,
the Managing Agents or the Facility Agent shall be required.
(k)    By executing and delivering an Assignment and Acceptance, the Purchasing
Lender thereunder and the selling Lender thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such selling Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Purchasing Lender confirms that it has received a copy of this
Agreement, together with copies of such financial statements and other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iii) such Purchasing
Lender will, independently and without reliance upon the Facility Agent, the
selling Lender or any other Lender or any Managing Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (iv) such Purchasing Lender and such selling Lender confirm that such
Purchasing Lender is an Eligible Assignee; (v) such Purchasing Lender appoints
and authorizes each of the Facility Agent and the applicable Managing Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such Purchasing Lender
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(l)    The Facility Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to herein a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of, each Advance owned by each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Lenders and the Borrower may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Lenders or the Borrower at any reasonable time and from time to time upon
reasonable prior notice.
(m)    Subject to the provisions of this Section 11.1, upon their receipt of an
Assignment and Acceptance executed by a selling Lender and a Purchasing Lender,
the Facility Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, accept such Assignment
and Acceptance, and the Facility Agent shall then (i) record the information
contained therein in the Register and (ii) give prompt notice thereof to each
Lender.
(n)    Any Lender may, in the ordinary course of its business at any time sell
to one or more Persons (each a “Participant”), with the prior written notice to
the Facility Agent, participating interests in its pro-rata share of the
Advances of the Lenders or any other interest of

-84-

--------------------------------------------------------------------------------




such Lender hereunder. Notwithstanding any such sale by a Lender of a
participating interest to a Participant, such Lender’s rights and obligations
under this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance of its obligations hereunder, and the Borrower,
the Lenders, the Managing Agents and the Facility Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification set forth in clauses (ii) and (iii) to the proviso to
Section 12.1 that affects such Participant.
(o)    Each Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.1, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower or Servicer furnished to such Lender by or on behalf of
the Borrower or the Servicer.
(p)    Notwithstanding any other provision of this Agreement to the contrary, no
Lender shall assign, transfer, grant a participation interest in or otherwise
convey any Note or any beneficial interest therein to any Person other than a
Qualified Lender.
(q)    Notwithstanding any other provision of this Agreement to the contrary,
but subject to the provisions in Section 11.1(i), (i) no Lender shall be
prohibited from pledging or assigning as collateral any of its rights under this
Agreement to any Federal Reserve Bank or central bank having jurisdiction over
such Lender in accordance with Applicable Law and any such pledge or collateral
assignment may be made without compliance with Section 11.1(b) or
Section 11.1(c), and (ii) any Conduit Lender may pledge or assign as collateral
any of its rights under this Agreement pursuant to its program collateral or
security agreement with a collateral agent to secure obligations owing by such
Conduit Lender to its debt holders, Support Providers or other creditors or the
debt holders, Support Providers or other creditors of its Funding Source;
provided that, in the case of any pledge or assignment under this
Section 11.1(j), the pledgor or assignor shall remain responsible for all of its
obligations under this Agreement as though such pledge or assignment had not
occurred.
ARTICLE XII

MISCELLANEOUS
Section 12.1    Amendments and Waivers.
(a)    Except as provided in this Section 12.1, no amendment, waiver, consent or
other modification of any provision of this Agreement shall be effective without
the written agreement of the Borrower, the Facility Agent and the Required
Lenders; provided, however, that (i) without the consent of the Lenders, the
Facility Agent may, with the consent of Borrower, amend this Agreement solely to
add additional Persons as Lenders hereunder, (ii) any amendment to this
Agreement that is solely for the purpose of increasing the Commitment of a
specific Lender may be effected with the written consent of the Borrower, the
Facility Agent and the affected Lender, (iii) without the consent of the
Lenders, the Facility Agent may, with the consent of Borrower,

-85-

--------------------------------------------------------------------------------




amend, waive, grant consents pursuant to or otherwise modify of any provision of
this Agreement to effect administrative changes that are not adverse to any
Lender in any material respect, to correct any inconsistency or to cure any
ambiguity, error or omission, (iv) the Facility Agent shall not release its lien
on and security interest in all or substantially all of the Collateral without
the written consent of each Lender, (v) the Commitment of a Lender may not be
increased without the consent of such Lender, and (vi) the consent of each
Lender (excluding any Lender that is the Borrower or an Affiliate of the
Borrower) shall be required to: (A) extend the Scheduled Commitment Termination
Date, (B) extend the date of any payment or deposit of Collections by the
Borrower or the Servicer, (C) reduce the amount (other than by reason of the
repayment thereof) or extend the time of payment of Outstanding Borrowings or
reduce the rate or extend the time of payment of Interest (or any component
thereof), (D) reduce or extend the time of payment of any fee or other amount
payable to the Lenders or to the Paying Agent or the Facility Agent for the
benefit of the Lenders, (E) amend, modify or waive any provision of the
definition of Required Lenders or any other provision of this Agreement or any
Transaction Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, (F) amend, modify or waive any provision of
Section 2.11, 3.2, 8.1(b)(i), 12.9 or 12.10, or this Section 12.1(a), (G)
consent to or permit the assignment or transfer by the Borrower or the Servicer
of any of its rights and obligations under this Agreement, (H) change the
definition of “Borrowing Base Test,” “Overcollateralization Ratio Test,”
“Required Equity Test” or “Expected Final Payment Date,” (I) amend, modify or
waive any provision of Section 2.8 in any material respect, or (J) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (I) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
(b)    Notwithstanding Section 12.1(a), no amendment, waiver or other
modification having a material affect on the rights or obligations of the Paying
Agent, the Documentation Agent, or the Calculation Agent shall be effective
against such Person without the written agreement of such Person. The Borrower
or the Servicer on its behalf will deliver a copy of all waivers and amendments
to the Documentation Agent, the Paying Agent and the Calculation Agent.
(c)    No amendment, waiver or other modification having a material affect on
the rights or obligations of the Collateral Custodian, the Securities Custodian
or the Backup Servicer (including any duties of the Servicer that the Backup
Servicer would have to assume as Successor Servicer) shall be effective against
such Person without the written agreement of such Person. The Borrower or the
Servicer on its behalf will deliver a copy of all waivers and amendments to the
Collateral Custodian, the Securities Custodian and the Backup Servicer.
(d)    No amendment, waiver or other modification under this Section 12.1, shall
become effective unless the Rating Condition shall have been satisfied with
respect thereto.
(e)    If any Lender whose consent would otherwise be required under this
Section 12.1 to effect any waiver, amendment or other modification of this
Agreement or any other Transaction Document refuses to so consent at a time when
the Required Lenders so consent and

-86-

--------------------------------------------------------------------------------




any required Rating Condition shall have been satisfied with respect thereto,
the Borrower may, within 30 days of such refusal and upon notice to the Facility
Agent and each Managing Agent, propose a replacement Lender for such refusing
Lender and the provisions set forth in Section 2.14(b) shall apply in respect of
such replacement.
Section 12.2    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy or other electronic transmission) and mailed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement, as applicable, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto; provided that Funding Requests hereunder may not be delivered by means
of an electronic transmission other than electronic transmission of a facsimile
copy (including a file sent by email in “pdf” format). All such notices and
communications shall be effective upon receipt, except that notices and
communications sent by facsimile copy or to an email address shall not be
effective until verbal confirmation of receipt is obtained. All notices and
other communications to the Rating Agency provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy or other electronic transmission) and mailed, transmitted or hand delivered
to it at:
Moody’s Investor Services
7 World Trade Center, 250 Greenwich Street
New York, New York 10007
Attention: CDO Monitoring Group
Email: cdomonitoring@moodys.com
Section 12.3    No Waiver, Rights and Remedies.
No failure on the part of the Facility Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.
Section 12.4    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Facility Agent, the Secured Parties and their respective successors and
permitted assigns, and the provisions relating to the Backup Servicer, including
Sections 2.8, 7.19, 9.1 and 9.2 shall inure to the benefit of the Backup
Servicer.

-87-

--------------------------------------------------------------------------------




Section 12.5    Term of this Agreement.
This Agreement, including the Borrower’s obligation to observe its covenants set
forth in Article V, and the Servicer’s obligation to observe its covenants set
forth in Article VII, shall remain in full force and effect until the Final
Date; provided, however, that the rights and remedies with respect to any breach
of any representation or warranty made or deemed made by the Borrower pursuant
to Articles III or IV, the indemnification and payment provisions of Article IX
and Sections 10.6 and 12.8, and the provisions of Sections 12.6, 12.7, 12.9 and
12.10 shall be continuing and shall survive any termination of this Agreement.
Section 12.6    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH OF THE SECURED PARTIES PARTY HERETO AND EACH
OTHER SECURED PARTY BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY AND EACH
OF THE OTHER PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF. EACH OF THE PARTIES HERETO, AND EACH OTHER SECURED
PARTY, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY, HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
Section 12.7    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES PARTY HERETO AND
EACH SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS ACCORDED HEREBY, WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
Section 12.8    Costs, Expenses and Taxes.
(a)    In addition to the rights of indemnification granted to the Facility
Agent, the other Agents and Secured Parties, the Collateral Custodian, the
Securities Custodian, the Backup Servicer, any Successor Servicer and its or
their Affiliates and officers, directors, employees and agents thereof under
Article IX hereof, the Borrower agrees to pay, in accordance with the Priority
of Payments, all reasonable and documented costs and expenses of the Facility
Agent, the other

-88-

--------------------------------------------------------------------------------




Agents and Secured Parties, the Collateral Custodian, the Securities Custodian,
the Backup Servicer and any Successor Servicer incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith, including the reasonable and documented fees and
out-of-pocket expenses of counsel for the Facility Agent, the other Agents and
Secured Parties, the Collateral Custodian, the Securities Custodian, the Backup
Servicer and any Successor Servicer with respect thereto and with respect to
advising the Facility Agent, the other Agents and Secured Parties, the
Collateral Custodian, the Securities Custodian, the Backup Servicer and any
Successor Servicer as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all costs and expenses, if any (including reasonable and
documented counsel fees and expenses), incurred by the Facility Agent, the other
Agents and Secured Parties, the Collateral Custodian, the Securities Custodian,
the Backup Servicer and any Successor Servicer in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith.
(b)    The Borrower shall pay, in accordance with the Priority of Payments, any
and all stamp, sales, excise and other taxes and fees payable or determined to
be payable in connection with the execution, delivery, filing and recording of
this Agreement, the other documents to be delivered hereunder or any Support
Facility in connection with this Agreement or the funding or maintenance of
Advances hereunder.
(c)    The Borrower shall pay, in accordance with the Priority of Payments, all
other costs, expenses and taxes (excluding income taxes or other taxes that
would not be indemnified under Section 2.13), including all reasonable costs and
expenses incurred by the Facility Agent or any Managing Agent in connection with
periodic audits of the Borrower’s or the Servicer’s books and records, which are
incurred as a result of the execution of this Agreement.
(d)    The Borrower shall pay, in accordance with the Priority of Payments, to
the Rating Agency all rating monitoring fees and expenses of such Rating Agency
in connection with the maintenance of its respective rating of the Rated
Facility.
Section 12.9    No Proceedings.
Each party hereto hereby covenants and agrees that on behalf of itself and each
of its affiliates, that prior to the date which is one year and one day after
the payment in full of all indebtedness for borrowed money of a Conduit Lender,
such party will not institute against, or join any other Person in instituting
against, such Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against the Borrower any Insolvency
Proceeding so long as there shall not have elapsed one year and one day since
the Final Date.
The provisions of this Section 12.9 shall survive the termination of this
Agreement.

-89-

--------------------------------------------------------------------------------




Section 12.10    Recourse Against Certain Parties.
(a)    No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Facility Agent or any Secured Party contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any Person or any manager or
administrator of such Person or any incorporator, affiliate, stockholder,
officer, employee or director of such Person or of any such manager or
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise.
(b)    Amounts payable by the Borrower hereunder shall be paid solely from the
Collateral and no recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Borrower contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any Person or any manager or administrator of such Person or any
incorporator, affiliate, stockholder, officer, employee or director of such
Person or of any such manager or administrator, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise.
(c)    Each of parties hereto hereby acknowledges and agrees that any other
transactions with a Conduit Lender hereunder shall be without recourse of any
kind to such Conduit Lender. A Conduit Lender shall have no obligation to pay
any amounts owing hereunder in excess of any amount available to such Conduit
Lender after paying or making provision for the payment of any commercial paper
notes of such Conduit Lender. In addition, each party hereto agrees that a
Conduit Lender shall have no obligation to pay any other party, any amounts
constituting fees, a reimbursement for expenses or indemnities (collectively,
“Expense Claims”), and such Expense Claims shall not constitute a claim against
such Conduit Lender (as defined in Section 101 of Title 11 of the United States
Bankruptcy Code), unless or until such Conduit Lender has received amounts
sufficient to pay such Expense Claims and such amounts are not required to pay
the commercial paper of such Conduit Lender.
(d)    The provisions of this Section 12.10 shall survive the termination of
this Agreement.
Section 12.11    Protection of Security Interest; Appointment of Facility Agent
as Attorney-in-Fact.
(b)    The Borrower shall, or shall cause the Servicer to, cause or authorize
this Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Facility Agent as agent for the Secured Parties and of
the Secured Parties to the Collateral to be promptly recorded, registered and
filed, and at all time to be kept recorded, registered and filed, all in such
manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Facility Agent as agent for the
Secured Parties hereunder to all property comprising the Collateral. The
Borrower shall deliver, or shall cause the Servicer to deliver, to the Facility
Agent file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as

-90-

--------------------------------------------------------------------------------




soon as available following such recording, registration or filing, in each
case, solely to the extent that the Borrower or the Servicer (rather than the
Facility Agent) is the recipient of any such file-stamped copies or filing
receipts. The Borrower and the Servicer shall cooperate fully in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 12.11.
(c)    The Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the Facility
Agent may reasonably request, to perfect, protect or more fully evidence the
security interest granted to the Facility Agent, as agent for the Secured
Parties, in the Collateral, or to enable the Facility Agent or the Secured
Parties to exercise and enforce their rights and remedies hereunder.
(d)    If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five Business Days’ notice from the Facility Agent, the Facility
Agent or any Lender may (but shall not be required to) perform, or cause
performance of, such obligation; and the Facility Agent’s or such Lender’s
reasonable costs and expenses incurred in connection therewith shall be payable
by the Borrower or the Servicer (if the Servicer that fails to so perform is the
Borrower or an Affiliate thereof) as provided in Article IX, as applicable. The
Borrower irrevocably authorizes the Facility Agent and appoints the Facility
Agent as its attorney-in-fact to act on behalf of the Borrower, (i) to execute,
if required, on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Facility Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Facility Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Lenders in the Collateral. This
appointment is coupled with an interest and is irrevocable.
Section 12.12    Confidentiality.
(a)    Each of the Agents and the Lenders agrees and the Borrower agrees, and
each other Secured Party shall be deemed to have agreed, by its acceptance of
the benefits accorded hereby, to maintain and to cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses (including confidential propriety information
regarding the Loans and the Obligors thereunder) obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that each such party and its officers and employees
may (i) disclose such information to its external accountants and attorneys,
(ii) disclose such information as required by an Applicable Law, as required to
be publicly filed with the U.S. Securities and Exchange Commission, as required
by an order of any judicial or administrative proceeding or as permitted in
Section 12.12(b) below, (iii) disclose the existence of this Agreement, but not
the financial terms thereof, (iv) publicly disclose the existence and financial
terms of this Agreement to the extent required for analysts to properly model
the transaction evidenced hereby, and (v) disclose this Agreement and such
information in any suit, action,

-91-

--------------------------------------------------------------------------------




proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents.
(b)    Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it and
the Loans for use in connection with the transactions contemplated herein and in
the Transaction Documents and in connection with obtaining and monitoring credit
ratings or estimates with respect to the Loans and the Advances (i) to the
Facility Agent or other Secured Parties by each other, (ii) by the Facility
Agent or the other Secured Parties to any Affiliate, prospective or actual
Eligible Assignee or participant of any of them, or any pledgee or assignee
pursuant to Section 11.1(j), (iii) by the Facility Agent or the other Secured
Parties to any rating agency, commercial paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to a Secured Party and (iv) to any
Rating Agency, and to any officers, directors, members, employees, outside
accountants and attorneys of any of the foregoing, provided that each such
Person is informed of the confidential non-public nature of such information and
agrees to be bound hereby or by terms no less restrictive than those set forth
in this Section. In addition, the Facility Agent and the other Secured Parties
may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings.
(c)    The Borrower and the Servicer each agrees that it shall not (and shall
not permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the other Transaction Documents without the prior written consent of the
Facility Agent (which consent shall not be unreasonably withheld or delayed)
unless such news release or public announcement is required by law or is
necessary for analysts to properly model the transaction evidenced hereby, in
which case the Borrower or the Servicer shall consult with the Facility Agent
prior to the issuance of such news release or public announcement. The Borrower
and the Servicer each may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Transaction Documents
to trade creditors, suppliers and other similarly-situated Persons so long as
such disclosure is not in the form of a news release or public announcement.
Section 12.13    Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by electronic transmission shall be effective as delivery
of an original manually executed counterpart of this Agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement

-92-

--------------------------------------------------------------------------------




among the parties hereto with respect to the subject matter hereof, superseding
all prior oral or written understandings other than any Fee Letters.
Section 12.14    Special Provisions Applicable to Conduit Lenders.
Each of the parties hereby covenants and agrees that:
(f)    notwithstanding anything to the contrary herein, any Conduit Lender may
disclose to its Support Providers, its collateral administrator, its Program
Manager, any Affiliates of any such Person and Governmental Authorities having
jurisdiction over such Conduit Lender or any of its Support Providers, its
Program Manager or any Affiliate of such Person and any of the rating agencies
that have rated such Conduit Lender’s Commercial Paper Notes or other debt, the
identities of (and other material information regarding) the Borrower, any other
obligor in respect of, an Advance made by such Conduit Lender, collateral for
such an Advance and any of the terms and provisions of the Transaction Documents
that it may deem necessary or advisable; no provision herein pertaining
specifically to any Conduit Lender or any of its Support Providers or an Advance
made by such Conduit Lender, including this Section 12.14, may be amended or
waived without the written consent of such Conduit Lender;
(g)    no pledge and/or collateral assignment by any Conduit Lender to any of
its Support Providers under a Support Facility of an interest in the rights of
such Conduit Lender in any Advance made by such Conduit Lender shall constitute
an assignment and/or assumption of such Conduit Lender’s obligations under this
Agreement, such obligations in all cases remaining with such Conduit Lender; and
any such pledge and/or collateral assignment of the rights of such Conduit
Lender shall be permitted hereunder without further action or consent, and any
such pledgee may perfect a collateral assignment of such interest
notwithstanding anything to the contrary in this Agreement; and
(h)    each Conduit Lender may act hereunder by and through its Program Manager
or its collateral administrator.
Section 12.15    Waiver of Consequential Damages.
To the extent permitted by Applicable Law, no party to this Agreement shall
assert, and each such party hereby waives, any claim against any other party or
its Affiliates, directors, employees, attorneys, agents or sub-agents on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any Applicable Law) arising out of, in
connection with, as a result of or in any way related to, this Agreement or any
other Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each such party hereby waives,
releases and agrees not to claim any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor. The provisions of this
Section 12.15 shall not limit the obligations of the Borrower or the Servicer
otherwise expressly set forth in this Agreement, including in Sections 2.11,
2.12, 2.13, 9.1 and 9.2.

-93-

--------------------------------------------------------------------------------




Section 12.16    No Fiduciary Duty.
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this Section, the “Lender Parties”), may have economic interests that
conflict with those of the Borrower, its member and/or their Affiliates
(collectively, solely for purposes of this Section, the “Borrower Parties”). The
Borrower agrees that nothing in the Transaction Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and any Borrower
Party, on the other. The Borrower Parties acknowledge and agree that (i) the
transactions contemplated by the Transaction Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Borrower Party on other
matters) or any other obligation to any Borrower Party except the obligations
expressly set forth in the Transaction Documents and (y) each Lender Party is
acting solely as principal and not as the agent or fiduciary of any Borrower
Party, its management, creditors or any other Person. Each Borrower Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower Party agrees that it will not claim that
any Lender Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to such Borrower Party, in connection with such
transaction or the process leading thereto.
Section 12.17    USA PATRIOT Act Notice.
Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of and the Borrower
and other information that will allow such Lender or Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
Section 12.18    Certain Consent and Acknowledgments.
Each of the Facility Agent and the Managing Agents party thereto hereby consents
to the amendment of the Third Amended and Restated Lenders Fee Letter dated as
of March 27, 2012 among the Borrower, the Facility Agent and the Managing Agents
party thereto as set forth in the Fourth Amended and Restated Lenders Fee Letter
dated as of the date hereof between the Borrower and the Facility Agent for the
benefit of the Lenders.  The parties further acknowledge and agree that any
obligation of the Borrower to provide to the Paying Agent monthly lists of
Loans, related reports of projected Collections in respect of such Loans and a
reconciliation of actual and projected Collections in respect of such Loans has
terminated.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-94-

--------------------------------------------------------------------------------




ANNEX I
Definitions
As used in this Agreement and its exhibits, schedules and annexes, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
Account Amounts: On any date of determination, the amounts then on deposit in
the Collection Account and the Interest Reserve Account.
Account Control Agreement: An agreement or agreements with the applicable
Securities Intermediary with respect to one or more Transaction Accounts in
favor of the Facility Agent, for the benefit of the Secured Parties,
substantially in form of Exhibit G hereto (or in such other form as shall be
reasonably acceptable to the Facility Agent).
Accrual Period: The period from and including the Closing Date to but excluding
the initial Payment Date and each successive period from and including a Payment
Date to but excluding the following Payment Date.
Additional Amount: Defined in Section 2.13.
Adjusted Commitment: On any date of determination, with respect to a Committed
Lender for a Conduit Lender, such Committed Lender’s Commitment minus the
aggregate outstanding principal amount of its Support Advances to such Conduit
Lender.
Adjusted Outstanding Loan Balance: With respect to any Defaulted Loan at any
time, the least of (i) the applicable Moody’s Recovery Rate multiplied by the
Outstanding Loan Balance thereof at such time, (ii) its Fair Market Value and
(iii) with respect to any Defaulted Loan that has been a Defaulted Loan for more
than two years, zero.
Administrative Expenses: Any amounts due and payable, including in respect of
any indemnity, from and by or accrued for the account of the Borrower with
respect to any Payment Date to:
(i)    any Agent, including the Agents Fees;
(ii)    the Independent Director, independent accountants, agents and counsel of
the Borrower for fees and expenses (including tax reports); or
(iii)    the Rating Agency for fees and expenses in connection with any rating
(including the annual fee payable with respect to the monitoring of any rating)
of the Rated Facility (including fees and expenses due or accrued in connection
with any credit estimates or ratings of any Loans).
Advance: Defined in Section 2.1(a).




--------------------------------------------------------------------------------




Adverse Claim:  A lien, security interest, pledge, charge, encumbrance or other
right or claim of any Person.
Advisory Agreement: The Investment Advisory Agreement dated as of July 22, 2004,
between PCC and PCM, as extended as of June 6, 2008 and as of May 5, 2014 and as
the same may be further extended from time to time in accordance with its terms.
Affected Party: Each Agent, each Lender and, with respect to any Conduit Lender,
each of its Funding Sources and Support Providers, and any Affiliate of any of
the foregoing.
Affiliate: With respect to a Person means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing. For the avoidance of doubt, Affiliates of the Borrower include
Originator and PCM.
Affiliated: With respect to two or more Persons, the status of such Persons’
being Affiliates of one another.
Agent: Defined in Section 10.1(c).
Agent Rating Requirement: A requirement that is satisfied by any Agent if such
Agent, or a Person which is unconditionally guaranteeing the obligations of such
Agent under this Agreement (in a manner satisfactory to the Rating Agency), has
a long-term unsecured debt rating of “Baa3” or better by Moody’s.
Agents Fees: Collectively, the Documentation Agent Fee, the Calculation Agent
Fee and the Paying Agent Fee.
Agents/Backup Servicer Fee Letter: The letter agreement or agreements in effect
from time to time among the Borrower and one or more of the Backup Servicer, the
Calculation Agent, the Documentation Agent and the Paying Agent in respect of
certain amounts payable to each of the Backup Servicer, the Calculation Agent,
the Documentation Agent and the Paying Agent, as applicable, for its own
account, as it or they may be amended or modified from time to time with the
consent of the Borrower and the Facility Agent.
Aggregate Outstanding Loan Balance: On any date of determination, the sum of the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral on such date.
Aggregate Purchased Loan Balance: On any date of determination, (i) the
Purchased Loan Balances of all Borrowing Base Eligible Loans included as part of
the Collateral on such date, minus (ii) the sum, without duplication, of (A) the
Large Loan Excess Amount, plus (B) the Loan Seniority Excess Amount.
Agreement: This Fifth Amended and Restated Loan and Servicing Agreement.

I-2

--------------------------------------------------------------------------------




Alternate Base Rate: On any date, a fluctuating rate of interest per annum
determined by the Calculation Agent (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
to equal to the higher of (i) the Prime Rate (as provided by KeyBank to the
Calculation Agent) or (ii) the Federal Funds Rate plus 0.50%.
Amortization Period: The period beginning on the Revolving Period Termination
Date and ending on the Final Date.
Annual Expense Cap: $400,000.
Annual Period: Each period consisting of twelve successive periods ending on
consecutive Payment Dates, commencing with the first Payment Date following the
Second Restatement Effective Date.
Applicable Advance Rate Percentage: At any time, the “Applicable Advance Rate
Percentage” specified in the Collateral Quality Matrix for the then applicable
Grid Column.
Applicable Law: As of any date of determination and for any Person, the then
applicable laws, rules, regulations (including proposed, temporary and final
income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including usury laws, the Federal Truth in Lending Act, and
Regulation Z, Regulation W and Regulation B of the Federal Reserve Board), and
the then applicable judgments, decrees, injunctions, writs, orders, or actions
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.
Applicable Overcollateralization Ratio: At any time, the “Applicable
Overcollateralization Ratio” specified in the Collateral Quality Matrix for the
then applicable Grid Column.
Approved Valuation Agent: Lincoln International or another independent valuation
agent which is not an Affiliate of any party hereto and is appointed by the
initial Servicer with the consent of the Facility Agent, which consent shall not
be unreasonably withheld. The Servicer shall give prompt notice of the
appointment of any other or additional Approved Valuation Agent to Moody’s.
Asset Coverage Ratio: As of any date of determination and determined on a
consolidated basis in accordance with GAAP: the ratio of (i) the fair market
value of the total assets of the Originator and its consolidated subsidiaries
(for such purpose, the “fair market value” of any Loan being the Fair Market
Value thereof as most recently determined pursuant to this Agreement), less all
liabilities (other than Indebtedness, including Indebtedness hereunder) of the
Originator and its consolidated subsidiaries, to (ii) the aggregate amount of
Indebtedness (including, for the avoidance of doubt, Indebtedness hereunder) of
the Originator and its consolidated subsidiaries.
Assignment and Acceptance: Defined in Section 11.1(c).

I-3

--------------------------------------------------------------------------------




Assignment of Mortgage: As to each Loan secured by an interest in real property,
one or more assignments, notices of transfer or equivalent instruments, each in
recordable form and sufficient under the laws of the relevant jurisdiction to
reflect the transfer of the related mortgage, deed of trust, security deed or
similar security instrument and all other documents related to such Loan to the
Borrower and to grant a perfected lien thereon by the Borrower in favor of the
Facility Agent on behalf of the Secured Parties, each such Assignment of
Mortgage to be substantially in the form of Exhibit F hereto.
Availability: On any date of determination, the lesser of (i) the maximum
amount, if any, by which the Outstanding Borrowings could be increased without
causing any of the Borrowing Base Test, the Overcollateralization Ratio Test or
the Required Equity Test not to be satisfied on such day, and (ii) the amount by
which the Facility Amount exceeds the Outstanding Borrowings on such day;
provided, however, during the Amortization Period, the Availability shall be
zero.
Available Collections: Defined in Section 2.8(a).
Backup Servicer: U.S. Bank National Association, in its capacity as Backup
Servicer under the Backup Servicing Agreement.
Backup Servicer Expenses: The out-of-pocket expenses to be paid to the Backup
Servicer under the Backup Servicing Agreement.
Backup Servicer Fee: The fee to be paid to the Backup Servicer as set forth in
the Agents/Backup Servicer Fee Letter.
Backup Servicing Agreement: The Third Amended and Restated Backup Servicing
Agreement, dated as of the Fourth Restatement Effective Date, among the
Borrower, the Servicer, the Subservicer, the Facility Agent, the Documentation
Agent and the Backup Servicer.
Bankruptcy Code: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101, et seq.).
Benefit Plan: Any employee benefit plan as defined in Section 3(3) of ERISA that
is subject to Title IV of ERISA in respect of which the Borrower or any ERISA
Affiliate of the Borrower is, or at any time during the immediately preceding
six years was, an “employer” as defined in Section 3(5) of ERISA.
Bond: A security that is in the form of, or represented by, a bond, debenture,
note (other than notes delivered to evidence loans) or other debt instrument, in
each case issued pursuant to an indenture, paying agency agreement or similar
agreement with a trustee or fiscal agent.
Borrower: Defined in the preamble hereto.
Borrower Notice: A written notice, in the form of Exhibit A‑1, A‑2 or A‑3, as
applicable.

I-4

--------------------------------------------------------------------------------




Borrower Permitted Liens: The following Liens:
(i)    Liens created pursuant to the Transaction Documents in favor of the
Facility Agent, as agent for the Secured Parties.
(ii)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate cash
reserves with respect thereto are maintained by the Borrower;
(iii)    Liens securing judgments for the payment of money not constituting an
Event of Default or Optional Redemption Event hereunder;
(iv)     in the case of a Second Lien Loan, the Lien of the senior loan or loans
to which such Second Lien Loan is subordinated; and
(v)    materialmen’s, warehousemen’s and other liens arising by operation of law
in the ordinary course of business for sums not due or sums that are being
contested in good faith.
Borrowing Base: On any date of determination, an amount equal to (i)(a) the
Applicable Advance Rate Percentage multiplied by (b) the Aggregate Purchased
Loan Balance plus (ii) the Account Amounts.
Borrowing Base Eligible Loan: On any date of determination, each Loan which
satisfies each of the following requirements on such date:
(i)the Loan is an Eligible Loan;
(ii)the Loan shall have been valued in accordance with the Management Manual
based on the valuation by the Approved Valuation Agent;
(iii)the Loan is not a Defaulted Loan and, if such Loan shall at any time have
been a Defaulted Loan and is not a Broadly Syndicated Loan, all defaults with
respect thereto shall have been and remained cured without further default for a
period of not less than 6 consecutive months;
(iv)the Loan is rated 1, 2 or 3 in accordance with the Risk Rating Model; and
(v)such Loan has a Moody’s Rating Factor which does not exceed the applicable
Maximum Moody’s Rating Factor; provided that that if and so long as such Loan is
a Rating Pending Loan, such Loan shall satisfy this clause (v) for a period not
exceeding 120 days following the first date on which such Loan was included in
the Collateral if the Servicer makes a good faith determination that the Moody’s
Rating Factor for such Loan will not exceed the Maximum Moody’s Rating Factor
and shall have given notice of such determination to the Documentation Agent and
the Facility Agent.

I-5

--------------------------------------------------------------------------------




Borrowing Base Test: A test that is satisfied as of any Measurement Date if the
Borrowing Base is at least equal to the Outstanding Borrowings.
Breakage Costs: Defined in Section 2.11.
Broadly Syndicated Loan: A Loan (i) which is part of an issuance of at least
$150,000,000 in aggregate principal amount for all pari passu obligations of
which such Loan was a part or series and (ii) title to which is beneficially
owned by four or more unaffiliated lenders (inclusive of the Borrower) or other
holders of record.
Business Day: Any day of the year other than a Saturday or a Sunday on which (i)
banks are not required or authorized to be closed in New York City or the
location of the principal office of the Collateral Custodian (initially St.
Paul, Minnesota) or the location of the office of the Securities Custodian
(initially Boston, Massachusetts), and (ii) if the term “Business Day” is used
in connection with the LIBO Rate or in connection with the making or repayment
of Advances which bear Interest determined by reference to the LIBO Rate, means
the foregoing only if such day is also a day of year on which dealings in United
States dollar deposits are carried on in the London interbank market.
Calculation Agent: Defined in the preamble hereto.
Calculation Agent Fee: As defined in the Agents/Backup Servicer Fee Letter.
Cap Amount: With respect to a Payment Date, the following amount:
CR x AR x NPCB x
AD
 
 
360
 
 
 

where


CR


=
 


the Cap Rate;
 
 
 
 
AR
=
 
0.50
 
 
 
 
NPCB
=
 
the daily average of Net Portfolio Collateral Balance during the Accrual Period
ended on such Payment Date; and
 
 
 
 
AD
=
 
the actual number of days in such Accrual Period.

Cap Rate: With respect to any Accrual Period ending on or after the Fourth
Restatement Effective Date, a rate per annum equal to 3.75% plus the LIBO Rate
for such Accrual Period.

I-6

--------------------------------------------------------------------------------




Change-in-Control: With respect to any entity, the date on which (i) any Person
or “group” acquires any “beneficial ownership” (as such terms are defined under
Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of 1934,
but excluding any Benefit Plan of such entity or its subsidiaries, and any
Person acting in its capacity as a trustee, agent or other fiduciary or
administrator of any such Benefit Plan), either directly or indirectly, of
membership interests or other equity interests or any interest convertible into
any such interest in such entity having more than fifty percent (50%) of the
voting power for the election of managers of such entity, if any, under ordinary
circumstances, or (ii) an entity sells, transfers, conveys, assigns or otherwise
disposes of all or substantially all of the assets of such entity; provided,
however, that a pledge of membership interests in the Borrower subject to an
intercreditor agreement and other terms acceptable to the Facility Agent and the
Required Lenders will not be deemed a Change-in-Control of the Borrower as long
as the pledgeholder has not taken any action to realize on such pledge or any
portion thereof.
Charged-Off Loan: Any Loan (i) that is 90 days past due with respect to any
interest or principal payment, (ii) for which an Insolvency Event has occurred
with respect to the related Obligor or (iii) that is or should be written off as
uncollectible by the Servicer in accordance with the Management Manual.
Charged-Off Ratio: With respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Collection Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Transferred Loans and repurchased Loans that
became Charged-Off Loans during such Collection Period and (ii) the denominator
of which is equal to (A) the sum of (x) the Aggregate Outstanding Loan Balance
as of the first day of such Collection Period and (y) the Aggregate Outstanding
Loan Balance as of the last day of such Collection Period, divided by (B) two.
Clearstream: Clearstream Banking, société anonyme, and any successor or
successors thereto.
Closing Date: June 6, 2007.
Collateral: All right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:
(i)    the Transferred Loans, and all monies due or to become due in payment of
such Loans on and after the related Purchase Date;
(ii)    any Related Property securing the Transferred Loans including all
proceeds from any sale or other disposition of such Related Property;
(iii)    the Loan Documents relating to the Transferred Loans;
(iv)    all Supplemental Interests related to any Transferred Loans;

I-7

--------------------------------------------------------------------------------




(v)    each Transaction Account, all funds held in such account, and all
certificates and instruments, if any, from time to time representing or
evidencing any Transaction Account or such funds;
(vi)    all Collections and all other payments made or to be made in the future
with respect to the Transferred Loans, including such payments under any
guarantee or similar credit enhancement with respect to such Loans, including
any payments received by the Borrower or on behalf of the Borrower by the
Servicer or the Originator in respect of the Transferred Loans and whether in
the form of cash, checks, wire transfers, electronic transfers or any other form
of payment;
(vii)    the Purchase Agreement; and
(viii)    all income and Proceeds of the foregoing.
Collateral Custodian: U.S. Bank National Association, in its capacity as
Collateral Custodian under the Custody Agreement, together with its successors
and assigns.
Collateral Quality Matrix: The matrix set forth on Annex VI.
Collateral Quality Tests: Each of the seven tests specified in the Collateral
Quality Matrix performed with respect to the Eligible Loans included in the
Collateral on any date of determination that are satisfied so long as the
maximum or minimum, as applicable, value for such test corresponding to the
currently applicable Grid Column in the Collateral Quality Matrix is not
exceeded.
Collateral Value: On any date of determination, (i) with respect to an Eligible
Loan other than a Defaulted Loan, the Outstanding Loan Balance of such Loan on
such date, provided that if such Eligible Loan was purchased by the Originator
or by the Borrower for a purchase price of less than 85% of the Outstanding Loan
Balance thereof, the Collateral Value of such Eligible Loan (if determined
pursuant to this clause (i)) shall be such purchase price, reduced by the
aggregate Principal Collections applied to reduction of the Outstanding Loan
Balance of such Loan after the date of purchase, and (ii) with respect to an
Eligible Loan which is a Defaulted Loan, the Adjusted Outstanding Loan Balance
of such Defaulted Loan on such date, and (iii) with respect to a Loan which is
not an Eligible Loan or which has not been valued by the Approved Valuation
Agent, zero.
Collection Account: Defined in Section 7.4(e)(i).
Collection Period: Each calendar month; provided that for purposes of Interest
Collections only, the “Collection Period” shall mean each period from and
including any Reporting Date to, but excluding, the next following Reporting
Date.
Collections: (i) All cash collections or other cash proceeds of a Transferred
Loan received by or on behalf of the Borrower by the Servicer or the Originator
from or on behalf of any Obligor in payment of any amounts owed in respect of
such Transferred Loan, including Interest Collections, Principal Collections,
Insurance Proceeds, and all Recoveries, (ii) all amounts received

I-8

--------------------------------------------------------------------------------




by the Borrower in connection with the repurchase of an Ineligible Loan pursuant
to Section 7.1 of the Purchase Agreement, (iii) all amounts received by the
Borrower in connection with the purchase of a Transferred Loan pursuant to
Section 7.7, (iv) any amounts to be transferred from the Interest Reserve
Account to the Collection Account as provided in Section 7.4(g), and (v)
interest earnings in the Collection Account or the Interest Reserve Account.
Commercial Paper Notes: On any day, any short-term promissory notes issued by
any Conduit Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such Conduit Lender to fund or maintain the
Outstanding Borrowings.
Commitment: During the Revolving Period (i) for each Committed Lender, the
commitment of such Committed Lender to fund any Advance to the Borrower in an
amount not to exceed the amount immediately under such Lender’s name on the
signature pages of this Agreement, as such amount may be modified in accordance
with the terms hereof, and (ii) with respect to any Person who becomes a
Committed Lender pursuant to an Assignment and Acceptance or Joinder Agreement,
as applicable, the commitment of such Person to fund any Advance to the Borrower
in an amount not to exceed the amount set forth in such Assignment and
Acceptance or Joinder Agreement, as applicable, as such amount may be modified
in accordance with the terms hereof and thereof. During the Amortization Period,
for each Committed Lender, aggregate outstanding Advances then funded by such
Committed Lender.
Commitment Increase Agreement: Defined in Section 2.15(a)(ii).
Committed Lender: Each financial institution which is, or may become, party to
this Agreement as a Committed Lender as designated on the signature pages hereto
or to the Assignment and Acceptance or Joinder Agreement, as applicable, by
which it becomes a party to this Agreement.
Conduit Lender: Each Lender (if any) designated as a Conduit Lender in the
Assignment and Acceptance or Joinder Agreement, as applicable, by which it
becomes a party to this Agreement.
Contractual Obligation: With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
Covenant-Lite Loan: A Loan that (i) does not contain any financial covenants or
(ii) does not requires the Obligor to comply with a Maintenance Covenant;
provided that a Loan described in clause (i) or (ii) which either contains a
cross default provision or is pari passu with another loan by the Obligor
forming part of the same loan facility that contains an Incurrence Covenant and
a Maintenance Covenant shall be deemed not to be a Covenant-Lite Loan if the
holders of the subject Loan have the right to enforce and to exercise remedies
in the event of a breach of such Incurrence Covenant or Maintenance Covenant.
“Incurrence Covenant” means a covenant by the borrower to comply with one or
more financial covenants only upon the occurrence of certain actions of the
borrower including, but not limited to, a debt issuance, dividend payment,

I-9

--------------------------------------------------------------------------------




share purchase, merger, acquisition or divestiture. “Maintenance Covenant” means
a covenant by the borrower to comply with one or more financial covenants during
each reporting period, whether or not it has taken any specified action.
Current Pay Loan: (i) a Transferred Loan that would otherwise be a Defaulted
Loan as a result of the provisions of clause (a)(iv) of the definition of such
term as to which (A) all scheduled interest and principal payments due (other
than those due as a result of any bankruptcy, insolvency, receivership or other
analogous proceeding) on such Transferred Loan were paid in cash and the
Servicer reasonably expects that the remaining scheduled interest and principal
payments due will be paid in cash, (B) the Moody’s Rating of such Transferred
Loan is at least “Caa2,” and is not on a watch list for possible downgrade, (C)
the Fair Market Value of such Transferred Loan (determined by the Approved
Valuation Agent) is at least 85% of par, and (D) if the Obligor on such
Transferred Loan is the subject of a bankruptcy, insolvency, receivership or
other analogous proceeding, the bankruptcy court or other authorized official
has authorized the payment of interest due and payable on such Loan and all such
payments are current, or (ii) a Defaulted Loan that would not constitute a
Defaulted Loan except for the provisions of clause (a)(v) of the definition of
such term and that satisfies the requirements of clause (i)(A), (i)(C) and, if
applicable, (i)(D) above; provided that to the extent that more than 10% of the
Aggregate Outstanding Loan Balance would otherwise constitute Current Pay Loans,
one or more Transferred Loans that would otherwise be Current Pay Loans having
an Aggregate Principal Balance equal to such excess shall be deemed not to
constitute Current Pay Loans (and shall therefore constitute Defaulted Loans).
Custodian Certification: Defined in the Custody Agreement.
Custodian Exceptions Report: Defined in the Custody Agreement.
Custodian Expenses: The out-of-pocket expenses to be paid to the Collateral
Custodian and Securities Custodian under the Custody Agreement.
Custodian Fee: The fee to be paid to the Collateral Custodian and the Securities
Custodian as set forth in the Agents/Backup Servicer Fee Letter.
Custody Account: The account of such name established pursuant to the Custody
Agreement.
Custody Agreement: The Fourth Amended and Restated Custody Agreement, dated as
of the Fifth Restatement Effective Date, among the Borrower, the Servicer, the
Originator, the Facility Agent, the Documentation Agent, the Collateral
Custodian and the Securities Custodian.
Cut-Off Date: With respect to a Transferred Loan, defined in the Purchase
Agreement.
Debt/EBITDA Ratio: With respect to any Subordinated Loan in the Collateral and
as of the relevant date of determination, the ratio, calculated for the Obligor
thereunder together with its subsidiaries on a consolidated basis, of (i) the
Indebtedness that is pari passu with or senior to such Loan and determined as of
the last day of the most recent fiscal quarter for which consolidated

I-10

--------------------------------------------------------------------------------




financial statements are available for such Obligor and after giving effect to
any other Indebtedness that is senior to or pari passu with such Loan and
outstanding as of the date of determination, but not otherwise reflected in the
consolidated financial statements to (ii) EBITDA for the twelve month period
ended on the last day of such fiscal quarter. For purposes of any determination
of the Debt/EBITA Ratio, the amount of outstanding Indebtedness of an Obligor in
respect of a revolving credit facility or delayed funding term loan facility
shall be deemed to be the commitment amount under such facility.
Defaulted Loan: On any date of determination, any Transferred Loan:
(a) as to which (i) a default as to the payment of principal and/or interest
(including the cash-pay portion of interest on a PIK Loan) and/or commitment or
other fees has occurred and is continuing with respect to such Loan (without
regard to waiver of such payment default) for a period of longer than the
Applicable Grace Period (as defined below); provided that a PIK Loan shall not
be deemed to be defaulted hereunder if payment is deferred for the lesser of (x)
two payment periods or (y) one-year, (ii) a default as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor which is senior or pari passu in right of payment
to such Loan (provided that both such other debt obligation and the Loan are
full recourse obligations of such Obligor), (iii) in respect of which the
Servicer or the Originator shall have taken any of the following actions:
restricting the Obligor’s right to make subordinated payments (other than
payments in respect of owner’s debts and seller financings), acceleration of the
Transferred Loan, foreclosure on collateral for the Loan, increasing its
representation on the Obligor’s Board of Directors or similar governing body, or
increasing the frequency of its inspection rights to permit inspection on
demand, (iv) except in the case of a Transferred Loan which is a Current Pay
Loan, the Obligor of which is the subject of a bankruptcy, insolvency,
receivership or other analogous proceeding and such proceeding has not been
stayed or dismissed, (v) such Loan either (A) has a Moody’s Default Probability
Rating of “Ca” or below or (B) is not a Rating Pending Loan and is unrated, (vi)
with respect to which a Material Modification has occurred other than in
accordance with Section 7.4(a)(ii)(A) or (B) or (vii) which is deemed to be a
Defaulted Loan pursuant to Section 7.4(a);
(b)    such Loan is a Participation in a loan or other debt security (i) that
would, if such loan or other debt security were a Loan, constitute an “Defaulted
Loan” under paragraph (a) above, (ii) in respect of which any payments made by
the Obligor under such loan or other debt security are not received by the
Borrower from the Selling Institution for more than 10 Business Days or (iii) if
the entry of a decree or order by a court having competent jurisdiction adjudges
the related counterparty or Selling Institution as bankrupt or insolvent;
(c)     that in the judgment of the Servicer (exercised in accordance with the
Management Manual) is defaulted; or
(d)
is a Charged-Off Loan.


I-11

--------------------------------------------------------------------------------




For purposes of clause (a)(i) above, the “Applicable Grace Period” shall mean,
(x) except in the case of a Broadly Syndicated Loan, 30 days, or (y) in the case
of a Broadly Syndicated Loan, five days if the Servicer shall have determined in
good faith that the applicable payment default was the result of administrative
error, force majeure or other reasons unrelated to the creditworthiness of the
Obligor, and otherwise zero days.
Defaulting Lender: (a) Any Committed Lender that (i) has failed to perform any
of its funding obligations hereunder within one Business Day of the date
required to be funded by it hereunder (other than failures to fund solely as a
result of (A) a bona fide dispute as to whether the conditions to borrowing were
satisfied on the relevant Borrowing Date, but only for such time as such Lender
is continuing to engage in good faith discussions regarding the determination or
resolution of such dispute, (B) an administrative error or omission by such
Lender, and such failure continues for five Business Days after such Lender
receives written notice or has actual knowledge of such administrative error or
omission, or (C) force majeure, computer malfunctions, interruption of
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control, and such failure
continues for longer than one Business Day after such cause ceases to remain in
effect), (ii) has notified the Borrower, the Documentation Agent or the Facility
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations under
this Agreement, or (iii) has failed, by the date requested by the Facility Agent
in writing following the Facility Agent’s determination that it has a reasonable
basis to believe that such Lender will not comply with its funding obligations
under this Agreement, to confirm in writing to the Facility Agent that it will
comply with its funding obligations under this Agreement, (b) any Lender that
has become or is Insolvent or is the subject of an Insolvency Event or (c) any
assignee of a Defaulting Lender under Applicable Law as contemplated in the last
sentence of Section 2.17(e).
Defaulting Lender Group: Any Lender Group which includes a Defaulting Lender.
Defaulting Lender Excess: With respect to any Defaulting Lender at any time, the
excess, if any, at such time of (i) an amount equal to such Defaulting Lender’s
Funding Percentage multiplied by the Outstanding Borrowings (calculated as if
any other Defaulting Lenders had funded all of their respective Advances) over
(ii) such Defaulted Lender’s outstanding funded Advances.
Defaulting Lender Termination: Defined in Section 2.17(f).
Defaulting Lender Termination Date: Defined in Section 2.17(f).
Default Ratio: With respect to any Collection Period, the percentage equivalent
of a fraction, calculated as of the Determination Date for such Collection
Period, (i) the numerator of which is equal to the aggregate Outstanding Loan
Balance of all Transferred Loans and repurchased Loans (excluding Charged-Off
Loans) that became Defaulted Loans during such Collection Period and (ii) the
denominator of which is equal to (A) the sum of (x) the Aggregate Outstanding
Loan Balance as of the first day of such Collection Period and (y) the Aggregate
Outstanding Loan Balance as of the last day of such Collection Period, divided
by (B) two.

I-12

--------------------------------------------------------------------------------




Derivatives: Any (i) exchange-traded or over-the-counter forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any trust
certificate, credit-linked note, credit derivative transaction, synthetic letter
of credit or other transaction, contract, instrument, undertaking or security
purchased from, or entered into with a counterparty the returns on which are
linked to the credit performance of a related reference obligation and/or
reference obligor, or (iii) any transaction, contract, instrument, undertaking
or security referencing any of the foregoing.
Determination Date: The last day of each Collection Period.
DIP Obligation: Any interest in a Loan that is a loan or financing facility
which is an obligation of a debtor-in-possession pursuant to Section 364 of the
Bankruptcy Code.
Documentation Agent: Defined in the preamble hereto.
Documentation Agent Fee: As defined in the Agents/Backup Servicer Fee Letter.
EBITDA: For any period, (a) net income for such period plus the interest on
Indebtedness, provisions for taxes based on income, and any extraordinary losses
for such period, minus any extraordinary gains for such period, but without
adjustment for any noncash income or noncash charges that are classified as such
under GAAP plus (b) the amount of all depreciation and amortization expense
deducted in determining net income for such period, which will include
adjustments deemed reasonable by the Servicer in accordance with the Management
Manual.
Eligible Assignee: A Qualified Lender who is approved by the Facility Agent as a
Purchasing Lender pursuant to Section 11.1 (such approval not to be unreasonably
withheld).
Eligible Loan: On any date of determination, each Loan which satisfies each of
the following requirements:
(i)    the Loan (other than Noteless Loan or a Participation) is evidenced by a
promissory note that, together with all related Loan Documents, have been duly
authorized and are in full force and effect and constitute the legal, valid and
binding obligation of the Obligor of such Loan to pay the stated amount of the
Loan and interest thereon, and the related Loan Documents are enforceable
against such Obligor in accordance with their respective terms;
(ii)    the Loan, if it is a Noteless Loan, is evidenced by a credit agreement
or other documents containing an express unconditional promise to pay in a form
reasonably satisfactory to the Facility Agent that together with all related
Loan Documents, have been duly authorized and are in full force and effect and
constitute the legal, valid and binding obligation of the Obligor of such Loan
to pay the stated amount of the Loan and

I-13

--------------------------------------------------------------------------------




interest thereon, and the related Loan Documents are enforceable against such
Obligor in accordance with their respective terms;
(iii)    the Loan, if it is a Participation, is evidenced by a participation
agreement that has been duly authorized and is in full force and effect and
constitutes the legal, valid and binding obligation of the Selling Institution,
and the underlying Loan Documents (including, except in the case of a Noteless
Loan or a Global Note Loan, the related promissory note) satisfy the
requirements of clause (i) or (ii) above, as applicable;
(iv)    the Loan was originated or acquired in accordance with the terms of the
Management Manual and arose in the ordinary course of the Originator’s business
from the lending of money to the Obligor thereof;
(v)    the Obligor of such Loan has executed all appropriate documentation
required by the Originator;
(vi)    the Loan, together with the Loan Documents related thereto, is a
“general intangible”, an “instrument”, an “account”, or “tangible chattel paper”
within the meaning of the UCC of all jurisdictions that govern the perfection of
the security interest granted therein;
(vii)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;
(viii)    the Loan and all related Collateral is owned by the Borrower (or, in
the case of the Borrower’s interest in Related Property securing such Loan, held
by an agent on behalf of the Borrower) free and clear of any Liens except for
Borrower Permitted Liens as provided herein; the Facility Agent, as agent for
the Secured Parties, has a valid and perfected first priority security interest
in the Loan and all related Collateral, free and clear of any Liens except for
Borrower Permitted Liens; all filings (including such UCC filings) as are
necessary in any jurisdiction to perfect such security interest of the Facility
Agent as agent for the Secured Parties in the Loan and all related Collateral
have been made; and no effective financing statement or other instrument similar
in effect covering the Loan or any related Collateral is on file in any
recording office except such as may be filed in favor of the Facility Agent
relating to this Agreement or reflecting the transfer of the Loan or such
Collateral from the Originator to the Borrower;
(ix)    the Loan, together with the related Loan Documents, is fully assignable
(subject only to (A) the right of the applicable Obligor to consent to the
assignment of such Loan so long as the terms of the applicable agreements and
other documents do not allow such consent to be unreasonably withheld or
delayed, and such Obligor shall not have such a right to consent if an event of
default or similar event (however denominated) shall have occurred and be
continuing with respect to such Loan, (B) prohibition on transfer to, or to a
competitor or private equity sponsor of, the Obligor or any Affiliate of any of
the

I-14

--------------------------------------------------------------------------------




foregoing, (C) prohibition on transfer to any lender that is in default of any
of its obligations under the related Loan Documents, (D) limitation on the
number of transferees or lenders at any one time, (E) where the Loan is a
syndicated loan agented by a Person other than the Servicer or any Affiliate of
the Servicer, the right of the agent to consent to the assignment of such Loan
so long as the terms of the applicable agreements and other documents do not
allow such consent to be unreasonably withheld or delayed, (F) prohibition on
transfer to other lenders to the applicable Obligor or specified institutions or
other Persons; and (G) such other limitations on assignability which shall have
been consented to by the Facility Agent in its reasonable discretion);
(x)    the Loan was documented and closed in accordance with the Management
Manual, including the relevant opinions and assignments, and, except in the case
of Noteless Loans, there is only one current original Underlying Note;
(xi)    each delivery required with respect to the Loan, to the extent required
to have been made pursuant to Section 2 of the Custody Agreement on or prior to
the applicable date of determination of the eligibility of such Loan, has been
timely made in accordance with such Section;
(xii)    the Loan, together with the Loan Documents related thereto, does not
contravene in any material respect any Applicable Laws (including laws, rules
and regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Loan Documents related
thereto is in material violation of any such Applicable Laws;
(xiii)    the Loan is denominated and payable only in United States dollars in
the United States;
(xiv)    the Obligor’s jurisdiction of organization and principal office are
located in the United States (including, subject to Facility Agent consent, any
territory of the United States), Canada (excluding Quebec) or any Permitted
Jurisdiction, and any Related Property (other than, for the avoidance of doubt,
any de minimis operations) is located in the United States (including, subject
to Facility Agent consent, any territory of the United States) or Canada
(excluding Quebec);
(xv)    the Loan is secured by a perfected Lien under the UCC or other
applicable law in Related Property, and all such Related Property is free of any
Liens except for Obligor Permitted Liens;
(xvi)    the Loan does not allow for rights of rescission, set off, counterclaim
or defense (other than in favor of the lender or lenders thereunder or their
agents), and no material dispute has been asserted with respect to the Loan;
(xvii)    the Related Property with respect to such Loan is insured in
accordance with the Management Manual;

I-15

--------------------------------------------------------------------------------




(xviii)    on the date such Loan was first included in the Collateral, the Loan
had a remaining term to maturity of, no more than 96 months;
(xix)    such Loan bears interest which is due and payable no less frequently
than semi-annually;
(xx)    if such Loan is a PIK Loan, the cash-pay portion of interest on such
Loan is payable at a current rate at least equal to seven and one half percent
(7.50%) per annum (for the avoidance of doubt, a PIK Loan which permits the full
deferral of interest for any period is not an Eligible Loan);
(xxi)    if such Loan is a Fixed Rate Loan, the per annum rate at which current
cash-pay interest thereon is calculated and payable is at least equal to 7.50%,
and if such Loan is not a Fixed Rate Loan, the per annum spread over the
applicable LIBO Rate (or the comparable index rate) (with respect to Loans that
do not bear interest based upon the LIBO Rate or a comparable index rate or for
which there is a floor for the interest rate, the spread shall be deemed to be
the all-in rate minus the LIBO Rate) at which current cash-pay interest thereon
is calculated and payable is at least equal to 3.50%, provided that if such Loan
was purchased by the Originator or by the Borrower for a purchase price of less
than 95% of the Outstanding Loan Balance thereof, then the interest rate on such
Loan for purposes of this clause shall be calculated as (a) the current stated
interest rate under such Loan multiplied by (b) the outstanding principal
balance of such Loan multiplied by (c) a ratio calculated as (1) the original
principal balance of such Loan as of the date of acquisition by the Originator
or the Borrower, as the case may be, divided by (2) the original purchase price
paid by the Originator or the Borrower;
(xxii)    the Obligor has not funded any required payments (directly or
indirectly) in respect of such Loan with another Loan or other extension of
credit from the Originator or any of its Affiliates (or any Person from which
such Loan was purchased directly or indirectly by the Originator or any
Affiliate of any such Person); provided that a Loan shall not be excluded as an
Eligible Loan under this clause solely by reason of the funding of capitalized
or similar initial interest payments, on such Loan for a period not exceeding
one year from the initial disbursement of such Loan, from the proceeds of such
Loan in accordance with the original terms of such Loan;
(xxiii)    the Loan is not a loan or extension of credit made by the Originator
or any of its Affiliates for the purpose of making any principal, interest or
other payment on any other Loan necessary in order to keep such other Loan from
becoming delinquent;
(xxiv)    the Loan’s commodity price risk (if any) has been appropriately hedged
by the Obligor in accordance with the Management Manual;
(xxv)    the related Loan Documents do not require any future advances to be
made to the related Obligor on or after the date such Loan is acquired by the
Borrower;

I-16

--------------------------------------------------------------------------------




(xxvi)    no payments in respect of the Loan (including principal or interest)
are subject to deduction or withholding for or on account of any Taxes;
(xxvii)    on the date such Loan was first included in the Collateral, the Loan
was not a Defaulted Loan or Current Pay Loan and, if such Loan is a PIK Loan, no
installments of interest on such Loan were then deferred or capitalized (whether
or not in accordance with the terms thereof);
(xxviii)    the Loan is not in the form of an installment sale agreement, lease
or other arrangement under which the lender or any agent thereof acquires title
to or an ownership interest in any Related Property;
(xxix)    the Obligor of the Loan is not a Governmental Authority;
(xxx)    the terms of such Loan require that payments of the principal thereof
and of cash interest thereon be made by the Obligor by wire transfer of funds to
an account designated from time to time by the lender or its agent or assignee;
(xxxi)    such Loan is not a DIP Obligation or a Structured Finance Obligation;
(xxxii)    such Loan is not a Derivative, unless entered into or acquired in
accordance with Section 5.1(h);
(xxxiii)    such Loan is indebtedness of the Obligor and not an equity interest
therein,
(xxxiv)    such Loan is a Covenant-Lite Loan and the Obligor had a minimum
EBITDA of at least $50,000,000 for such Obligor’s immediately preceding fiscal
year; provided that no Covenant-Lite Loan shall be treated as a First Lien Loan;
(xxxv)    on the latest of the Second Restatement Effective Date, the date such
Loan was first included in the Collateral and, if such Loan was then a Rating
Pending Loan, on the date it ceased to be a Rating Pending Loan, such Loan has a
Moody’s Rating Factor which does not exceed the applicable Maximum Moody’s
Rating Factor;
(xxxvi)    if the Loan is a Participation, on the date such Loan was first
included in the Collateral the Selling Institution has either a long-term
unsecured debt rating of “A1” or better by Moody’s or a short-term unsecured
debt rating or certificate of deposit rating of “P-1” or better by Moody’s;
(xxxvii)    such Loan is not a Subordinated Loan, unless such Loan is listed as
a “Permitted Subordinated Loan” on Schedule III;
(xxxviii)    the inclusion of such Loan as an Eligible Loan does not result in
the Collateral Values of all Eligible Loans whose interest payments are due and
payable less frequently than monthly to exceed 70% of the Collateral Values of
all Eligible Loans;

I-17

--------------------------------------------------------------------------------




(xxxix)    the inclusion of such Loan as an Eligible Loan does not result in the
Collateral Values of all Eligible Loans that are secured by, or the payment of
which is derived from, obligations of consumers, to exceed 7.5% of the
Collateral Values of all Eligible Loans;
(xl)    the Borrower’s purchase price of such Loan under the Purchase Agreement
or, if such Loan was purchased by the Originator or an Affiliate of the
Originator from a third party, the Originator’s or such Affiliate’s purchase
price thereof was at least equal to 50% of the outstanding principal balance
thereof at the time of purchase;
(xli)    the inclusion of such Loan as an Eligible Loan does not result in more
than (A) three Non-Credit Estimate Large Facility Obligor Loans, (B) three
Non-Credit Estimate Non-Seasoned Obligor Loans or (C) five Non-Credit Estimate
Loans being included as Eligible Loans;
(xlii)    if such Loan was a Non-Credit Estimate Non-Seasoned Obligor Loan, such
Loan received a monitored publicly available Moody’s rating or a Moody’s Credit
Estimate on or before the first anniversary of the date of its purchase by the
Borrower pursuant to the Purchase Agreement (or such later date occurring at or
before the end of the 16th calendar month following such date of purchase to
which the Facility Agent shall have consented); and
(xliii)    the acquisition or holding of such Loan by the Borrower does not
violate Section 5.1(u).
Equity Issuance: Any issuance by a Person of any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security (other than a debt security) convertible into or exchangeable for any
share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination. For the avoidance of doubt, Equity Issuances shall include the
issuance of any equity interest (as described above) upon the conversion or
exchange of any debt security that is convertible or exchangeable, or is being
converted or exchanged, for any such equity interest.
ERISA: The U.S. Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.
ERISA Affiliate: (i) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as the Borrower; (ii) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Internal Revenue Code) with the Borrower or (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue

I-18

--------------------------------------------------------------------------------




Code) as the Borrower, any corporation described in clause (i) above or any
trade or business described in clause (ii) above.
Euroclear: Euroclear Bank S.A./N.V., as operator of the Euroclear system, and
any successor or successors thereto.
Eurodollar Disruption Event: With respect to any Advance as to which Interest
accrues or is to accrue at a rate based upon the LIBO Rate, any of the
following:  (i) a determination by a Lender or its Support Provider that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority to obtain United States dollars in the London interbank
market to make, fund or maintain any Advance or any related Support Advance;
(ii) a determination by the Required Lenders that adequate and reasonable means
do not exist for purposes of determining the LIBO Rate; (iii) a determination by
the Required Lenders that the rate at which deposits of United States dollars
are being offered to such Lenders or their Support Providers in the London
interbank market does not accurately reflect the cost to such Lender or Support
Provider of making, funding or maintaining any Advance or any related Support
Advance; or (iv) a determination by the Required Lenders that United States
dollar deposits are not being offered in the London interbank market to make,
fund or maintain any Advance or any related Support Advance.
Eurodollar Reserve Percentage: On any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.
Event of Default: Defined in Section 8.2.
Excess Concentration Amount: On any date of determination during the Revolving
Period, the sum of, without duplication (after giving effect to the provisions
of Section 7.20 with respect to Excluded Loans, if any), in the order determined
by the Borrower:
(i)    the aggregate amount by which the Collateral Values of Eligible Loans,
the Obligors of which have their principal offices in any one state or territory
of the United States exceeds 25% of the Collateral Values of all Eligible Loans;
(ii)    the aggregate amount by which the Collateral Values of Eligible Loans,
the Obligors of which have their principal offices or jurisdiction of
organization in Canada exceeds 10% of the Collateral Values of all Eligible
Loans;
(iii)    the aggregate amount by which the Collateral Values of Eligible Loans,
the Obligors of which have their principal offices or jurisdiction of
organization in a Permitted Jurisdiction exceeds 10% of the Collateral Values of
all Eligible Loans;
(iv)    the aggregate amount by which the Collateral Values of Eligible Loans,
the Obligors of which are in the same Industry (an “Industry Concentration”),
exceeds, (A) 20% of the Collateral Values of all Eligible Loans in the case of
the largest

I-19

--------------------------------------------------------------------------------




Industry Concentration, (B) 35% of the Collateral Values of all Eligible Loans
in the case of the two largest Industry Concentrations in the aggregate, (C)
47.5% of the Collateral Values of all Eligible Loans in the case of the three
largest Industry Concentrations in the aggregate, and (D) 55% of the Collateral
Values of all Eligible Loans in the case of the four largest Industry
Concentrations in aggregate and (E) 10% of the Collateral Values of all Eligible
Loans in the case of any other Industry Concentration;
(v)    the aggregate amount by which the respective Collateral Values of
Eligible Loans exceed the applicable Large Loan Concentration Limits;
(vi)    the aggregate amount by which the Collateral Values of all Eligible
Loans whose interest payments are due and payable less frequently than quarterly
exceeds 5% of the Collateral Values of all Eligible Loans;
(vii)    the aggregate amount by which the Collateral Values of all Eligible
Loans which are PIK Loans exceeds 5% of the Collateral Values of all Eligible
Loans;
(viii)    the aggregate amount by which the Collateral Values of all Eligible
Loans that have remaining terms to maturity greater than 60 months exceeds 40%
of the Collateral Values of all Eligible Loans;
(ix)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are Fixed Rate Loans exceeds 45% of the Collateral Values of all
Eligible Loans;
(x)    the aggregate amount by which the Collateral Values of all Eligible Loans
with a Moody’s Rating Factor of 4,770 (or in the case of a publicly rated loan,
the equivalent thereof) or higher exceeds 25% of the Collateral Values of all
Eligible Loans;
(xi)    the aggregate amount by which the Collateral Values of all Eligible
Loans which do not have a Moody’s Default Probability Rating exceeds 12.5% of
the Collateral Values of all Eligible Loans;
(xii)    the aggregate amount by which the Collateral Values of all Eligible
Loans which are Participations exceeds 15% of the Collateral Values of all
Eligible Loans;
(xiii)    the aggregate amount by which the Collateral Values of all Eligible
Loans which are Participations entered into by the Borrower with Selling
Institutions (or their Affiliates) having the same credit rating exceeds the
applicable percentage of the Collateral Values of all Eligible Loans set forth
below for such credit rating (in the event of a split rating, the lower rating
shall apply) (provided that if the rating of any Selling Institution has been
placed on watch by Moody’s for possible upgrade or downgrade, such rating shall

I-20

--------------------------------------------------------------------------------




be deemed to have been upgraded or downgraded, as the case may be, by one rating
subcategory):
Credit Rating of Selling
Institution (Moody’s)
Individual Participation
Selling Institution
Percentage
Aggregate Participation
Selling Institution
Percentage
“Aaa”
10%
15%
“Aa1”
10%
15%
“Aa2”
10%
15%
“Aa3”
10%
15%
“A1”
5%
10%
“A2”
5%
5%



(xiv)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are not First Lien Loans exceeds 50% of the Collateral Values of all
Eligible Loans;
(xv)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are Bonds exceeds 20% of the Collateral Values of all Eligible Loans;
(xvi)    the aggregate amount by which the Collateral Values of all Eligible
Loans that were not structured by the Originator exceeds 50% of the Collateral
Values of all Eligible Loans;
(xvii)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are Subordinated Loans exceeds 5% of the Collateral Values of all
Eligible Loans;
(xviii)    the aggregate amount by which the Collateral Values of all Eligible
Loans that prohibit transfer to other lenders to the applicable Obligor or
specified institutions or other persons as contemplated by clause (VI) of
clause (ix)(A) of the definition of “Eligible Loans” exceeds 20% of the
Collateral Values of all Eligible Loans;
(xix)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are Covenant-Lite Loans exceeds 10% of the Collateral Values of all
Eligible Loans;
(xx)    the aggregate amount by which the Collateral Values of Eligible Loans,
the Obligors of which are Affiliates of the Originator exceeds 20% of the
Collateral Values of all Eligible Loans; and
(xxi)    the aggregate amount by which the Collateral Values of all Eligible
Loans that are Non-Credit Estimate Loans exceeds 10% of the Collateral Values of
all Eligible Loans.

I-21

--------------------------------------------------------------------------------




Excluded Loan: Defined in Section 7.20.
Existing Loan and Servicing Agreement: Defined in the preamble to this
Agreement.
Expected Final Payment Date: The first anniversary of the last day of the
Revolving Period (or, if such day is not a Business Day, the next succeeding
Business Day).
Facility Agent: Defined in the preamble hereto.
Facility Amount: Initially, $800,000,000 as such amount may be increased or
decreased from time to time at the request of the Borrower pursuant to
Section 2.15; provided that on any day on or after the Revolving Period
Termination Date, the Facility Amount shall be equal to the amount of
Outstanding Borrowings on such day.
Facility Increase: Defined in Section 2.15(a).
Fair Market Value: With respect to each Loan, the least of (i) (A) the
outstanding principal amount of such Loan times (B) the price most recently
determined by the Borrower on such Loan in accordance with the Management Manual
based on a valuation from the Approved Valuation Agent, (ii) the remaining
principal amount of such Loan and (iii) if such Loan (other than a Current Pay
Loan) has been reduced in value below the remaining principal amount thereof
(other than as a result of the allocation of a portion of the remaining
principal amount to warrants), the value of such Loan as required by, and in
accordance with, the 1940 Act and any orders of the United States Securities and
Exchange Commission issued to the Originator, to be determined by the Board of
Directors of the Originator and reviewed by its auditors. If such Loan is a
Current Pay Loan and the Fair Market Value thereof shall not have been
determined in accordance with clause (i) above, such Loan shall be deemed to
have a Fair Market Value equal to zero.
Federal Funds Rate: For any period, a fluctuating interest rate per annum for
each day during such period equal to (i) the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York; or (ii) if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:30 a.m. (New
York City time) for such day on such transactions received by the Collateral
Agent from three federal funds brokers of recognized standing selected by it.
Federal Reserve Board: The Board of Governors of the Federal Reserve System.
Fee Letters: Collectively, the Lenders Fee Letter, the Agents/Backup Servicer
Fee Letter and the Structuring Agent Fee Letter.
Fifth Restatement Effective Date: The date on which each of the conditions set
forth in Section 3.1 shall have been satisfied or waived in accordance with the
provisions of this Agreement.

I-22

--------------------------------------------------------------------------------




Final Date: The date following the Revolving Period Termination Date on which
all Outstanding Borrowings have been reduced to zero, the Lenders have received
all accrued Interest, fees, and all other amounts owing to them under this
Agreement and each of the Backup Servicer, the Collateral Custodian and the
Agents have each received all amounts due to them in connection with the
Transaction Documents.
First Lien Loan: A Loan which is a Senior Secured Loan; provided that no
Covenant-Lite Loan shall be a First Lien Loan.
Fixed Rate Loan: A Loan which bears interest at a fixed rate of interest (it
being understood that any Loan which bears interest at a floating rate of
interest subject to a floor rate shall not constitute a Fixed Rate Loan).
Fourth Restatement Effective Date: March 27, 2014.
Funding Date: Any day on which an Advance is made in accordance with and subject
to the terms and conditions of this Agreement.
Funding Percentage: With respect to a Committed Lender, its Commitment as a
percentage of the Facility Amount and, with respect to a Conduit Lender, its
Maximum Advance Amount as a percentage of the Facility Amount.
Funding Request: A Borrower Notice requesting an Advance substantially in the
form of Exhibit A‑1 hereto.
Funding Source: With respect to a Conduit Lender, any financing conduit or
intermediate special purpose entities from which, directly or indirectly, such
Conduit Lender receives funds to finance such Conduit Lender’s making or
maintaining its Advances hereunder.
GAAP: Generally accepted accounting principles as in effect from time to time in
the United States.
Global Note Loan: A Bond or Loan as to which the Underlying Note is held by the
nominee for any of The Depository Trust Company, Clearstream or Euroclear or any
other internationally recognized depositary or clearing system.
Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over such Person.
Grid Column: At any time, the applicable column labeled (1), (2) or (3)
contained in the Collateral Quality Matrix (with the column labeled (1) being
the “lowest” Grid Column and the column labeled (3) being the “highest” Grid
Column), determined in accordance with Section 7.22.

I-23

--------------------------------------------------------------------------------




Guarantor: PCC and its permitted successors and assigns under the Guaranty
Agreement.
Guaranty Agreement: The Amended and Restated Guaranty Agreement, dated as of the
Fourth Restatement Effective Date, from the Guarantor in favor of the Facility
Agent for the benefit of the Secured Parties.
Increased Costs: Any amounts required to be paid by the Borrower to an Affected
Party pursuant to Section 2.12.
Indebtedness: With respect to a Person at any date, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument, (ii) all obligations
of such Person under capital leases, (iii) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (iv)
all liabilities secured by any Adverse Claims on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (v) all net indebtedness, obligations or liabilities of
that Person in respect of Derivatives, and (vi) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness described in clauses (i) through (v) above.
Indemnified Amounts: Defined in Section 9.1(a).
Indemnified Parties: Defined in Section 9.1(a).
Independent Director: With respect to a subject Person, a natural person who
qualifies as an “independent director” within the meaning of the Borrower’s
limited liability company agreement and, for the five-year period prior to his
or her appointment as Independent Director has not been, and during the
continuation of his or her service as Independent Director is not: (i) a direct,
indirect or beneficial stockholder, employee, director, member, manager,
partner, officer, affiliate or associate of the Originator, the Servicer, the
Subservicer or any of their respective Affiliates (other than his or her service
as an Independent Director of such subject Person); (ii) any Obligor with
respect to a Loan held by the Originator or the Borrower or any Affiliate of any
Obligor (other than his or her service as an Independent Director of such
subject Person); or (iii) any member of the immediate family of a person
described in (i) or (ii).
Industry: The industry of an Obligor as determined by reference to the Moody’s
Industry Classifications.
Ineligible Loan: Defined in the Purchase Agreement.
Insolvency Event: With respect to a specified Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable Insolvency Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or

I-24

--------------------------------------------------------------------------------




similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (ii) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
Insolvency Laws: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
Insolvency Proceeding: Any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.
Insolvent: As to any Person at any time, having a state of affairs such that any
of the following conditions is met:  (i) the fair value of the property owned by
such Person is not greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities are evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (ii) the present fair salable value of the property owned by
such Person in an orderly liquidation of such Person is less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured; (iii) such Person is not able to realize
upon its property and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business; (iv) such Person intends to, or believes that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is engaged in business or a transaction, or is about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital.
Insurance Policy: With respect to any Loan included in the Collateral, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.
Insurance Proceeds: Any amounts payable or any payments made, to the Borrower or
to the Servicer on its behalf under any Insurance Policy.

I-25

--------------------------------------------------------------------------------




Interest: For each Accrual Period and each Advance outstanding during such
Accrual Period, the product of the following, as determined by the Calculation
Agent (each such determination, absent manifest error, to be conclusive and
binding on all parties hereto and their assignees):
IR x P x
 
AD
 
 
DC
 
 
 

where
IR
=
 
the daily average Interest Rate applicable to such Advance during such Accrual
Period (or such portion thereof during which such Advance was outstanding);
 
 
 
 
P
=
 
the daily average of the outstanding principal amount of such Advance on each
day during such Accrual Period (or such portion thereof during which such
Advance was outstanding);
 
 
 
 
AD
=
 
the actual number of days in such Accrual Period (or such portion thereof during
which such Advance was outstanding); and
 
 
 
 
DC
=
 
360 (unless another day count convention is required in respect of any Interest
Rate as set forth in Section 2.10(a));



provided, however, that no provision of this Agreement shall require or permit
the collection of Interest in excess of the maximum permitted by Applicable Law.
Interest shall not be considered paid by any distribution if at any time such
distribution is rescinded or must otherwise be returned for any reason.
Interest Collections: Any and all (i) amounts received in respect of any
interest, fees or other similar charges on a Transferred Loan (other than a
Defaulted Loan) from or on behalf of any Obligors that are deposited into the
Collection Account, (ii) all payments or proceeds of any Defaulted Loan to the
extent that such payments and proceeds in the aggregate exceed the principal
balance of such Defaulted Loan, (iii) all payments and proceeds from
Supplemental Interests, and (iv) interest and other net earnings from amounts on
deposit in the Collection Account. For the avoidance of doubt, no amounts that
relate to Defaulted Loans, other than as provided in clause (ii) above, shall
constitute “Interest Collections”.
Interest Coverage Ratio: With respect to any Collection Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Collection Period, (a) the numerator of which is equal to the excess of (i) the
aggregate Interest Collections for such Collection Period over (ii) the sum of
(A) the aggregate amounts payable pursuant to clauses (i) and (iv) of
Section 2.8(a) on the related Payment Date plus (B) 1/12th of the Annual Expense
Cap, and (b) the denominator of which is equal to the aggregate amount payable
pursuant to clause (vi) of Section 2.8(a) on the related Payment Date.

I-26

--------------------------------------------------------------------------------




Interest Coverage Test: A test that is satisfied as of any Determination Date if
the Interest Coverage Ratio shall be equal to or greater than 150%.
Interest Rate: For each day during any Accrual Period commencing on or after the
Payment Date immediately preceding the Fifth Restatement Effective Date, with
respect to any Advance, a rate per annum equal to the sum of (i) the LIBO Rate
for such Accrual Period or, if a Eurodollar Disruption Event occurs for such
Accrual Period, the Alternate Base Rate for such day, plus (ii) the applicable
Margin for such day; provided that in the event that a Funding Request with
respect to an Advance shall not have been delivered to the Documentation Agent
pursuant to Section 2.1(b) at or before 10:00 a.m. (New York City time) on the
second Business Day preceding the related Funding Date, the Interest Rate
applicable to such Advance until the second Business Day following the date of
such Funding Request shall be the sum of (A) the Alternate Base Rate for such
day, plus (B) the applicable Margin for such day.
Interest Reserve Account: Defined in Section 7.4(g)(i).
Interest Reserve Account Requirement: For any date of determination, (i) in an
Accrual Period with respect to which the LIBO Rate is lower than 1.0%, an amount
equal to 0.70% of the Outstanding Borrowings on such date, and (ii) in an
Accrual Period with respect to which the LIBO Rate is 1.0% or higher, an amount
equal to 0.53% of the Outstanding Borrowings on such date.
Internal Revenue Code: The Internal Revenue Code of 1986.
Investment: With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
assets pursuant to the Purchase Agreement and excluding commission, travel and
similar advances to officers, employees and directors made in the ordinary
course of business.
Joinder Agreement: Defined in Section 2.15(a)(i).
Key: KeyBank National Association, in its individual capacity.
Key Person Event: (a) John F. Barry III shall cease for any reason to be
employed at or by the Subservicer in a substantially similar capacity as on the
Fourth Restatement Effective Date, (b) M. Grier Eliasek shall cease for any
reason to be employed at or by the Subservicer in a substantially similar
capacity as on the Fourth Restatement Effective Date or (c) Brian H. Oswald
shall cease for any reason to act as chief financial officer and chief
compliance officer of PCC and, in each case, a replacement reasonably acceptable
to the Facility Agent shall not have been appointed within 60 days following
such cessation.
Large Loan Concentration Limit: For Eligible Loans of each Obligor, the larger
of (a) 2.9% of the aggregate Outstanding Loan Balance and (b) each of the
following respective amounts: (i) for Eligible Loans of one Obligor designated
by the Borrower, $40,000,000; (ii) for

I-27

--------------------------------------------------------------------------------




Eligible Loans of ten additional Obligors designated by the Borrower,
$35,000,000 each and (iii) for Eligible Loans of each other Obligor, $22,500,000
each.
Large Loan Excess Amount: On any date of determination, the aggregate amount by
which the designated Outstanding Loan Balances of Borrowing Base Eligible Loans
exceed the applicable Large Loan Limits.
Large Loan Limit: For Borrowing Base Eligible Loans of each Obligor, the larger
of (a) 2.9% of the aggregate Outstanding Loan Balance and (b) each of the
following respective amounts: (i) for the Borrowing Base Eligible Loans of one
Obligor designated by the Borrower, $40,000,000; (ii) for Borrowing Base
Eligible Loans of ten additional Obligors designated by the Borrower,
$35,000,000 each; and (iii) for the Borrowing Base Eligible Loans of each other
Obligor, $22,500,000 each.
Legal Final Maturity Date: The tenth anniversary of the Scheduled Commitment
Termination Date (or, in each case if such day is not a Business Day, the next
preceding Business Day).
Lender: Each Conduit Lender and each Committed Lender.
Lender Group: Each group of Lenders consisting of (i) a Conduit Lender which is
not a Committed Lender and one or more the Committed Lenders with respect to
such Conduit Lender or (ii) one or more Committed Lenders (which may include a
Conduit Lender which is a Committed Lender). On the Fifth Restatement Effective
Date, each Committed Lender shall constitute a separate Lender Group. Other
Lender Groups may be designated from time to time thereafter pursuant to an
Assignment and Acceptance or Joinder Agreement, as applicable.
Lenders Fee Letter: Any letter agreement among the Borrower, the Facility Agent
and the Managing Agents in respect of, among other things, the Margin, the
Unused Fee and certain other amounts payable to for the account of one or more
Lenders, as it may be amended or modified and in effect from time to time with
the consent of the Facility Agent and each Managing Agent (acting with the
consent of each affected Lender).
LIBO Rate: With respect an Accrual Period, an interest rate per annum determined
by the Calculation Agent (each such determination, absent manifest error, to be
conclusive and binding on all parties hereto and their assignees) to be equal
to:
(i)    the posted rate for one month deposits in United States dollars appearing
on Reuters Page LIBOR01 at 11:00 a.m. (London time) on the Business Day that is
the second Business Day immediately preceding the first day of such Accrual
Period (the “LIBOR Determination Date”); or
(ii)    if, on any LIBOR Determination Date, no such rate appears on Reuters
Page LIBOR01, the arithmetic mean of the offered quotations of the Reference
Banks to prime banks in the London interbank market for one month deposits in
United States dollars by reference to requests for quotations as of
approximately 11:00 a.m. (London

I-28

--------------------------------------------------------------------------------




time) on such LIBOR Determination Date made by the Calculation Agent to the
Reference Banks. If, on any LIBOR Determination Date, at least two of the
Reference Banks provide such quotations, the LIBO Rate for such Accrual Period
shall be deemed to be the arithmetic mean of such quotations. If on any LIBOR
Determination Date fewer than two Reference Banks provide such quotations, the
LIBO Rate for such Accrual Period shall be deemed to be the arithmetic mean of
the offered quotations that leading banks in New York City selected by the
Calculation Agent (after consultation with the Facility Agent) are quoting on
the relevant LIBOR Determination Date for one month deposits in United States
dollars to the principal London offices of leading banks in the London interbank
market.
Lien: With respect to any item of property, (i) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such item or
(ii) the interest of a vendor or lessor under any conditional sale agreement,
financing loan or other title retention agreement relating to such item.
Liquidation Expenses: With respect to any Defaulted Loan, the aggregate amount
of out-of-pocket expenses reasonably incurred by the Borrower or on behalf of
the Borrower by the Servicer (including amounts paid to any subservicer) in
connection with the repossession, refurbishing and disposition of any related
assets securing such Loan including the attempted collection of any amount owing
pursuant to such Loan.
Liquidity Percentage: For a Committed Lender in respect of a Conduit Lender in a
Lender Group, such Committed Lender’s Adjusted Commitment with respect to such
Conduit Lender as a percentage of the aggregate Adjusted Commitments of all
Committed Lenders in such Lender Group.
Liquidity Provider: With respect to a Conduit Lender, any one or more Persons
from which such Conduit Lender is entitled to borrow from, to which a Conduit
Lender is entitled to sell an interest in assets, or with which such Conduit
Lender has entered into a total return swap or other derivative transaction,
providing liquidity support to such Conduit Lender with reference to such
Conduit Lender’s Advances.
Loan: Any senior or subordinate loan arising from the extension of credit to an
Obligor by the Originator (or a Participation therein) or any Bond sold by the
Originator to the Borrower pursuant to the Purchase Agreement.
Loan Documents: (a) With respect to any Loan (other than those described in (b)
below), the following documents or instruments:
(i)    the Primary Loan Documents relating to such Loan;
(ii)    copies of all other material operative documents related to such Loan,
in each case together with any amendments or modifications thereto;
(iii)    if any Loan is secured by real property, an Assignment of Mortgage and
of any other material recorded security documents in recordable form, executed
by the

I-29

--------------------------------------------------------------------------------




Borrower or the prior holder of record, in blank or to the Facility Agent (and
evidencing an unbroken chain of assignments from the prior holder of record to
the Facility Agent), with any assignment to the Facility Agent to be in the
following form: “KeyBank National Association, as Facility Agent for the Secured
Parties” unless such mortgage is held by a collateral agent for the benefit of
the Secured Parties; provided that any assignment related to a Loan included in
the Collateral prior to the Fourth Restatement Effective Date shall be deemed to
meet this requirement for a period of sixty (60) days after the Fourth
Restatement Effective Date if such assignment complied with the requirements of
this clause (a)(iii) as in effect immediately prior to the Fourth Restatement
Effective Date; and
(iv)    either, in each case as indicated on the Loan List, (i) copies of the
UCC-1 financing statements, if any, and any related continuation statements,
each showing the Obligor as debtor and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing but
evidence of filing thereof has not yet been received; and
(b) with respect to any Loan which a party other than the Originator acts as
lead agent and collateral agent or a Broadly Syndicated Loan, the following
documents or instruments:
(i)    the Primary Loan Documents relating to such Loan;
(ii)    copies of all other material operative documents related to such Loan,
in each case together with any amendments or modifications thereto; and
(iii)    either, in each case as indicated on the Loan List, (i) copies of the
UCC-1 financing statements, if any, and any related continuation statements,
each showing the Obligor as debtor and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing but
evidence of filing thereof has not yet been received.
Loan File: With respect to any Loan, the Loan Documents related thereto.
Loan List: The Loan List provided by the Borrower to the Documentation Agent and
the Collateral Custodian, as set forth in Schedule I hereto (which shall include
the specific documents that should be included in each Loan File), as the same
may be changed from time to time in accordance with the provisions hereof and by
notice to the Collateral Custodian.
Loan Register: Defined in Section 7.9(j).
Loan Seniority Excess Amount: On any date of determination, the aggregate amount
by which the Outstanding Loan Balances of all Borrowing Base Eligible Loans that
(i) are not First Lien Loans exceeds 50% and (ii) are not First Lien Loans or
Second Lien Loans exceeds 5%, in each case, of the aggregate Outstanding Loan
Balances of all Borrowing Base Eligible Loans.

I-30

--------------------------------------------------------------------------------




Management Manual: (i) With respect to the Originator, the Borrower and the
initial Servicer, those credit, collection, customer relation and service
policies existing as of the Fourth Restatement Effective Date relating to the
Loans and related Loan Documents, consisting of the Subservicer’s investment
management manual, as updated May 18, 2007, and the Subservicer’s post-closing
portfolio management manual, as updated May 18, 2007, each as on file with the
Facility Agent and the Documentation Agent and as each of the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Sections 5.1(q) and 7.9(f); and (ii) with respect to any Successor Servicer, the
collection procedures and policies of such person (as approved by the Facility
Agent) at the time such Person becomes Successor Servicer.
Managing Agent: Defined in the preamble hereto.
Margin: As defined in the Lenders Fee Letter.
Material Adverse Change: With respect to any Person, any material adverse change
in the business, condition (financial or otherwise), operations, performance or
properties of such Person and its subsidiaries, taken as a whole.
Material Adverse Effect: With respect to any event or circumstance, means a
material adverse effect on (i) the business, condition (financial or otherwise),
operations, performance or properties of the Servicer or the Borrower, in each
case together with its subsidiaries and taken as a whole, (ii) the validity,
enforceability or collectibility of this Agreement or any other Transaction
Document or any Support Facility or the validity, enforceability or
collectibility of the Loans, (iii) the rights and remedies of the Facility Agent
or any Secured Party under this Agreement or any Transaction Document or any
Support Facility, (iv) the ability of the Borrower or the Servicer to perform
its obligations under this Agreement or any other Transaction Document, or (v)
the status, existence, perfection, priority, or enforceability of the Facility
Agent’s or Secured Parties’ security interest in the Collateral.
Material Modification: With respect to a Loan, any amendment or waiver of, or
modification or supplement to, an Underlying Note or other Loan Document with
respect to such Loan executed or effected on or after the date on which such
Loan became a Transferred Loan that, (i) reduces or forgives any or all of the
principal amount due under such Loan, (ii) waives one or more interest payments,
or reduces the interest rate applicable to such Loan to a rate that would cause
such Loan to cease to be an Eligible Loan pursuant to clauses (xx) or (xxi) of
the definition of Eligible Loan, (iii) delays or extends the required or
scheduled amortization of such Loan for credit-related reasons, (iv) provides
additional funds to the Obligor of such Loan or any of its Affiliates for the
purpose of making any principal, interest or other payment on such Loan or any
other Loan necessary in order to keep any such Loan from becoming delinquent, or
(v) constitutes other material credit-related amendment, waiver, modification or
supplement of or to such Loan. An amendment, waiver, modification or supplement
shall be considered to be “credit-related” if a reason therefor is the inability
or anticipated inability of the related Obligor to make any payment in respect
of the related Loan in full when due except for repayment at maturity.
Maximum Advance Amount: For any Conduit Lender which is not a Committed Lender,
the aggregate Commitments of the Committed Lenders in its Lender Group.

I-31

--------------------------------------------------------------------------------




Maximum Facility Amount: $1,500,000,000, as such amount may be increased from
time to time by agreement between the Borrower and the Facility Agent, provided
that the Rating Agency shall have confirmed in writing to the Borrower and the
Facility Agent that (i) such increase will not result in the reduction of its
rating of the existing portion of the Rated Facility to below the Required
Facility Rating or in a withdrawal of its rating of the existing portion of the
Rated Facility and (ii) its rating of the increased portion of the Rated
Facility is at least equal to the Required Facility Rating.
Maximum Lawful Rate: Defined in Section 2.6(c).
Maximum Moody’s Rating Factor: With respect to each Loan included in the
Collateral (i) as of the Second Restatement Effective Date, a Moody’s Rating
Factor equal to 8,070 and (ii) as of any subsequent date of inclusion in the
Collateral, a Moody’s Rating Factor equal to 6,500.
Measurement Date: Each of the following: (i) the date of any Funding Request,
(ii) each Funding Date, (iii) each date on which the Borrower acquires or
disposes of any Eligible Loan or on which the Lien of this Agreement on any
Eligible Loan is released, (iv) each date on which any Loan ceases to be an
Eligible Loan or any Eligible Loan becomes a Defaulted Loan, (v) each date on
which the Servicer becomes aware of a reduction or withdrawal of the Moody’s
Rating of an Eligible Loan, and (vi) the date of any Monthly Report.
Minimum Tangible Net Worth: With respect to the Servicer as at the end of any
fiscal quarter during each fiscal year, the sum of (i) $3,000,000,000 plus (ii)
75% of the Net Proceeds of all Equity Issuances by the Servicer or any
subsidiary of the Servicer (other than Equity Issuances to the Servicer or a
subsidiary of the Servicer) after the Fifth Restatement Effective Date.
Monthly Available Principal: With respect to any Collection Period, the sum of
(i) the aggregate Principal Collections for such Collection Period, plus without
duplication, (ii) any Insurance Proceeds, Recoveries, amounts received by the
Borrower in connection with the repurchase of an Ineligible Loan pursuant to
Section 7.1 of the Purchase Agreement and all amounts received by the Facility
Agent in connection with the release of a Transferred Loan pursuant to
Section 7.7, to the extent, in the case of this clause (ii), that such
Collections are in reduction of or otherwise in respect of the outstanding
principal balance of any Loan.
Monthly Report: Defined in Section 7.11(a).
Moody’s: Moody’s Investors Service, Inc. and any successor thereto.
Moody’s Asset Correlation Factor: A single number determined by the Borrower, or
by the Servicer on its behalf, and recalculated by the Documentation Agent
pursuant to Section 7.21 of this Agreement in accordance with the Moody’s asset
correlation methodology set forth in Annex IV.
Moody’s Assigned Rating: With respect to any Loan as of any date of
determination, (i) the monitored publicly available rating assigned to such Loan
by Moody’s, or (ii) the rating

I-32

--------------------------------------------------------------------------------




corresponding, under the definition of Moody’s Rating Factor, to the Moody’s
Credit Estimate assigned to such Loan by Moody’s, in either case that addresses
the full amount of the principal and interest payable on such Loan.
Moody’s Credit Estimate: With respect to a Loan, the credit assessment
designated, in the form of a Moody’s Rating Factor and recovery rate, for such
Loan by Moody’s upon application by the Borrower in accordance with this
Agreement.
Moody’s Default Probability Rating: With respect to any Loan, as of any
Measurement Date, the rating determined in accordance with the following:
(a)    With respect to First Lien Loans and Second Lien Loans, as follows, in
the following order of priority:
(i)    if the Obligor has a corporate family rating from Moody’s, such corporate
family rating;
(ii)    if clause (i) does not apply and such Loan has a Moody’s Credit
Estimate, the rating corresponding to such Moody’s Credit Estimate under the
definition of Moody’s Rating Factor; and
(iii)    in any other case, the Moody’s Rating of such Loan; and
(b)    With respect to all other Loans, as follows, in the following order of
priority:
(i)    if the Obligor has a senior unsecured obligation with a Moody’s Assigned
Rating, such rating;
(ii)     if clause (i) does not apply and such Loan has a Moody’s Credit
Estimate, the rating corresponding to such Moody’s Credit Estimate under the
definition of Moody’s Rating Factor; and
(iii)    in any other case, the Moody’s Derived Rating of the Loan.
Notwithstanding the foregoing, (A) if the Moody’s rating or ratings used to
determine the Moody’s rating above are on watch for downgrade or upgrade by
Moody’s, the Moody’s Default Probability Rating will be determined adjusting
such Moody’s rating or ratings down two subcategories (if on watch for
downgrade), down one subcategory (if on negative outlook) or up one subcategory
(if on watch for upgrade), (B) for so long as a Loan is in the process of being
reviewed by Moody’s, (x)(I) if an unqualified auditors’ letter has been provided
in connection with such review and the Obligor of such Loan has an interest
coverage ratio greater than or equal to one (1) with respect to such Loan, the
Moody’s Default Probability Rating of such Loan will be deemed “Caal”, and (II)
in all other cases, the Moody’s Default Probability Rating will be deemed
“Caa3”, and (C) if such Loan is a Rating Pending Loan, such Loan shall for a
period of up to ninety (90) days have a Moody’s Default Probability Rating
assigned by the Borrower equal to (I) if the Rating Pending Loan Compliance Test
is satisfied for the current and each prior Annual Period, the lower letter
rating of (x) “B3” (which corresponds to a Moody’s Rating Factor of 3,490) or
(y) the rating that the Servicer

I-33

--------------------------------------------------------------------------------




has applied in good faith using the Moody’s RiskCalc Calculation (which
corresponds to a Moody’s Rating Factor determined under in the definition of
Moody’s Rating Factor), and (II) otherwise “Caa1” (which corresponds to a
Moody’s Rating Factor of 4,770).
Moody’s Diversity Score: With respect to each Moody’s Industry Classification,
the number established by the Borrower, or by the Servicer on its behalf, and
recalculated by the Documentation Agent pursuant to Section 7.21 of this
Agreement by reference to the Diversity Score Table set forth in Annex III
hereto for the related Aggregate Industry Equivalent Unit Score set forth
therein in accordance with the provisions of such Annex.
Moody’s Derived Rating: With respect to a Loan not having a Moody’s Assigned
Rating, as of any Measurement Date, the rating determined in accordance with the
following, in the following order of priority:
(a)    the “Issuer Rating” applicable to the Obligor assigned by Moody’s;
(b)    if no such “Issuer Rating” is available from Moody’s, but there is a
subordinated obligation issued by such obligor that has an Moody’s Assigned
Rating, then (1) if the Moody’s Assigned Rating of such subordinated obligation
is at least “B3” (and, if rated “B3,” not on watch for downgrade), the Moody’s
Derived Rating will be the rating which is one rating subcategory higher than
such Moody’s Assigned Rating, or (2) if the Moody’s Assigned Rating of such
subordinated obligation is less than “B3” (or rated “B3” and on watch for
downgrade), the Moody’s Derived Rating will be such Moody’s Assigned Rating;
(c)    if there is no subordinated obligation issued by such obligor that has an
Moody’s Assigned Rating, but there is a senior secured obligation issued by such
obligor that has an Moody’s Assigned Rating, then (1) if the Moody’s Assigned
Rating of such senior secured obligation is at least “Caa3” (and, if rated
“Caa3,” not on watch for downgrade), the Moody’s Derived Rating will be the
rating which is one subcategory below such Moody’s Assigned Rating, or (2) if
the Moody’s Assigned Rating of such senior secured obligation is less than
“Caa3” (or rated “Caa3” and on watch for downgrade), then the Moody’s Derived
Rating will be “C”;
(d)    if there are no subordinated or senior secured obligations issued by such
obligor that have an Moody’s Assigned Rating, but such obligor has a corporate
family rating from Moody’s, the Moody’s Derived Rating will be one rating
subcategory below such corporate family rating;
(e)    if such obligor does not have any subordinated or senior secured
obligation issued and outstanding, which obligation has a monitored public
rating from S&P, without any postscripts, asterisks or other qualifying
notations, that addresses the full amount of principal and interest promised,
and (i) neither such obligor nor any of its affiliates is subject to
reorganization or bankruptcy proceedings, (ii) no debt securities or obligations
of such obligor are in default, (iii) neither such obligor nor any of its
affiliates has defaulted on any debt during the past two years, (iv) such
obligor has been in existence for the past five years,

I-34

--------------------------------------------------------------------------------




(v) such obligor is current on any cumulative dividends, (vi) the fixed-charge
ratio for such obligor exceeds 125% for each of the past two fiscal years and
for the most recent quarter, (vii) such obligor had a net profit before tax in
the past fiscal year and the most recent quarter, and (viii) the annual
financial statements of such obligor are unqualified and certified by a firm of
independent accountants of international reputation, and quarterly statements
are unaudited but signed by a corporate officer, the Moody’s Derived Rating will
be “Caal”; and
(f)    otherwise, such Loan shall be deemed not to have a Moody’s Derived
Rating;
provided that, with respect to any Participation, to the extent that any seller
counterparty is an entity that has (or whose parent corporation has) a long term
debt rating of less than “A2” from Moody’s or does not have any rating from
Moody’s, the Moody’s Derived Rating will be the lower of (i) “Caa2” and (ii) the
rating of the underlying loan obligation as determined pursuant to the
provisions of this definition; provided further that, with respect to any
Non-Credit Estimate Loan, such Loan will be deemed to have a Moody’s Derived
Rating equal to the lower of (i) “B3” and (ii) the rating that the Servicer has
applied in good faith using the Moody’s RiskCalc Calculation adjusted downwards
by two rating subcategories.
Moody’s Industry Classifications: The industry classifications set forth in
Annex II, as such industry classifications shall be updated at the option of the
Servicer with the consent of the Facility Agent if Moody’s publishes revised
industry classifications.
Moody’s Rating: With respect to any Loan of any Measurement Date, the rating
determined in accordance with the following, in the following order of priority:
(a)    With respect to First Lien Loans:
(i)    if there is an Moody’s Assigned Rating with respect to such Loan, such
Moody’s Assigned Rating; or
(ii)    if clause (i) does not apply and the Obligor has a corporate family
rating from Moody’s, such corporate family rating; or
(iii)    if neither clause (i) or (ii) apply, the rating that is one rating
subcategory above the Moody’s Derived Rating;
(b)    With respect to all other Loans:
(i)    If there is an Moody’s Assigned Rating with respect to such Loan, such
Moody’s Assigned Rating; or
(ii)    if there is no such Moody’s Assigned Rating, the Moody’s Derived Rating;
and
(c)    If neither clause (a) or (b) applies, such Loan shall be deemed not to
have a Moody’s Rating.

I-35

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Moody’s rating or ratings used to
determine the Moody’s rating above are on watch for downgrade by Moody’s, the
Moody’s Rating will be determined by adjusting such Moody’s rating or ratings
down two subcategories (if on watch for downgrade) or down one subcategory (if
on negative outlook).
Moody’s Rating Factor: For each Loan, the number set forth in the table below
opposite the Moody’s Default Probability Rating of such Loan or, in the event
Moody’s establishes additional ratings, such other numbers as may be assigned by
Moody’s and provided by the Borrower or Moody’s to the Facility Agent:
Moody’s
Default Probability Rating
 
Moody’s
Rating Factor
 
Moody’s
Default Probability Rating
 
Moody’s
Rating Factor
Aaa
 
1
 
Ba1
 
940
Aa1
 
10
 
Ba2
 
1,350
Aa2
 
20
 
Ba3
 
1,766
Aa3
 
40
 
B1
 
2,220
A1
 
70
 
B2
 
2,720
A2
 
120
 
B3
 
3,490
A3
 
180
 
Caa1
 
4,770
Baal
 
260
 
Caa2
 
6,500
Baa2
 
360
 
Caa3
 
8,070
Baa3
 
610
 
Ca or lower
 
10,000



Moody’s Recovery Rate: As of any Measurement Date with respect to a Loan, (a)
the recovery rate specifically assigned to such Loan by Moody’s or (b) if no
recovery rate shall have been so assigned, a rate determined in accordance with
clause (i), (ii), (iii), (iv) or (v) below, as applicable:
(i)    If the Loan is a First Lien Loan, other than a Non-Credit Estimate Loan,
the rate determined pursuant to the table below based on the number of rating
subcategories difference between the Moody’s Rating of such Loan and the
corporate family rating of the Obligor with respect to such Loan (for purposes
of clarification, if the Moody’s Rating of such Loan is higher than the
corporate family rating of the Obligor, the rating subcategories difference will
be positive and if it is lower, negative):

I-36

--------------------------------------------------------------------------------




Number of Moody’s Ratings Subcategories Difference between the Moody’s Rating
for the Loan and the corporate family rating of Obligor
 
Moody’s Recovery Rate
+2 or more
 
60%
+1
 
50%
0
 
45%
-1
 
40%
-2
 
30%
-3 or less
 
20%



provided that if such Obligor has a Moody’s corporate family rating but such
Loan does not have a Moody’s Rating, the Moody’s Recovery Rate of such Loan
shall be 45% and if such Loan has a Moody’s Rating but the Obligor of such Loan
does not have a corporate family rating, the Moody’s Recovery Rate of such Loan
shall be 45%;


(ii)    if such Loan is a Second Lien Loan or Bond, other than a Non-Credit
Estimate Loan, the rate determined pursuant to the table below based on the
number of rating subcategories difference between the Moody’s Rating of such
Loan and the senior unsecured rating of the Obligor with respect to such Loan
(for purposes of clarification, if the Moody’s Rating of such Loan is higher
than the senior unsecured rating of the Obligor, the rating subcategories
difference will be positive and if it is lower, negative):


Number of Moody’s Ratings Subcategories Difference between the Moody’s Rating
for the Loan and the senior unsecured rating of Obligor
 
Moody’s Recovery Rate
+2 or more
 
35%
+1
 
30%
0
 
25%
-1
 
10%
-2
 
5%
-3 or less
 
0%



provided that if such Obligor has a Moody’s senior unsecured rating but such
Loan does not have a Moody’s Rating, the Moody’s Recovery Rate of such Loan
shall be 25% and if such Loan has a Moody's Rating but the Obligor of such Loan
does not have a senior unsecured rating, the Moody's Recovery Rate of such Loan
shall be 25%; provided, further, that if (x) the related Obligor has a corporate
family rating and (y) such Loan has a Moody's Rating which exceeds such
corporate family rating, the Servicer may (by notice to the Facility

I-37

--------------------------------------------------------------------------------




Agent and the Documentation Agent) assign to such Loan a Moody’s Recover Rate of
up to 45% if the Servicer shall have reasonably determined, in accordance with
the Credit and Collection Policy, that such assigned Moody’s Recovery Rate is
supported by the collateral coverage, priority in liquidation, obligor leverage
ratio and other characteristics of such Loan and Obligor;


(iii)    If the Loan is a First Lien Loan that is a Non-Credit Estimate Loan,
the Moody’s Recovery Rate of such Loan shall be 40%;


(iv)    If the Loan is a Second Lien Loan that is a Non-Credit Estimate Loan,
the Moody’s Recovery Rate of such Loan shall be 20%; and


(v)    if such Loan is not a First Lien Loan, Second Lien Loan or a Bond, or if
such Loan’s Moody’s Recovery Rate cannot be determined in accordance with
clause (i), (ii), (iii) or (iv) above (as applicable) (including by reason of
the absence of a corporate family rating or senior unsecured rating), the
Moody’s Recovery Rate of such Loan shall be 0%.


Moody’s RiskCalc Calculation: The published risk calculation methodology using
the current version of Moody's RiskCalc; provided that if there is any change to
such methodology or version, such revised methodology or version shall be used
for any Moody's RiskCalc Calculation used herein (and such change shall not
require an amendment to this Agreement).
Multiemployer Plan: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.
1940 Act: The Investment Company Act of 1940.
Net Portfolio Collateral Balance: On any date of determination, an amount equal
to (i) the Collateral Value of all Eligible Loans (other than Excluded Loans),
minus (ii) the Excess Concentration Amount; provided that, with respect to the
determination of Collateral Value, the Outstanding Loan Balance of any PIK Loan
shall not include any principal amount of such PIK Loan representing previously
deferred or capitalized interest.
Net Proceeds: means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the fair market value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance. In the case of shares issued in
a stock dividend or similar transaction, the Net Proceeds thereof shall equal
the current market value of the such shares at the time of such issuance net of
any expenses incurred in respect of such issuance.
Non-Credit Estimate Large Facility Obligor Loan: A Loan (i) that does not have a
monitored publicly available Moody’s rating or a Moody’s Credit Estimate and
(ii) as to which the related Obligor is the obligor in respect of more than
$300,000,000 in the aggregate of syndicated

I-38

--------------------------------------------------------------------------------




credit facilities or other debt securities, in each case on the date of
Borrower’s purchase of such Loan pursuant to the Purchase Agreement.
Non-Credit Estimate Loan: A Non-Credit Estimate Large Facility Obligor Loan or
Non-Credit Estimate Non-Seasoned Obligor Loan.
Non-Credit Estimate Non-Seasoned Obligor Loan: A Loan (i) that does not have a
monitored publicly available Moody’s rating or a Moody’s Credit Estimate and
(ii) as to which the related Obligor has less than 6 months of audited financial
statements available, in each case on the date of Borrower’s purchase of such
Loan pursuant to the Purchase Agreement.
Noteless Loan: A Loan with respect to which the underlying Loan Documents (i) do
not require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan and (ii) do not permit any holder of the
indebtedness created under such Loan to affirmatively request a promissory note
from the related Obligor.
Notes: Defined in Section 2.5(a).
Obligations: All loans, advances, debts, liabilities and obligations for
monetary amounts owing by the Borrower to any Lender, Agent or other Secured
Party or any of their assigns, as the case may be, whether due or to become due,
matured or unmatured, liquidated or unliquidated, contingent or non-contingent,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, arising under or in respect of any of this Agreement, any
other Transaction Document delivered in connection with the transactions
contemplated by this Agreement, as amended or supplemented from time to time,
whether or not evidenced by any separate note, agreement or other instrument.
This term includes all principal, interest (including interest that accrues
after the commencement against the Borrower of any action under the Bankruptcy
Code), Breakage Costs, fees, including any and all arrangement fees, loan fees,
facility fees, and any and all other fees, expenses, costs or other sums
(including attorney costs) chargeable to the Borrower under any of the
Transaction Documents.
Obligor: With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof; provided that,
solely for purposes of calculating the Excess Concentration Amount, the Large
Loan Concentration Limit, the Large Loan Limit and the Required Equity Amount,
all Loans included in the Collateral with respect to an Obligor and any of its
Affiliates shall be treated as Loans of such Obligor.
Obligor Permitted Liens: With respect to an Obligor and its Loan, the following
Liens:
(i)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

I-39

--------------------------------------------------------------------------------




(ii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(iii)    pledges and deposits in the ordinary course of business in connection
with workers compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(iv)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(v)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of business of
the applicable Person;
(vi)    Liens securing judgments for the payment of money not constituting an
event of default under the terms of the applicable Loan;
(vii)    in the case of a Second Lien Loan, the Lien of the senior loan or loans
to which such Second Lien Loan is subordinated; and
(viii)    in the case of a subordinated Loan, the Lien or Liens of the senior
loan or loans to which such subordinated Loan is subordinated.
OFAC: Defined in Section 4.1(z)(i)(B).
Officer’s Certificate: A certificate signed by any officer of the Borrower or
the Servicer, as the case may be.
Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Facility Agent.
Optional Purchase Price: For any Transferred Loan purchased by the Servicer
pursuant to Section 7.7(a) (other than clause (iii) thereof) or Section 7.7(b),
an amount equal to the fair market value of such Transferred Loan, which fair
market value shall be equivalent to that which could be obtained at arm’s length
with a Person not an Affiliate of the Borrower.
Optional Redemption Event: Defined in Section 8.1(b).
Originator: PCC.

I-40

--------------------------------------------------------------------------------




Outstanding Borrowings: On any date of determination, the aggregate principal
amount of Advances outstanding on such day, after giving effect to all
repayments of Advances and makings of new Advances on such day.
Outstanding Loan Balance: With respect to any Loan as of any date of
determination, the outstanding principal balance thereof; provided that the
Outstanding Loan Balance of any Loan that has not been valued by the Approved
Valuation Agent shall be deemed to be zero for purposes of this definition. For
the avoidance of doubt, the Outstanding Loan Balance of a PIK Loan shall not
include any principal amount of such PIK Loan representing previously deferred
or capitalized interest.
Overcollateralization Ratio: As of any Measurement Date, the ratio (expressed as
a percentage) calculated by dividing (i) the Net Portfolio Collateral Balance on
such Measurement Date by (ii)(A) the Outstanding Borrowings minus (B) the
Account Amounts.
Overcollateralization Ratio Test: A test that is satisfied as of any Measurement
Date, if the Overcollateralization Ratio is at least equal to the Applicable
Overcollateralization Ratio.
Participant: Defined in Section 11.1(g).
Participation: An interest in a Loan that is acquired indirectly by way of a
participation from a Selling Institution.
Paying Agent: Defined in the preamble hereto.
Paying Agent Fee: As defined in the Agents/Backup Servicer Fee Letter.
Payment Date: (i) The fifteenth (15th) day of each calendar month prior to the
occurrence of the Legal Final Maturity Date (or, if such fifteenth (15th) day is
not a Business Day, the next succeeding Business Day) and (ii) the Legal Final
Maturity Date.
PCC: Prospect Capital Corporation, a Maryland corporation.
PCM: Prospect Capital Management LLC, a Delaware limited liability company.
Permitted Investments: Any one or more of the following types of investments:
(i)    marketable obligations of the United States, the full and timely payment
of which are backed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;
(ii)    marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;
(iii)    bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date

I-41

--------------------------------------------------------------------------------




of acquisition) denominated in dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated “A‑1+” by S&P and “P‑1” by Moody’s;
(iv)    repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (i), (ii) and (iii)
above entered into with any bank of the type described in clause (iii) above;
(v)    commercial paper (other than asset backed commercial paper) rated at
least “A‑1+” by S&P and “P‑1” by Moody’s;
(vi)    investments in money market funds (which may be managed by the
Collateral Custodian or its Affiliates) rated “AAAm” or “AAAm-G” by S&P and in
the highest applicable investment category by Moody’s; and
(vii)    demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States or any state
thereof (or domestic branches of any foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities; provided, however that at the time such investment, or the
commitment to make such investment, is entered into, the short-term debt rating
of such depository institution or trust company shall be at least “A‑1+” by S&P
and “P‑1” by Moody’s;
provided that (A) if such security is rated by S&P, such rating does not include
the subscript “f”, “p”, “pi”, “q”, “r” or “t”, (B) such security must mature not
later the Business Day before the next Payment Date, (C) such security may not
be an interest only security, a mortgage-backed security, a structured finance
security or a net interest margin security, (D) such security shall not have
been purchased for an amount exceeding the par value thereof, (E) such security
is not subject to substantial non-credit related risks, and (F) payments on such
security are not subject to any withholding taxes or similar deductions or
reductions. Permitted Investments may be purchased by or through the Facility
Agent or the Collateral Custodian or their respective Affiliates.
Permitted Jurisdiction.  Subject, with respect to each affected Loan, to the
consent of the Facility Agent, the Bahamas, Bermuda, the British Virgin Islands,
the Cayman Islands, the Channel Islands or the Netherlands Antilles.
Person: An individual, partnership, corporation (including a statutory trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
PIK Loan: A Loan to an Obligor, which provides that any portion of the interest
accrued for a specified period of time or until the maturity thereof is, or at
the option of the obligor may be, added to the principal balance or otherwise
deferred and accrued rather than being paid in cash, provided that any such Loan
shall not constitute a PIK Loan if it (i) is a Fixed Rate Loan and requires
payment of interest in cash on a current monthly or quarterly basis at a rate of
not less than

I-42

--------------------------------------------------------------------------------




7.5% per annum or (ii) is not a Fixed Rate Loan and requires payment of interest
in cash on a current monthly or quarterly basis at a rate of not less than 3.5%
per annum in excess of the applicable rate index. The principal balance of any
PIK Loan will not include any principal amount of such PIK Loan representing
previously deferred or capitalized interest.
Pre-Positioned Loan: Any Borrowing Base Eligible Loan which will be funded at
the closing of such Loan and which is designated by the Borrower (or the
Servicer on the Borrower’s behalf) in writing to the Documentation Agent and the
Collateral Custodian as a “Pre-Positioned Loan”. Subject to the foregoing, any
Pre-Positioned Loan as to which each of the applicable conditions, obligations,
certifications and delivery requirements (as applicable) shall have been
satisfied (as confirmed in writing by the Servicer to the Facility Agent and the
Collateral Custodian) shall no longer constitute a Pre-Positioned Loan for any
purpose under this Agreement.
Primary Loan Documents: (a) With respect to any Loan (other than those described
in (b), (c) or (d) below), the following documents or instruments:
(i)    except in the case of a Noteless Loan, Global Note Loan or a
Participation, the original or, in the case of a lost note accompanied by an
affidavit and indemnity, a copy of the executed Underlying Note, endorsed by the
Borrower or the prior holder of record either in blank or to the Facility Agent
(and evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements to the Facility Agent), with any
endorsement to the Facility Agent to be in the following form: “KeyBank National
Association, as Facility Agent for the Secured Parties”; provided that any
endorsement with respect to a Loan included in the Collateral prior to the
Fourth Restatement Effective Date shall be deemed to meet this requirement for a
period of sixty (60) days after the Fourth Restatement Effective Date if such
endorsement complied with the requirements of this clause (a)(i) as in effect
immediately prior to the Fourth Restatement Effective Date;
(ii)    in the case of a Noteless Loan, a copy of the Loan Register with respect
to such Noteless Loan;
(iii)    in the case of a Participation, a copy of the related participation
agreement; and
(iv)    originals or copies of each of the following (each in fully executed
form), to the extent applicable to the related Loan: any related loan agreement,
credit agreement, note purchase agreement, security agreement, collateral
assignment or similar document, mortgage, deed of trust or similar instrument,
subordination agreement, intercreditor agreement or similar instruments or
guarantees;
(b) with respect to any Loan which a party other than the Originator acts as
lead agent and collateral agent, the following documents or instruments:
(i)    except in the case of a Noteless Loan, Global Note Loan or a
Participation, the original or, in the case of a lost note accompanied by an
affidavit and

I-43

--------------------------------------------------------------------------------




indemnity, a copy of the executed Underlying Note, endorsed by the Borrower or
the prior holder of record either in blank or to the Facility Agent (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements to the Facility Agent), with any
endorsement to the Facility Agent to be in the following form: “KeyBank National
Association, as Facility Agent for the Secured Parties”; provided that any
endorsement related to a Loan included in the Collateral prior to the Fourth
Restatement Effective Date shall be deemed to meet this requirement for a period
of sixty (60) days after the Fourth Restatement Effective Date if such
endorsement complied with the requirements of this clause (b)(i) as in effect
immediately prior to the Fourth Restatement Effective Date;
(ii)    in the case of a Noteless Loan, a copy of the Loan Register with respect
to such Noteless Loan;
(iii)    in the case of a Participation, a copy of the related participation
agreement; and
(iv)    copies or electronic versions of each of the following (each in fully
executed form), to the extent applicable to the related Loan: any related loan
agreement, credit agreement, note purchase agreement, security agreement,
collateral assignment or similar document, mortgage, deed of trust or similar
instrument, subordination agreement, intercreditor agreement or similar
instruments or guarantees;
(c) with respect to a Broadly Syndicated Loan, the following documents or
instruments:
(i)    except in the case of a Noteless Loan, Global Note Loan or a
Participation, the original or, in the case of a lost note accompanied by an
affidavit and indemnity, a copy of the executed Underlying Note, endorsed by the
Borrower or the prior holder of record either in blank or to the Facility Agent
(and evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements to the Facility Agent), with any
endorsement to the Facility Agent to be in the following form: “KeyBank National
Association, as Facility Agent for the Secured Parties”; provided that any
endorsement related to a Broadly Syndicated Loan included in the Collateral
prior to the Fourth Restatement Effective Date shall be deemed to meet this
requirement for a period of sixty (60) days after the Fourth Restatement
Effective Date if such endorsement complied with the requirements of this
clause (c)(i) as in effect immediately prior to the Fourth Restatement Effective
Date;
(ii)    in the case of a Participation, a copy of the related participation
agreement; and
(iii)    copies or electronic versions of each of the following (each in fully
executed form), to the extent applicable to the related Loan and to the extent
the Originator or the Borrower possesses the same or has reasonable access
thereto, any related loan agreement, credit agreement, note purchase agreement,
security agreement, collateral

I-44

--------------------------------------------------------------------------------




assignment or similar document, mortgage, deed of trust or similar instrument,
subordination agreement, intercreditor agreement or similar instruments or
guarantees; or
(d) with respect to a Bond, the following documents or instruments:
(i)    except in the case of a Global Note Loan, the original or, in the case of
a lost note accompanied by an affidavit and indemnity, a copy of the executed
Underlying Note, endorsed by the Borrower or the prior holder of record either
in blank or to the Facility Agent (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements to the Facility Agent), with any endorsement to the Facility Agent
to be in the following form: “KeyBank National Association, as Facility Agent
for the Secured Parties”; provided that any endorsement related to a Bond
included in the Collateral prior to the Fourth Restatement Effective Date shall
be deemed to meet this requirement for a period of sixty (60) days after the
Fourth Restatement Effective Date if such endorsment complied with the
requirements of this clause (d)(i) as in effect immediately prior to the Fourth
Restatement Effective Date;
(ii)    in the case of a Participation, a copy of the related participation
agreement;
(iii)    a copy of the final offering memorandum, prospectus or similar
marketing document for such Bond; and
(iv)    copies or electronic versions of each of the following (each in fully
executed form), to the extent applicable to the related Loan and to the extent
the Originator or the Borrower possesses the same or has reasonable access
thereto, any related indenture, loan agreement, credit agreement, note purchase
agreement, security agreement, collateral assignment or similar document,
mortgage, deed of trust or similar instrument, subordination agreement,
intercreditor agreement or similar instruments or guarantees.
Prime Rate: The rate announced by KeyBank from time to time as its base rate in
the United States, such rate to change as and when such designated rate changes.
The Prime Rate is not intended to be the lowest rate of interest charged by
KeyBank in connection with extensions of credit to debtors.
Principal Collections: Any and all Collections not constituting Interest
Collections.
Priority of Payments: The priority of payments set forth in Section 2.8(a).
Proceeds: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, collected, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any insurance relating to such
Collateral.

I-45

--------------------------------------------------------------------------------




Purchase Agreement: The Third Amended and Restated Purchase and Sale Agreement
dated as of the Fourth Restatement Effective Date, between the Originator and
the Borrower.
Purchase Date: Defined in the Purchase Agreement.
Purchased Loan Balance: As of any date of determination and any Transferred
Loan, the least of (i) the Outstanding Loan Balance of such Loan as of such
date, (ii) the Fair Market Value of such Loan, and (iii) (A) the lesser of (x)
the Borrower’s purchase price for such Loan under the Purchase Agreement, (y)
the purchase price for such Loan paid by the Originator, minus (B) the aggregate
Principal Collections applied to the reduction of the Outstanding Loan Balance
of such Loan after the date of purchase; provided that the Purchased Loan
Balance of a Defaulted Loan shall be deemed to be zero.
Purchasing Lenders: Defined in Section 11.1(c).
Qualified Agented Loan: means a Loan which (I) (a) was originated as a part of a
syndicated loan transaction in accordance with the terms of the Management
Manual, (b) the applicable Loan Documents provide for a lead agent and, if such
Loan is secured, a collateral agent that in each case (i) is not an Affiliate of
the Originator, the Borrower or the related Obligor, (ii) is either (A) a bank
or other financial institution, the long-term unsecured senior debt of which is
rated at least “A3” by Moody’s, (B) a bank or other financial institution having
a holding company that, as of the date of determination, had been listed among
the first 20 institutions by rank on the list of syndication agents and
arrangers (U.S. Agent Only Volume) in the Gold Sheets published by Reuters Loan
Pricing Corporation (or any successor to such list approved by the Facility
Agent) in any month within the past 12 months of such date of determination or
(C) has been consented to as agent with respect to such Loan by the Facility
Agent (such consent not to be unreasonably withheld), and (iii) in each such
capacity is agent for all lenders in such syndicated loan transaction and
receives payment directly from the Obligor thereof on behalf of such lenders,
(c) the right to control the actions of and replace the lead agent and, if
applicable, the collateral agent in such syndicated loan transaction is to be
exercised by at least a majority in interest of all lenders in such syndicated
loan transaction, (d) such Loan consists of 50% or less of the aggregate
principal amount of loans issued in such syndicated loan transaction of equal
priority with such Loan, and (e) there are in the aggregate, six or more lenders
(for which purposes Affiliates shall be treated as a single lender and a lender
and special purpose entities sponsored or administered by such lender shall be
treated as a single lender) providing loans in all tranches (inclusive of the
tranche which includes such Loan) of such syndicated loan transaction, or (II)
in the sole discretion of the Facility Agent and at the request of the Borrower,
shall be designated as a Qualified Agented Loan.
Qualified Institution: A depository institution or trust company organized under
the laws of the United States or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) that has either a
long-term unsecured debt rating of “A1” or better by Moody’s or a short-term
unsecured debt rating or certificate of deposit rating of “P‑1” or better by
Moody’s, (ii) that has a short-term unsecured debt rating or certificate of
deposit rating of “A‑1” or better by S&P or, if such entity does not have a
short-term unsecured debt rating or certificate

I-46

--------------------------------------------------------------------------------




of deposit rating from S&P, has a long-term unsecured debt rating of “A+” or
better by S&P and (iii) whose deposits are insured by the Federal Deposit
Insurance Corporation.
Qualified Lender: A Person that is a “qualified purchaser” as defined in
Section 2(a)(51) of the 1940 Act, and the rules promulgated thereunder and that
is not: (a) a broker dealer which owns and invests on a discretionary basis less
than U.S.$25 million in securities of unaffiliated issuers; (b) a
participant-directed employee plan, such as a 401(k) plan, or a trust fund
holding the assets of such plan; (c) an entity formed, reformed or recapitalized
for the purpose of investing in the Notes and/or other securities of the
Borrower; (d) an investment company excepted from the 1940 Act pursuant to
Section 3(c)(1) or Section 3(c)(7) thereof (or a foreign investment company
under Section 7(d) thereof relying on Section 3(c)(1) or 3(c)(7) with respect to
its beneficial owners that are U.S. persons), which was formed on or before
April 30, 1996, unless it has received the consent of its beneficial owners who
acquired their interests on or before April 30, 1996, with respect to its
treatment as a “qualified purchaser” in the manner required by
Section 2(a)(51)(C) of the 1940 Act and the rules promulgated thereunder; (e) a
(i) partnership; (ii) common trust fund; or (iii) special trust, pension fund or
profit sharing or retirement plan, or other entity, in which the partners,
beneficiaries, beneficial owners, participants or other equity owners, as the
case may be, may designate the particular investments to be made, or the
allocation thereof; (f) an entity that has invested more than 40% of its assets
in the Notes (or beneficial interests therein) and/or other securities of the
Borrower after giving effect to the purchase of the Notes (or beneficial
interests therein), or (g) a natural person.
Quarterly Report: Defined in Section 7.11(b).
Rated Facility: The obligations of the Borrower to repay Advances and to pay
Interest and Unused Fees (other than Subordinate Interest and Fees) in
accordance with this Agreement.
Rating Agency: Moody’s.
Rating Condition: With respect to any action taken or to be taken hereunder, a
condition that is satisfied when the Rating Agency has confirmed in writing to
the Borrower and the Facility Agent that such action will not result in the
reduction of its rating of the Rated Facility to below the Required Facility
Rating or in a withdrawal of its rating of the Rated Facility.
Rating Pending Loan: In the case of Moody’s, a Loan as to which the Servicer
shall have applied for a Moody’s Credit Estimate and shall have provided to
Moody’s all the information that is required to provide such a Moody’s Credit
Estimate, provided that such Loan shall cease to be a Rating Pending Loan with
respect to Moody’s on the date on which Moody’s shall have provided, or declined
to provide, such Moody’s Credit Estimate.
Rating Pending Loan Compliance Test: With respect to any Annual Period, from and
after the Third Restatement Effective Date, a test that is satisfied so long as
no more than two Rating Pending Loans either (i) received a Moody’s Rating
Factor higher than the Moody’s Rating Factor assigned to such Rating Pending
Loan under clause (C)(I) of the definition of Moody’s Default Probability Rating
or (ii) failed to receive a Moody’s Credit Estimate within 90 days following the
date the Borrower acquired such Loan.

I-47

--------------------------------------------------------------------------------




Records: With respect to any Transferred Loans, all documents, books, records
and other information (including computer programs, tapes, disks, punch cards,
data processing software and related property and rights) maintained with
respect to any item of Collateral and the related Obligors, other than the Loan
Documents.
Recoveries: With respect to any Defaulted Loan, proceeds of the sale of any
Related Property, proceeds of any related Insurance Policy, and any other
recoveries with respect to such Loan and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such Loan.
Reference Banks: Three banks in the London interbank market selected by the
Calculation Agent.
Register: Defined in Section 11.1(e).
Regulatory Change: Defined in Section 2.12(a).
Related Property: With respect to a Loan, any property or other assets of the
Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.
Release Price: Defined in Section 7.7(d).
Released Collateral: Defined in Section 7.7(a).
Reporting Date: The date that is two (2) Business Days prior to each Payment
Date.
Required Equity Amount: At any time, an amount equal to the greater of (i) the
aggregate Outstanding Loan Balances of Borrowing Base Eligible Loans for the
eight Obligors having the highest aggregate Outstanding Loan Balances and (ii)
$150,000,000.
Required Equity Test: A test that is satisfied as of any Measurement Date if the
Unimpaired Equity Investment is at least equal to the Required Equity Amount.
Required Facility Rating: As of the Fourth Restatement Effective Date and as of
any date of determination thereafter, a rating of not less than “A2” by Moody’s.
Required Lenders: At a particular time, Lenders (excluding Defaulting Lenders
and Lenders that are the Borrower or Affiliates of the Borrower) with
Commitments aggregating more than 50% of the Facility Amount (reduced by the
amount of all Commitments of Defaulting Lenders and Lenders that are the
Borrower or Affiliates of the Borrower).
Required Reports: Collectively, the Monthly Report, the Quarterly Report the
Servicer’s Certificate and the annual and quarterly financial statements
required to be delivered pursuant to Sections 7.11(d), (e) or (f).
Responsible Officer: As to the Borrower or PCC (in any capacity hereunder), John
Barry, M. Grier Eliasek and Brian H. Oswald and, as to any other Person, any
officer of such Person

I-48

--------------------------------------------------------------------------------




with direct responsibility for the administration of this Agreement, and also,
in each case, with respect to a particular matter, any other officer to whom
such matter is referred because of such officer’s knowledge of and familiarity
with the particular subject. The Borrower and the Servicer may designate other
Responsible Officers from time to time by notice to the Facility Agent.
Revolving Period: The period commencing on the Closing Date and ending on the
day immediately preceding the Revolving Period Termination Date. The Revolving
Period may not re-commence after the occurrence of the Revolving Period
Termination Date (by reason of a waiver of any related Revolving Period
Termination Event or otherwise), except with consent of the Borrower, the
Facility Agent, the Servicer and each Lender and satisfaction of the Rating
Condition.
Revolving Period Termination Date: The earliest to occur of (i) the date
specified in Section 8.1(a) occurring as a result of a Revolving Period
Termination Event (including any Optional Redemption Event or an Event of
Default), (ii) a date selected by the Borrower upon at least 30 days’ prior
written notice to the Facility Agent or (iii) the Scheduled Commitment
Termination Date.
Revolving Period Termination Event: Defined in Section 8.1(a).
Risk Rating Model: The Subservicer’s risk rating classification (as set forth in
the Management Manual).
Rolling Three-Month Charged-Off Ratio: For any day, the rolling three period
average Charged-Off Ratio for the three immediately preceding Collection
Periods.
Rolling Three-Month Default Ratio: For any day, the rolling three period average
Default Ratio for the three immediately preceding Collection Periods.
S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and any successor thereto.
Sanctioned Country: Defined in Section 4.1(z)(i)(B).
Sanctioned Person: Defined in Section 4.1(z)(i)(B).
Sanctions: Defined in Section 4.1(z)(i)(B).
Scheduled Commitment Termination Date: March 27, 2019 or such later date as
mutually agreed among the Borrower, the Facility Agent, the Servicer and each
Lender and subject to satisfaction of the Rating Condition.
Scheduled Payment: On any Determination Date, with respect to any Loan, each
monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

I-49

--------------------------------------------------------------------------------




Second Lien Loan: Any Loan (A) that is neither a First Lien Loan nor a
Subordinated Loan; provided that, with respect to this clause (A) a Loan shall
not be a Second Lien Loan if such Loan is subordinate to or pari passu with any
other obligation for money borrowed of the relevant Obligor with respect to lien
or payment priority rights (other than an obligation secured by a first priority
Lien) that is not a Loan owned by the Borrower, and (B) as to which, together
with all other Loans senior thereto (based on lien or payment priority rights),
the Servicer has determined in its sole discretion to have collateral (including
the valuation of the Obligor based upon cash flows) securing such Loan on or
about the time of origination. Any Covenant-Lite Loan that is not a Subordinated
Loan shall be deemed to be a Second Lien Loan.
Second Restatement Effective Date: June 11, 2010.
Secured Party: Each Lender and each other Affected Party.
Securities Custodian: U.S. Bank National Association, in its capacity as
Securities Custodian under the Custody Agreement.
Securities Intermediary: The “securities intermediary,” as defined in the
applicable UCC, with respect to any Transaction Account and financial assets
therein.
Selling Institution: An institution from which the Borrower acquires a
Participation.
Senior Secured Loan: A Loan that (i) is not (and is not permitted by its terms
to become) subordinate in right of payment to any other obligation for borrowed
money of the Obligor of such Loan, other than any senior obligation that is held
entirely or controlled by the Borrower, (ii) is secured by a valid first
priority perfected security interest or lien in, to or on the assets of the
Obligor under such Loan (such assets to include the cash flow of the Obligor)
which security interest or lien is not subordinate to the security interest or
lien securing any other obligation for borrowed money, other than any senior
obligation that is held entirely or controlled by the Borrower and (iii) the
Servicer determines in its sole discretion to have collateral (including the
valuation of the Obligor based upon cash flows) securing the Loan on or about
the time of origination; provided that notwithstanding the foregoing, any right
of payment pursuant to any of (x) any obligation which is less than the greater
of $1,000,000 or 10% of the outstanding principal amount of such Loan, (y) a
revolving credit facility for working capital that is senior to such Loan and is
collateralized by a valid first priority perfected security interest in the
accounts receivable or other specific asset classes of the Obligor or (z) a
hedging agreement between the Obligor and a hedging counterparty provided to
enhance the collateral securing the Loan and the long-term cash flow of the
Obligor shall be permitted hereunder and shall not otherwise disqualify such
Loan as a Senior Secured Loan. A Loan that (A) is subordinate to one or more
senior obligations held or controlled by an Affiliate of the Borrower and (B)
would satisfy the requirements of clauses (i) and (ii) above if such senior
obligations were instead held and controlled by the Borrower, shall be deemed to
satisfy the requirements of clauses (i) and (ii) above if the Borrower and the
relevant Affiliate shall have entered into an intercreditor agreement, in form
and substance reasonably satisfactory to all Lenders providing that the
effective priority in right of payment of the Obligor’s obligations to the
Borrower and the effective priority of the Borrower’s security interest or lien,
as applicable, securing such Loan are at least pari passu with the security
interest or lien securing such other senior obligation.

I-50

--------------------------------------------------------------------------------




Senior Servicing Fee: For each Payment Date, an amount equal to the sum of the
products, for each day during the related Collection Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is one and the denominator of which is 365 (or, with respect to a
Collection Period, or the portion thereof, which occurs in a leap year, 366
days).
Servicer: PCC and its permitted successors and assigns as servicer hereunder.
Servicer Advance: An advance of Scheduled Payments made by the Servicer pursuant
to Section 7.5. For purposes of Section 2.8, a Servicer Advance in respect of a
Scheduled Payment of principal shall be applied as a Principal Collection, and a
Servicer Advance in respect of a Scheduled Payment of interest or other amounts
shall be applied as an Interest Collection.
Servicer Termination Event: Defined in Section 7.18.
Servicer Termination Notice: Defined in Section 7.18.
Servicer’s Certificate: Defined in Section 7.11(c).
Servicing Duties: Those duties of the Servicer which are enumerated in
Section 7.2.
Servicing Fee: For each Payment Date, the Senior Servicing Fee and the
Subordinate Servicing Fee (if any) for such Payment Date.
Servicing Fee Rate: A rate equal to 1.00% per annum in the case of the Senior
Servicing Fee and 1.00% per annum in the case of the Subordinate Servicing Fee;
provided that in the case of any Successor Servicer which is not an Affiliate of
the Originator, the Servicing Fee Rate shall be a rate equal to 1.00% per annum
in the case of the Senior Servicing Fee and 0% in the case of the Subordinate
Servicing Fee.
Servicing Records: All documents, books, records and other information
(including computer programs, tapes, disks, data processing software and related
property rights) prepared and maintained by the Servicer with respect to the
Transferred Loans and the related Obligors.
Structured Finance Obligation: Any asset-backed security, collateralized debt
obligation, collateralized loan obligation, mortgage-backed security, commercial
mortgage-backed security or similar instrument, in each case, issued in order to
securitize or resecuritize a pool of financial assets (subject primarily to
corporate credit risk) that constitute the primary or sole collateral and source
of payment for such securities or investments, but shall exclude (for the
avoidance of doubt) any collateral that is secured by leases.
Structuring Agent Fee Letter: The letter agreement between the Originator and
Key in respect of, among other things, a structuring agent fee payable to Key in
respect of the transactions provided by the Purchase Agreement and this
Agreement.
Subordinated Loan: Any Loan which at the time such Loan was first included in
the Collateral or after the incurrence by the Obligor of additional Indebtedness
that is senior to such

I-51

--------------------------------------------------------------------------------




Loan (i) that is, by its terms (or is expressly permitted by its terms to
become), subordinate in right of payment or lien priority to any other
Indebtedness of such Obligor, other than any indebtedness, obligations or
liabilities constituting Indebtedness solely by reason of clause (v) of the
definition of Indebtedness, (ii) for which the Obligor thereunder has a
Debt/EBITDA Ratio of more than 5.0:1.0, and (iii) that has a Moody’s Recovery
Rate of less than 10%.
Subordinate Interest and Fees: With respect to a Payment Date, the excess, if
any of (i) the aggregate amount of Interest and Unused Fees which are accrued
and unpaid through such Payment Date, over (ii) the Cap Amount for such Payment
Date. Subordinate Interest and Fees shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
Subordinate Servicing Fee: For each Payment Date, an amount equal to the sum of
the products, for each day during the related Collection Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is one and the denominator of which is 365 (or, with respect to a
Collection Period, or the portion thereof, which occurs in a leap year, 366
days).
Subservicer: PCM, as adviser under the Advisory Agreement.
Successor Servicer: Defined in Section 7.19(a).
Successor Servicer Expenses: The out-of-pocket expenses of any Successor
Servicer that may be reimbursed pursuant to this Agreement or the Backup
Servicing Agreement.
Supplemental Interests: With respect to any Transferred Loan, any equity
interests, warrants, options, purchase rights, overriding royalties or similar
rights issued to or acquired by the Originator or the Borrower in connection
with and secured by the same Related Property, payable under a specified
priority of payments and otherwise integrated with the terms of the Transferred
Loan. For the avoidance of doubt, no amount shall be included in the Net
Portfolio Collateral Balance or the Borrowing Base in respect of Supplemental
Interests.
Support Advances: With respect to a Conduit Lender, any loans, drawings or other
extensions of credit to or for the account of such Conduit Lender or its Funding
Source, or any purchases from such Conduit Lender or its Funding Source, under
any Support Facility to finance such Conduit Lender’s making or maintaining its
Advances hereunder.
Support Facility: Any liquidity or credit support facility or instrument
(including any loan agreement, asset purchase agreement, participation
agreement, swap agreement, letter of credit or surety bond) to which a Conduit
Lender or its Funding Source is a party or under which it has rights and under
which such Conduit Lender or Funding Source may receive financing for such
Conduit Lender’s making or maintaining its Advances hereunder.
Support Provider: With respect to a Conduit Lender, any Liquidity Provider and
any other Person extending credit, or having a commitment to extend credit, to
or for the account of, or to make purchases from, such Conduit Lender or its
Funding Source or issuing a letter of

I-52

--------------------------------------------------------------------------------




credit, surety bond, swap agreement or other instrument to support any
obligations arising under or in connection with the commercial paper, variable
funding or medium term note program of such Conduit Lender or its Funding Source
or any collateral agent under a security agreement to which such Conduit Lender
is a party.
Syndication Agent: Defined in the preamble hereto.
Tangible Net Worth: With respect to any Person, the total of stockholder’s
equity of such Person (determined in accordance with GAAP) after (i) subtracting
therefrom the aggregate amount of such Person’s intangible assets, including
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks and (ii) subtracting such Person’s unrealized appreciation on
investments, or adding back such Person’s unrealized depreciation on
investments, as the case may be.
Tax Reserve Account: Defined in Section 7.4(f)(i).
Taxes: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.
Third Party Purchase Price: Defined in Section 7.7(c)
Third Restatement Effective Date. January 13, 2011.
Transaction Account: Each of the Collection Account, the Interest Reserve
Account, each Tax Reserve Account (if any) and the Custody Account.
Transaction Documents: This Agreement, the Purchase Agreement, the Custody
Agreement, the Backup Servicing Agreement, each Account Control Agreement, the
Guaranty Agreement and any additional document, letter, fee letter, certificate,
opinion, agreement or writing the execution of which is necessary or incidental
to carrying out the terms of the foregoing documents.
Transferred Loans: Each Loan that is acquired by the Borrower under the Purchase
Agreement. Any Transferred Loan that is (i) repurchased or reacquired by the
Originator pursuant to the terms of Section 7.1 of the Purchase Agreement, (ii)
purchased by the Servicer pursuant to the terms of Section 7.7 or (iii)
otherwise released from the lien of this Agreement pursuant to Section 6.3 or
7.7 shall not be treated as a Transferred Loan for purposes of this Agreement,
except as otherwise provided in the definitions of “Charged-Off Ratio” and
“Default Ratio” contained herein.
Transition Costs: The reasonable costs and expenses incurred by the Backup
Servicer in transitioning to Servicer; provided, however, that the Facility
Agent’s consent shall be required if such Transition Costs exceed $50,000 in the
aggregate.
UCC: The Uniform Commercial Code as from time to time in effect in the specified
jurisdiction or, if no jurisdiction is specified, the State of New York.

I-53

--------------------------------------------------------------------------------




Underlying Note: With respect to a Loan (other than a Noteless Loan or a
Participation), the promissory note of an Obligor evidencing such Loan.
Unimpaired Equity Investment: As of any date of determination, the excess of
(i) the sum of (A) the Account Amounts and (B) the aggregate Outstanding Loan
Balances of all Borrowing Base Eligible Loans, over (ii) the aggregate
Outstanding Borrowings.
United States: The United States of America.
Unmatured Termination Event: An event that, with the giving of notice or lapse
of time, or both, would become a Revolving Period Termination Event.
Unreimbursed Servicer Advances: At any time, the amount of all previous Servicer
Advances (or portions thereof) as to which the Servicer has not been reimbursed
as of such time in accordance with the Priority of Payments and that the
Servicer has determined in its sole discretion will not be recoverable from
Collections with respect to the related Transferred Loan.
Unused Commitment: On any date of determination with respect to a Committed
Lender, the excess, if any, of its Commitment over the aggregate outstanding
Advances funded by such Committed Lender (after giving effect to any changes in
such Commitment, any making or repayment of Advances and any purchases of
Advances by such Committed Lender from its related Conduit Lender pursuant to
Section 2.1(i) on such date).
Unused Fee: As defined in the Lenders Fee Letter.
USBank: U.S. Bank National Association, in its individual capacity.
USA PATRIOT Act: Means the Uniting and Strengthening America By Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
Volcker Rule: Means Section 619 of the Dodd–Frank Wall Street Reform and
Consumer Protection Act (12 U.S.C. § 1851) and all Applicable Laws, principles,
interpretations, administrations, requests or directives promulgated thereunder.
Weighted Average Coupon: As of any Measurement Date shall equal a fraction
(expressed as a percentage and rounded up to the next 0.001%) equal to the sum
of the weighted average coupons on the Collateral Values of all Eligible Loans,
other than any Excluded Loan or any Loan, or portion thereof which is then
included in the computation of Excess Concentration Amount, which are Fixed Rate
Loans determined by (i) multiplying the Collateral Value of each such Fixed Rate
Loan by the current cash-pay per annum rate at which it pays interest, (ii)
summing the amounts determined pursuant to clause (i) for all such Eligible
Loans, and (iii) dividing such sum by the aggregate Collateral Values of all
such Eligible Loans, provided that if the rate on any such Eligible Loan is
variable, the lowest rate applicable to such Eligible Loan shall be used in
making such calculation.
Weighted Average Life: At any date of determination, the number obtained by (i)
summing the products obtained by multiplying the number of months from and
including the month

I-54

--------------------------------------------------------------------------------




in which such date of determination falls to but excluding the month when each
periodic scheduled principal payment is to be received under each Eligible Loan
by the amount of each such payment, and (ii) dividing the sum total by the total
amount of all principal payments to be received under all Eligible Loans.
Principal payments under any Eligible Loan used for the purposes of this
calculation shall be reduced proportionately to the amount of any reduction in
the Collateral Value of such Eligible Loan as a result of the inclusion of any
portion thereof in the computation of Excess Concentration Amount or such Loan
being an Excluded Loan.
Weighted Average Moody’s Rating Factor: On any Measurement Date, the number
obtained by dividing (i) the summation of the series of products obtained for
the Collateral Value of each Eligible Loan, other than any Excluded Loan or any
Loan, or portion thereof, which is then included in the computation of the
Excess Concentration Amount, by multiplying the Collateral Value of each such
Loan on such Measurement Date by its respective Moody’s Rating Factor on such
Measurement Date by (ii) the aggregate Collateral Values of all Eligible Loans
on such Measurement Date and rounding the result up to the nearest whole number.
Weighted Average Moody’s Recovery Rate; At any Measurement Date, a ratio
(expressed as a percentage and rounded up to the nearest tenth of a percent)
obtained by summing the products obtained by multiplying the Collateral Value of
each Eligible Loan, other than any Excluded Loan or any Loan, or the portion
thereof, which is then included in the computation of the Excess Concentration
Amount, by its applicable Moody’s Recovery Rate, dividing such sum by the
aggregate Collateral Values of all such Loans, multiplying the result by 100 and
rounding up to the first decimal place. For purposes of determining the Weighted
Average Moody’s Recovery Rate, the Collateral Value of a Defaulted Loan shall be
deemed to be zero.
Weighted Average Spread: As of any Measurement Date shall equal a fraction
(expressed as a percentage and rounded up to the next 0.001%) equal to the sum
of the weighted average spread on the Collateral Value of all Eligible Loans,
other than any Excluded Loan or any Loan, or portion thereof, which is then
included in the computation of the Excess Concentration Amount, that are not
Fixed Rate Loans, determined by (i) multiplying the Collateral Value of each
such Loan by the cash-pay per annum spread over the applicable LIBOR (with
respect to Loans that do not bear interest based upon LIBOR, the spread shall be
deemed to be the all-in rate minus the LIBO Rate in effect on such Measurement
Date) and (ii) summing the amounts determined pursuant to clause (i) for all
such Eligible Loans, and (iii) dividing such sum by the aggregate Collateral
Values of all such Eligible Loans, provided that if the spread on any Eligible
Loan is variable, the lowest spread applicable to such Eligible Loan shall be
used in making such calculation.



I-55